 

Exhibit 10.2

EXECUTION VERSION

Deal CUSIP:  64119DAD7

Term Loan CUSIP:  64119DAE5

 

SECOND LIEN TERM LOAN AGREEMENT

Dated as of April 19, 2016

among

NATHAN INTERMEDIATE LLC,

as Holdings,

ANDREWS HENDERSON LLC,

NATHAN MERGER CO.

(prior to the consummation of the Closing Date Acquisition),

NETSMART, INC.

(after giving effect to the consummation of the Closing Date Acquisition),

and

NETSMART TECHNOLOGIES, INC.

(after giving effect to the consummation of the Closing Date Acquisition),

as the Borrowers,

NETSMART TECHNOLOGIES, INC.,

as Borrower Representative,

THE SUBSIDIARIES OF THE

BORROWERS FROM TIME TO TIME PARTY HERETO,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

UBS AG, STAMFORD BRANCH,

as Administrative Agent

***

UBS SECURITIES LLC and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners,

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

 

Page

 

 

 

 

 

 

ARTICLE 1     DEFINITIONS

 

2

 

 

 

 

 

 

 

Section 1.01.

 

Defined Terms

 

2

 

 

 

 

 

 

 

Section 1.02.

 

Classification of Loans and Borrowings

 

48

 

 

 

 

 

 

 

Section 1.03.

 

Terms Generally

 

48

 

 

 

 

 

 

 

Section 1.04.

 

Accounting Terms; GAAP

 

49

 

 

 

 

 

 

 

Section 1.05.

 

Effectuation of Transactions

 

50

 

 

 

 

 

 

 

Section 1.06.

 

Timing of Payment of Performance; Times of Day

 

50

 

 

 

 

 

 

 

Section 1.07.

 

Currency Equivalents Generally

 

50

 

 

 

 

 

 

 

Section 1.08.

 

Cashless Rolls

 

51

 

 

 

ARTICLE 2     THE CREDITS

 

51

 

 

 

 

 

 

 

Section 2.01.

 

Commitments

 

51

 

 

 

 

 

 

 

Section 2.02.

 

Loans and Borrowings

 

51

 

 

 

 

 

 

 

Section 2.03.

 

Requests for Borrowings

 

52

 

 

 

 

 

 

 

Section 2.04.

 

[Reserved]

 

53

 

 

 

 

 

 

 

Section 2.05.

 

[Reserved]

 

53

 

 

 

 

 

 

 

Section 2.06.

 

[Reserved]

 

53

 

 

 

 

 

 

 

Section 2.07.

 

[Reserved]

 

53

 

 

 

 

 

 

 

Section 2.08.

 

[Reserved]

 

53

 

 

 

 

 

 

 

Section 2.09.

 

Type; Interest Elections

 

53

 

 

 

 

 

 

 

Section 2.10.

 

Termination or Reduction of Commitments

 

54

 

 

 

 

 

 

 

Section 2.11.

 

Repayment of Loans; Evidence of Debt

 

55

 

 

 

 

 

 

 

Section 2.12.

 

Prepayment of Loans

 

55

 

 

 

 

 

 

 

Section 2.13.

 

Fees

 

59

 

 

 

 

 

 

 

Section 2.14.

 

Interest

 

60

 

 

 

 

 

 

 

Section 2.15.

 

Alternate Rate of Interest

 

61

 

 

 

 

 

 

 

Section 2.16.

 

Increased Costs

 

61

 

 

 

 

 

 

 

Section 2.17.

 

Break Funding Payments

 

62

 

 

 

 

 

 

 

Section 2.18.

 

Taxes

 

63

 

 

 

 

 

 

 

Section 2.19.

 

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

 

66

 

 

 

 

 

 

 

Section 2.20.

 

Mitigation Obligations; Replacement of Lenders

 

68

 

 

 

 

 

 

 

Section 2.21.

 

Illegality

 

69

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 2.22.

 

Defaulting Lenders

 

69

 

 

 

 

 

 

 

Section 2.23.

 

Incremental Credit Extensions

 

71

 

 

 

 

 

 

 

Section 2.24.

 

Extensions of Loans

 

74

 

 

 

ARTICLE 3     REPRESENTATIONS AND WARRANTIES

 

76

 

 

 

 

 

 

 

Section 3.01.

 

Organization; Powers

 

76

 

 

 

 

 

 

 

Section 3.02.

 

Authorization; Enforceability

 

76

 

 

 

 

 

 

 

Section 3.03.

 

Governmental Approvals; No Conflicts

 

76

 

 

 

 

 

 

 

Section 3.04.

 

Financial Condition; No Material Adverse Effect

 

77

 

 

 

 

 

 

 

Section 3.05.

 

Properties

 

77

 

 

 

 

 

 

 

Section 3.06.

 

Litigation and Environmental Matters

 

78

 

 

 

 

 

 

 

Section 3.07.

 

Compliance with Laws

 

78

 

 

 

 

 

 

 

Section 3.08.

 

Investment Company Status

 

78

 

 

 

 

 

 

 

Section 3.09.

 

Taxes

 

79

 

 

 

 

 

 

 

Section 3.10.

 

ERISA and Employee Benefit Plans

 

79

 

 

 

 

 

 

 

Section 3.11.

 

Disclosure

 

79

 

 

 

 

 

 

 

Section 3.12.

 

Solvency

 

79

 

 

 

 

 

 

 

Section 3.13.

 

Capitalization and Subsidiaries

 

80

 

 

 

 

 

 

 

Section 3.14.

 

Security Interest in Collateral

 

80

 

 

 

 

 

 

 

Section 3.15.

 

Labor and Employment

 

80

 

 

 

 

 

 

 

Section 3.16.

 

Federal Reserve Regulations

 

80

 

 

 

 

 

 

 

Section 3.17.

 

Anti-Terrorism Laws; Sanctions

 

81

 

 

 

 

 

 

 

Section 3.18.

 

Senior Debt

 

81

 

 

 

 

 

 

 

Section 3.19.

 

Insurance

 

81

 

 

 

ARTICLE 4     CONDITIONS

 

82

 

 

 

 

 

 

 

Section 4.01.

 

Closing Date

 

82

 

 

 

ARTICLE 5     AFFIRMATIVE COVENANTS

 

85

 

 

 

 

 

 

 

Section 5.01.

 

Financial Statements and Other Reports

 

85

 

 

 

 

 

 

 

Section 5.02.

 

Existence

 

89

 

 

 

 

 

 

 

Section 5.03.

 

Payment of Taxes

 

89

 

 

 

 

 

 

 

Section 5.04.

 

Maintenance of Properties

 

89

 

 

 

 

 

 

 

Section 5.05.

 

Insurance

 

89

 

 

 

 

 

 

 

Section 5.06.

 

Inspections; Annual Lender Meetings

 

90

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 5.07.

 

Maintenance of Book and Records

 

90

 

 

 

 

 

 

 

Section 5.08.

 

Compliance with Laws

 

90

 

 

 

 

 

 

 

Section 5.09.

 

Environmental

 

91

 

 

 

 

 

 

 

Section 5.10.

 

Designation of Subsidiaries

 

91

 

 

 

 

 

 

 

Section 5.11.

 

Use of Proceeds

 

92

 

 

 

 

 

 

 

Section 5.12.

 

Additional Collateral; Further Assurances

 

92

 

 

 

 

 

 

 

Section 5.13.

 

Maintenance of Ratings

 

94

 

 

 

 

 

 

 

Section 5.14.

 

[Reserved]

 

94

 

 

 

 

 

 

 

Section 5.15.

 

Post-Closing Matters

 

94

 

 

 

ARTICLE 6     NEGATIVE COVENANTS

 

94

 

 

 

 

 

 

 

Section 6.01.

 

Indebtedness

 

94

 

 

 

 

 

 

 

Section 6.02.

 

Liens

 

99

 

 

 

 

 

 

 

Section 6.03.

 

No Further Negative Pledges

 

103

 

 

 

 

 

 

 

Section 6.04.

 

Restricted Payments; Certain Payments of Indebtedness

 

105

 

 

 

 

 

 

 

Section 6.05.

 

Restrictions on Subsidiary Distributions

 

109

 

 

 

 

 

 

 

Section 6.06.

 

Investments

 

110

 

 

 

 

 

 

 

Section 6.07.

 

Fundamental Changes; Disposition of Assets

 

114

 

 

 

 

 

 

 

Section 6.08.

 

Sales and Lease-Backs

 

117

 

 

 

 

 

 

 

Section 6.09.

 

Transactions with Affiliates

 

118

 

 

 

 

 

 

 

Section 6.10.

 

Conduct of Business

 

120

 

 

 

 

 

 

 

Section 6.11.

 

Amendments or Waivers of Organizational Documents

 

120

 

 

 

 

 

 

 

Section 6.12.

 

Amendments of or Waivers with Respect to Restricted Debt

 

120

 

 

 

 

 

 

 

Section 6.13.

 

Fiscal Year

 

120

 

 

 

 

 

 

 

Section 6.14.

 

Permitted Activities of Holdings

 

120

 

 

 

 

 

 

 

Section 6.15.

 

Financial Covenant

 

121

 

 

 

ARTICLE 7     EVENTS OF DEFAULT

 

122

 

 

 

 

 

 

 

Section 7.01.

 

Events of Default

 

122

 

 

 

 

 

 

 

Section 7.02.

 

Remedies

 

124

 

 

 

ARTICLE 8     THE ADMINISTRATIVE AGENT

 

125

 

 

 

 

 

 

 

Section 8.01.

 

Appointment and Authority

 

125

 

 

 

 

 

 

 

Section 8.02.

 

Rights as a Lender

 

125

 

 

 

 

 

 

 

Section 8.03.

 

Exculpatory Provisions

 

125

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Page

 

 

 

 

 

 

 

Section 8.04.

 

Reliance by Administrative Agent

 

126

 

 

 

 

 

 

 

Section 8.05.

 

Delegation of Duties

 

126

 

 

 

 

 

 

 

Section 8.06.

 

Resignation of the Administrative Agent

 

127

 

 

 

 

 

 

 

Section 8.07.

 

Non-Reliance on Administrative Agent and Other Lenders

 

127

 

 

 

 

 

 

 

Section 8.08.

 

No Other Duties, etc.

 

127

 

 

 

 

 

 

 

Section 8.09.

 

Agent May File Proofs of Claim

 

127

 

 

 

 

 

 

 

Section 8.10.

 

Collateral and Guarantee Matters

 

128

 

 

 

ARTICLE 9     MISCELLANEOUS

 

129

 

 

 

 

 

 

 

Section 9.01.

 

Notices

 

129

 

 

 

 

 

 

 

Section 9.02.

 

Waivers; Amendments

 

131

 

 

 

 

 

 

 

Section 9.03.

 

Expenses; Indemnity; Damage Waiver

 

135

 

 

 

 

 

 

 

Section 9.04.

 

Waiver of Claim

 

137

 

 

 

 

 

 

 

Section 9.05.

 

Successors and Assigns

 

137

 

 

 

 

 

 

 

Section 9.06.

 

Survival

 

144

 

 

 

 

 

 

 

Section 9.07.

 

Counterparts; Integration; Effectiveness

 

144

 

 

 

 

 

 

 

Section 9.08.

 

Severability

 

145

 

 

 

 

 

 

 

Section 9.09.

 

Right of Setoff

 

145

 

 

 

 

 

 

 

Section 9.10.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

145

 

 

 

 

 

 

 

Section 9.11.

 

Waiver of Jury Trial

 

147

 

 

 

 

 

 

 

Section 9.12.

 

Headings

 

147

 

 

 

 

 

 

 

Section 9.13.

 

Confidentiality

 

147

 

 

 

 

 

 

 

Section 9.14.

 

No Fiduciary Duty

 

148

 

 

 

 

 

 

 

Section 9.15.

 

Several Obligations; Violation of Law

 

148

 

 

 

 

 

 

 

Section 9.16.

 

USA PATRIOT Act

 

148

 

 

 

 

 

 

 

Section 9.17.

 

Disclosure

 

149

 

 

 

 

 

 

 

Section 9.18.

 

Appointment for Perfection

 

149

 

 

 

 

 

 

 

Section 9.19.

 

Interest Rate Limitation

 

149

 

 

 

 

 

 

 

Section 9.20.

 

Intercreditor Agreement

 

149

 

 

 

 

 

 

 

Section 9.21.

 

Conflicts

 

150

 

 

 

 

 

 

 

Section 9.22.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

150

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Page

 

 

 

ARTICLE 10     LOAN GUARANTY

 

150

 

 

 

 

 

 

 

Section 10.01.

 

Guaranty

 

150

 

 

 

 

 

 

 

Section 10.02.

 

Guaranty of Payment

 

151

 

 

 

 

 

 

 

Section 10.03.

 

No Discharge or Diminishment of Loan Guaranty

 

151

 

 

 

 

 

 

 

Section 10.04.

 

Defenses Waived

 

152

 

 

 

 

 

 

 

Section 10.05.

 

Authorization

 

152

 

 

 

 

 

 

 

Section 10.06.

 

Rights of Subrogation

 

153

 

 

 

 

 

 

 

Section 10.07.

 

Reinstatement; Stay of Acceleration

 

153

 

 

 

 

 

 

 

Section 10.08.

 

Information

 

153

 

 

 

 

 

 

 

Section 10.09.

 

Maximum Liability

 

153

 

 

 

 

 

 

 

Section 10.10.

 

Contribution

 

154

 

 

 

 

 

 

 

Section 10.11.

 

Liability Cumulative

 

154

 

 

 

 

 

 

 

Section 10.12.

 

Release of Subsidiary Guarantors

 

154

 

 

 

ARTICLE 11     BORROWER REPRESENTATIVE

 

155

 

 

 

 

 

 

 

Section 11.01.

 

Borrower Representative

 

155

 

 

 

 

 

 

 

Section 11.02.

 

Powers

 

155

 

 

 

 

 

 

 

Section 11.03.

 

Employment of Agents

 

155

 

 

 

 

 

 

 

Section 11.04.

 

Notices

 

155

 

 

 

 

 

 

 

Section 11.05.

 

Successor Borrower Representative

 

156

 

 

 

 

 

 

 

Section 11.06.

 

Execution of Certain Documents; Compliance Certificate

 

156

 

 

 

 

 

 

 

Section 11.07.

 

Reporting

 

156

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 1.01 – Commitment Schedule

Schedule 3.05 – Real Property

Schedule 3.13 – Capitalization and Subsidiaries

Schedule 5.15 – Post-Closing Matters

Schedule 6.01(h) – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.06 – Existing Investments

Schedule 6.08 – Sale and Lease-Back Transactions

Schedule 6.09 – Transactions with Affiliates

EXHIBITS:

Exhibit A – Form of Administrative Questionnaire

Exhibit B-1 – Form of Assignment and Assumption (Non-Affiliated Lender)

Exhibit B-2 – Form of Assignment and Assumption (Affiliated Lender)

Exhibit C – Form of Compliance Certificate

Exhibit D – Joinder Agreement

Exhibit E – Form of Borrowing Request

Exhibit F – Form of Promissory Note

Exhibit G – Form of Interest Election Request

Exhibit H – Form of Solvency Certificate

Exhibit I-1 – Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Exhibit I-2 – Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-3 – Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-4 – Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

 

--------------------------------------------------------------------------------

 

SECOND LIEN TERM LOAN AGREEMENT

SECOND LIEN TERM LOAN AGREEMENT, dated as of April 19, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), by and among, prior to the consummation of the Closing
Date Acquisition, NATHAN MERGER CO., a Delaware corporation (“Merger Sub”),
ANDREWS HENDERSON LLC, a Delaware limited liability company (“Henderson”), after
giving effect to the consummation of the Closing Date Acquisition, NETSMART,
INC., a Delaware corporation (the “Company”), NETSMART TECHNOLOGIES, INC., a
Delaware corporation (“Netsmart Technologies”), as a Borrower and Borrower
Representative, the Subsidiaries of the Borrowers (as defined herein) from time
to time party hereto, NATHAN INTERMEDIATE LLC, a Delaware limited liability
company (“Holdings”), the Lenders, and UBS AG, STAMFORD BRANCH, as
administrative agent and collateral agent for the Lenders (in its capacity as
administrative and collateral agent, the “Administrative Agent”).

RECITALS

A. Pursuant to that certain Contribution, Assignment and Assumption Agreement,
dated as of March 17, 2016 (the “Asset Contribution Agreement”), among, inter
alios, Henderson and Allscripts Healthcare Solutions, Inc., a Delaware
corporation (the “Joint Venture Partner”), certain assets of the Joint Venture
Partner comprising its homecare business (which assets are those assets referred
to as the “Transferred Assets” in the Asset Contribution Agreement and
delineated in Section 2.1 on Exhibit A to the Asset Contribution Agreement) were
contributed to Henderson (the “Asset Contribution”) and in connection therewith,
Henderson became a Wholly-Owned Subsidiary of Holdings.

B. Pursuant to the Acquisition Agreement, Merger Sub will merge with and into
the Company, in accordance with the terms thereof and, as a result of such
merger, the separate corporate existence of Merger Sub shall cease and Company
shall continue as the surviving corporation after such merger (the “Closing Date
Acquisition”) and Company shall assume, by operation of law, all rights,
liabilities, responsibilities and obligations of Merger Sub as a Borrower under
this Agreement and the other Loan Documents and will become a Wholly-Owned
Subsidiary of Holdings.

C. To fund a portion of the transactions contemplated by the Acquisition
Agreement, Sponsor and certain other investors (including the Management
Investors) will contribute an amount in Cash (or, in the case of the Management
Investors, Cash or non-Cash) equity contributions, directly or indirectly, to
Merger Sub and/or Henderson, which Cash equity, when combined with the equity of
the Management Investors that will be retained, rolled over or converted in an
amount not to exceed $40,000,000, shall be no less than 25.0% of the Total
Capitalization of Holdings and its Subsidiaries on the Closing Date after giving
effect to the transactions described herein (such contribution and rollover,
collectively, the “Equity Contribution” and, together with the Asset
Contribution, the “Contributions”).

D. To consummate the Transactions, the Borrowers have requested that the Lenders
extend credit on the Closing Date in an aggregate principal amount not in excess
of $167,000,000 of Initial Loans, subject to increase as provided herein.

E. To consummate the Transactions, the Borrowers will also borrow term loans in
an aggregate principal amount equal to $395,000,000 and incur revolving
commitments in an aggregate principal amount equal to $50,000,000 under the
First Lien Credit Agreement.

F. Company owns all of the issued and outstanding shares of capital stock of
Netsmart Technologies, Inc., a Delaware corporation (“Netsmart Technologies”),
and immediately upon the consummation of the Closing Date Acquisition and
effectiveness of the merger of Merger Sub with and

 

--------------------------------------------------------------------------------

 

into Company as described above, Netsmart Technologies shall assume all rights,
liabilities, responsibilities and obligations of a Borrower under this Agreement
and the other Loan Documents.

G. The Lenders are willing to extend such credit to the Borrowers on the terms
and subject to the conditions set forth herein.  

Accordingly, the parties hereto agree as follows:

ARTICLE 1 DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loans” means Loans made at a rate of interest based upon the Alternate Base
Rate.

“ACH” means automated clearing house transfers.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of March 20, 2016, among, inter alios, Merger Sub and Netsmart.

“Additional Commitments” means any commitments added pursuant to Section 2.23,
2.24 or 9.02(c).

“Additional Credit Facilities” means any credit facilities added pursuant to
Section 2.23, 2.24 or 9.02(c).

“Additional Lender” has the meaning assigned to such term in Section 2.23(b).

“Additional Loans” means any term loans added pursuant to Section 2.23, 2.24 or
9.02(c)(i).

“Adjusted LIBO Rate” means, for any Interest Period, the rate obtained by
dividing (i) the LIBO Rate for such Interest Period by (ii) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained against “Eurocurrency liabilities” as specified
in Regulation D (including any marginal, emergency, special or supplemental
reserves); provided that, solely with respect to the Initial Loans, at no time
shall the Adjusted LIBO Rate be less than 1.00% per annum.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Borrower or any of their respective
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the

2

--------------------------------------------------------------------------------

 

knowledge of any Borrower, threatened in writing against or affecting any
Borrower or any of their respective Subsidiaries or any property of any Borrower
or any of their respective Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.  No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of the Sponsor and none of the Administrative Agent, any
Lender (other than an Affiliated Lender or a Debt Fund Affiliate) or any of
their respective Affiliates shall be considered an Affiliate of Holdings, any
Borrower or any Subsidiary thereof.

“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, any Borrower
and/or any subsidiary of any Borrower that is or becomes a Lender, which, for
the avoidance of doubt, excludes any Debt Fund Affiliate.

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(v).

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus ½%; provided,
that if the Federal Funds Effective Rate is less than zero on such day, it shall
be deemed to be zero hereunder, (b) the Adjusted LIBO Rate (which rate shall be
calculated based on an Interest Period of one month and shall be determined on a
daily basis) plus 1.0% and (c) the Prime Rate; provided that (i) for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate determined on such day at approximately 11:00 a.m. (London time) by
reference to the rate set by the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBO Rate
available) for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Administration
(or the successor thereto if the ICE Benchmark Administration is no longer
making a LIBO Rate available)) for a period equal to such Interest Period, and
(ii) solely with respect to the Initial Loans, at no time shall the Alternate
Base Rate be less than 2.00% per annum.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate (as calculated above), as the case may be, shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate (as calculated above), as
the case may be.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.17(c).

“Applicable Percentage” means, with respect to any Lender for any Class of
Loans, a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of Loans of such Lender under the applicable Class
and the denominator of which is the aggregate outstanding principal amount of
the Loans under the applicable Class of all Lenders under such Class; provided
that for purposes of Section 2.22 and where the context otherwise requires
herein, when there is a Defaulting Lender, any such Defaulting Lender’s
Commitments and Loans shall be disregarded in any such calculations.

“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Applicable Rate” means, as of any date of determination, (a) with respect to
Initial Loans (i) with respect to any LIBO Rate Loan, 9.50% and (ii) with
respect to any ABR Loan, 8.50%, (b) with respect to any Incremental Loan, as
specified in the appropriate Incremental Assumption Agreement, (c) with respect
to any Extended Loan, as specified in the applicable Extension Offer and
(d) with respect to any Replacement Loans, as specified in the applicable
Refinancing Amendment.

3

--------------------------------------------------------------------------------

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages such Lender.

“Arrangers” means, collectively, UBS Securities LLC and Deutsche Bank Securities
Inc., in their respective capacities as arrangers for the Facilities.

“Asset Contribution” has the meaning assigned to such term in the recitals
hereto.

“Asset Contribution Agreement” has the meaning assigned to such term in the
recitals hereto.

“Assignment and Assumption” means (i) an assignment and assumption entered into
by a Lender and an assignee that is not an Affiliated Lender (with the consent
of any party whose consent is required by Section 9.05), and accepted by the
Administrative Agent, in the form of Exhibit B-1 or any other form approved by
the Administrative Agent and the Borrowers and (ii) an assignment and assumption
entered into by a Lender and an assignee that is an Affiliated Lender (with the
consent of any party whose consent is required by Section 9.05), and accepted by
the Administrative Agent, in the form of Exhibit B-2 or any other form approved
by the Administrative Agent and the Borrowers.

“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Borrowers (whether
or not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Auction pursuant to the definition of “Dutch Auction”
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum of:

(i) $30,000,000; plus

(ii) an amount, not less than zero, determined on a cumulative basis equal to
(A) the amount of Excess Cash Flow for the Fiscal Year ending December 31, 2017
and each completed Fiscal Year thereafter (but not less than zero for any such
Fiscal Year) that is not required prior to the applicable date of prepayment to
be applied as a mandatory prepayment under Section 2.12(b)(ii) (it being
understood for the avoidance of doubt that, solely for purposes of this
definition, Excess Cash Flow for any Fiscal Year shall be deemed to be zero
until the financial statements required to be delivered pursuant to
Section 5.01(c) for such Fiscal Year, and the related Compliance Certificate
required to be delivered

4

--------------------------------------------------------------------------------

 

pursuant to Section 5.01(d) for such Fiscal Year, have been received by the
Administrative Agent) (provided that the amounts in this clause (ii) shall not
be available for any Restricted Payment pursuant to Section 6.04(a)(iii) or any
Restricted Debt Payment pursuant to Section 6.04(b)(vi) at any time if the Total
Net Leverage Ratio as determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(b) or (c), as applicable, would exceed
5.75:1.00); plus

(iii) the amount of any capital contributions or other proceeds of issuances of
Capital Stock (other than (x) amounts used to make a Restricted Debt Payment
pursuant to Section 6.04(b)(v)(A) or (y) any amounts constituting a Specified
Equity Contribution, (without duplication) any amounts constituting a Specified
Equity Contribution (as defined in the First Lien Credit Agreement) or proceeds
of issuances of Disqualified Capital Stock) received as Cash equity by any
Borrower from any Person that is not a Borrower or any of their respective
Subsidiaries, plus the fair market value, as determined in good faith by the
Borrowers, of marketable securities or other property received by the Borrowers
as a capital contribution or in return for issuances of Capital Stock (other
than any amounts constituting a Specified Equity Contribution, (without
duplication) any amounts constituting a Specified Equity Contribution (as
defined in the First Lien Credit Agreement) or proceeds of issuances of
Disqualified Capital Stock), in each case, during the period from and including
the day immediately following the Closing Date through and including such time;
plus

(iv) the aggregate amount (but not in excess of the actual cash proceeds thereof
to any Borrower or any Subsidiary) by which any Indebtedness or Disqualified
Capital Stock, in each case, of any Borrower and/or any Subsidiary issued after
the Closing Date (other than Indebtedness or such Disqualified Capital Stock
issued to any Borrower or a Subsidiary), is reduced on the consolidated balance
sheet of Holdings, the Borrowers and their respective Subsidiaries upon the
conversion into or exchange for Capital Stock of any Parent Company, any
Borrower and/or any Subsidiary that does not constitute Disqualified Capital
Stock, less the amount of any cash and the fair market value (as reasonably
determined by the Borrowers) of any property or assets distributed by any such
Borrower or such Subsidiary in respect of the principal balance thereof upon
such exchange or conversion, in each case, during the period from and including
the day immediately following the Closing Date through and including such time;
plus

(v) the net proceeds received by any Borrower or any Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in connection with the Disposition to a Person (other
than the Borrowers or any Subsidiary) of any Investment made pursuant to
Section 6.06(r); plus

(vi) to the extent not included in Consolidated Adjusted EBITDA, the proceeds
received by any Borrower and/or any Subsidiary during the period from and
including the day immediately following the Closing Date through and including
such time in connection with Cash returns, Cash profits, Cash distributions and
similar Cash amounts, including Cash principal repayments of loans, in each case
received in respect of any Investment made pursuant to Section 6.06(r); plus

(vii) an amount equal to the sum of (A) the amount of any Investments by any
Borrower and/or any Subsidiary pursuant to Section 6.06(r) in any Unrestricted
Subsidiary that has been re-designated as a Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, any Borrower or any Subsidiary and (B) the fair market value (as
reasonably determined by the Borrowers) of the property or assets of any
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed to any Borrower and/or any Subsidiary, in each case, during the
period from and including the day immediately following the Closing Date through
and including such time; plus

5

--------------------------------------------------------------------------------

 

(viii) the amount of any Declined Proceeds; minus

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi), plus (iii) Investments made pursuant to Section 6.06(r), in
each case, made after the Closing Date and prior to such time, or
contemporaneously therewith.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.).

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA to which any of the Borrowers or any of their respective Subsidiaries
currently has any obligation or liability (whether contingent or otherwise).

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Bona Fide Debt Fund” means any Person that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person Controlling, Controlled by or under common Control with (a) any
competitor of Holdings and/or any of its subsidiaries or (b) any Affiliate of
such competitor, but, in each case, with respect to which no personnel involved
with any investment in such competitor or Affiliate (i) makes, has the right to
make or participates with others in making any investment decisions with respect
to such Person or (ii) has access to any information (other than information
that is publicly available) relating to Holdings or its subsidiaries or any
entity that forms a part of the business of Holdings or any of its subsidiaries.

“Borrower Materials” has the meaning assigned to such term in Section 5.01(j).

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

“Borrowers” means (a) prior to the consummation of the Closing Date Acquisition,
each of Henderson and Merger Sub, and (b) upon and after the consummation of the
Closing Date Acquisition, each of Henderson, the Company and Netsmart
Technologies.

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by (i) on the Closing Date, Henderson and
Merger Sub and (ii) thereafter, the Borrower Representative for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, as such form, subject to the terms hereof, may from time to time be
modified as agreed by the Borrowers and the Administrative Agent or such other
form as shall be reasonably acceptable to the Administrative Agent and the
Borrowers.

6

--------------------------------------------------------------------------------

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary” means any Subsidiary of any Borrower (other than
a Borrower) that is subject to regulation as an insurance company (or any
Subsidiary thereof).

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalent Bank” has the meaning assigned to such term in the definition
of “Cash Equivalents”.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the U.S. government or (ii) issued by any agency or
instrumentalities of the U.S. the obligations of which are backed by the full
faith and credit of the U.S., in each case maturing within one year after such
date and, in each case, repurchase agreements and reverse repurchase agreements
relating thereto; (b) marketable direct obligations issued by any state of the
U.S. or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-2
from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (d) deposits, money market deposits, time
deposit accounts, certificates of deposit, or bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by
any Lender or by any commercial bank organized under the laws of the U.S. or any
state thereof or the District of Columbia that has capital and surplus of not
less than $100,000,000 (each Lender and each commercial bank referred to herein
as a “Cash Equivalent Bank”) or, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; (e) shares of any money market mutual
fund that (i) has substantially all of its assets invested in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $250,000,000 and (iii) has a rating of at least A-2 from S&P or at
least P-2 from Moody’s; and (f) investments of the types and maturities
described in clause (a) through (e) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above and commonly
used by entities for cash management purposes in any jurisdiction outside of the
U.S. to the extent reasonably required or desired in connection with any
business conducted by any Subsidiary organized in such jurisdiction.

7

--------------------------------------------------------------------------------

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.16(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement (other than any such request, guideline or directive
to comply with any law, rule or regulation as it was in effect on the date of
this Agreement).  For purposes of this definition and Section 2.16, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case described in clauses (x) and (y)
above, be deemed to be a Change in Law, regardless of the date enacted, adopted,
issued or implemented.  Notwithstanding anything in this Agreement to the
contrary, increased costs as a result of any Change in Law pursuant to this
definition of “Change in Law” shall only be reimbursable by the Borrowers to the
extent the applicable Lender is generally requiring reimbursement therefor from
similarly situated borrowers under comparable syndicated credit facilities.

“Change of Control” means the earliest to occur of:

(a) at any time prior to an IPO, the Permitted Holders directly or indirectly
ceasing to beneficially own (within the meaning of Rule 13d-3 and Rule 13d-5
under the Exchange Act) Capital Stock representing more than 50.0% of the total
voting power of all of the outstanding voting stock of Holdings;

(b) at any time on or after an IPO, the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, but excluding any employee benefit plan and/or Person acting as
the trustee, agent or other fiduciary or administrator therefor), other than one
or more Permitted Holders, in a single transaction or in a related series of
transactions, by way of merger, amalgamation, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of Capital Stock representing more than the
greater of (x) 40.0% of the total voting power of all of the outstanding voting
stock of Holdings and (y) the percentage of the total voting power of all of the
outstanding voting stock of Holdings owned, directly or indirectly, beneficially
by the Permitted Holders; unless, in either clause (a) above or this clause (b),
one or more Permitted Holders have, at such time, the right or the ability by
voting power, contract or otherwise to elect or designate for election at least
a majority of the board of directors of Holdings; or

(c) any Borrower ceases to be a directly or indirectly Wholly-Owned Subsidiary
of Holdings; provided that, notwithstanding the foregoing, any Borrower may
merge with and into any other Borrower so long as the entity surviving such
merger is a Borrower and a Wholly-Owned Subsidiary of Holdings.

“Charges” has the meaning assigned to such term in Section 9.19.

“Class” means, when used in reference to (a) any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Initial Loans or other loans
added pursuant to Section 2.23, 2.24 or 9.02(c), (b) any Commitment, whether
such Commitment is a Commitment with respect to Initial

8

--------------------------------------------------------------------------------

 

Loans or a commitment added pursuant to Section 2.23, 2.24 or 9.02(c), and (c)
any Lender, whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.

“Closing Date” means April 19, 2016, which is the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

“Closing Date Acquisition” has the meaning assigned to such term in the recitals
to this Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property of a Loan Party subject to a Lien under
the Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that is or becomes subject to a Lien pursuant to
the Collateral Documents to secure the Obligations.

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Obligations pursuant to the terms hereof or any
other Loan Document.

“Commitment” means the commitment of a Lender to make or otherwise fund any
Initial Loan hereunder in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on the Commitment Schedule, as such amount may be
adjusted from time to time in accordance with this Agreement, and any Additional
Commitments, and “Commitments” means such commitments of all Lenders in the
aggregate.  The aggregate amount of the Commitments as of the Closing Date
(immediately prior to the incurrence of Initial Loans on such date) is
$167,000,000.

“Commitment Letter” means that certain Commitment Letter, dated March 20, 2016,
by and among, inter alios, Merger Sub, Administrative Agent and UBSS, in its
capacity as an Arranger, as amended by that certain Additional Initial Lender
Agreement, dated April 14, 2016, by and among Merger Sub, Administrative Agent,
UBSS, in its capacity as an Arranger, Deutsche Bank AG New York Branch and
Deutsche Bank Securities Inc., in its capacity as an Arranger.

“Commitment Schedule” means Schedule 1.01 attached hereto.

“Company” has the meaning assigned to such term in the recitals to this
Agreement.

“Company Material Adverse Effect” has the meaning assigned to the term “Material
Adverse Effect” in the Acquisition Agreement.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in
Section 9.13.

9

--------------------------------------------------------------------------------

 

“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person on a consolidated basis equal to the total of (a)
Consolidated Net Income of such Person for such period plus (b) the sum, without
duplication, of (in each case, to the extent deducted in calculating
Consolidated Net Income, other than in respect of clauses (ix), (xi) and (xiii)
below) the amounts of:

(i) consolidated interest expense (including (A) fees and expenses paid to the
Administrative Agent in connection with its services hereunder and to the
administrative agent under any First Lien Facility or any Additional Credit
Facility, (B) other bank, administrative agency (or trustee) and financing fees
(including rating agency fees) and expenses, (C) costs of surety bonds in
connection with financing activities, (D) commissions, discounts and other fees
and charges owed with respect to letters of credit, bank guarantees, bankers’
acceptance or any similar facilities or financing and hedging agreements and (E)
amortization of debt discounts or premiums);

(ii) Taxes paid (including pursuant to any Tax sharing arrangements) and
provisions for Taxes of the Borrowers and their respective Subsidiaries,
including, in each case federal, state, provincial, local, foreign, unitary,
franchise, excise, property, withholding and similar Taxes, including any
penalties and interest, plus, without duplication, Tax Distributions paid or
accrued during such period;

(iii) total depreciation and amortization expense (including, without
limitation, amortization of goodwill and other intangible assets and impairment
of goodwill);

(iv) other non-Cash charges, losses or expenses, including (1) the excess of
GAAP rent expense over actual Cash rent paid during such period due to the use
of a straight line rent for GAAP purposes and (2) non-Cash charges, losses or
expenses incurred pursuant to the Transition Services Agreement; provided that
if any such non-Cash charge, loss or expense represents an accrual or reserve
for potential Cash items in any future period, (A) the Borrowers may determine
not to add back such non-Cash charge, loss or expense in the current period and
(B) to the extent the Borrowers do decide to add back such non-Cash charge, loss
or expense, the Cash payment in respect thereof in such future period shall be
subtracted from Consolidated Adjusted EBITDA in the period in which such payment
is made;

(v) (A) Transaction Costs, (B) transaction fees, costs and expenses incurred (1)
in connection with the consummation of any transaction (or any transaction
proposed and not consummated) permitted under this Agreement, including the
issuance or offering of Capital Stock, Investments, acquisitions, Dispositions,
recapitalizations, mergers, consolidations or amalgamations, option buyouts or
the incurrence, repayment, refinancing, amendment or modification of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or similar
transactions or (2) in connection with an IPO (whether or not consummated),
including one-time “public company” costs such as Sarbanes-Oxley compliance,
etc. and (C) the amount of any fee, cost, expense or reserve to the extent
actually reimbursed or reimbursable by (1) third parties pursuant to
indemnification or reimbursement provisions or similar agreements or insurance
or (2) any party pursuant to the Escrow Agreement; provided that in respect of
any fee, cost, expense or reserve with respect thereto incurred pursuant to
clause (C) above, such Person in good faith expects to receive reimbursement for
such fee, cost, expense or reserve within the next four Fiscal Quarters (it
being understood that to the extent not actually received within such Fiscal
Quarters, such reimbursement amounts shall be deducted in calculating
Consolidated Adjusted EBITDA for such Fiscal Quarters);

10

--------------------------------------------------------------------------------

 

(vi) the amount of any portion of management, monitoring, consulting,
transaction and advisory fees and related indemnities and expenses paid by or on
behalf of, or accrued by, such Person or any of its Subsidiaries to the Sponsor
(or its Affiliates or management companies) to the extent permitted under this
Agreement;

(vii) the amount of any one-time restructuring charge or reserve
including,  without limitation, in connection with (i) acquisitions after the
Closing Date and (ii) the consolidation or closing of facilities; provided that
the aggregate amount included in Consolidated Adjusted EBITDA pursuant to this
clause (vii), sub-clause (B) of clause (ix) and clause (x) of this definition of
Consolidated Adjusted EBITDA for any Test Period shall not exceed 25% of
Consolidated Adjusted EBITDA in the  aggregate for such Test Period (calculated
prior to giving effect to any adjustment pursuant to this clause (vii),
sub-clause (B) of clause (ix) or clause (x) below);

(viii) the amount of any earn-out and other contingent consideration obligations
in connection with any Permitted Acquisition or other Investment permitted
pursuant to Section 6.06 and that are paid or accrued during such applicable
period and on similar acquisitions and Investments completed prior to the
Closing Date;

(ix) the amount of any expected cost savings, operating improvements and expense
reductions and synergies (net of the amount of actual amounts realized)
reasonably identifiable and factually supportable (in the good faith
determination of the Borrowers) related to (A) the Transactions and (B) after
the Closing Date, permitted asset sales, mergers or other business combinations,
acquisitions, Investments, Dispositions or divestitures, operating improvements
and expense reductions, restructurings, cost saving initiatives and certain
other similar initiatives and specified transactions, in each case not
prohibited by this Agreement; provided that, with respect to clause (B) above,
such cost savings, operating improvements and expense reductions and synergies
have been implemented and are reasonably expected to be realized within 12
months of the event giving rise thereto or the consummation of such transaction;
provided that the aggregate amount included in Consolidated Adjusted EBITDA
pursuant to clause (vii), sub-clause (B) of this clause (ix) or clause (x) of
this definition of Consolidated Adjusted EBITDA for any Test Period shall not
exceed 25% of Consolidated Adjusted EBITDA in the aggregate for such Test Period
(calculated prior to giving effect to any adjustment pursuant to clause (vii),
sub-clause (B) of this clause (ix) or clause (x));

(x) costs, charges, accruals, reserves or expenses incurred attributable to the
undertaking and/or implementation of cost savings initiatives or operating
expense reductions and similar initiatives, integration, transition, facilities
opening and pre-opening, business optimization and other restructuring costs,
charges, accruals, reserves and expenses incurred (including inventory
optimization programs, software development costs and costs related to the
closure or consolidation of facilities (without duplication of amounts in clause
(vii) above) and curtailments, costs related to entry into new markets
(including losses of any facility incurred within the first 12 months of
operation), consulting and other professional fees, signing costs, retention or
completion bonuses, executive recruiting costs, relocation expenses, severance
payments, modifications to, or losses on settlement of, pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs; provided that the aggregate amount included in
Consolidated Adjusted EBITDA pursuant to clause (vii), sub-clause (B) of clause
(ix), this clause (x) and clause (xi) of this definition of Consolidated
Adjusted EBITDA for any Test Period shall not exceed 25% of Consolidated
Adjusted EBITDA in the aggregate for such Test Period (calculated prior to
giving effect to any adjustment pursuant to clause (vii), sub-clause (B) of
clause (ix) or this clause (x));

(xi) to the extent not included in Consolidated Net Income, proceeds of business
interruption insurance in an amount representing the earnings for the applicable
period that such proceeds

11

--------------------------------------------------------------------------------

 

are intended to replace (whether or not received so long as such Person in good
faith expects to receive the same within the next four Fiscal Quarters (it being
understood that to the extent not actually received within such Fiscal Quarters,
such proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for
such Fiscal Quarters));

(xii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements and losses, charges and expenses attributable to the early
extinguishment or conversion of Indebtedness, arrangements under Hedge
Agreements or other derivative instruments (including deferred financing
expenses written off and premiums paid);

(xiii) Cash actually received (or any netting arrangements resulting in reduced
Cash expenditures) during such period, and not included in Consolidated Net
Income in any period, to the extent that the non-Cash gain relating to such Cash
receipt or netting arrangement was deducted in the calculation of Consolidated
Adjusted EBITDA pursuant to clause (c)(i) below for any previous period and not
added back;

(xiv) all payments for fees and the reimbursement of expenses for board members
in connection with performance of their duties as directors in an aggregate
amount not to exceed $500,000 in any four Fiscal Quarter period;

(xv) to the extent not included in Consolidated Net Income, with respect to
Investments in any Person (other than a Subsidiary of either Borrower), net
gains in respect of such Investment during such period to the extent received by
a Loan Party in Cash or Cash Equivalents during such period;

(xvi) the amount of any expense or deduction associated with any Subsidiary
attributable to non-controlling interests or minority interests of third
parties; and

(xvii) other add-backs and adjustments reflected in the Quality of Earnings
Report, the Projections and in the Information Memorandum.

minus (c) to the extent such amounts increase Consolidated Net Income:

(i) other non-Cash items, including deductions for the excess of actual Cash
rent paid over GAAP rent expense during such period due to the use of a straight
line rent for GAAP purposes; provided that if any non-Cash gain or income
relates to potential Cash items in any future periods, such Person may determine
not to deduct such non-Cash gain or income in the current period;

(ii) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements;

(iii) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(v)(C) above to the extent such reimbursement amounts were not received
within the time period required by such clause;

(iv) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xi) above to the extent such business interruption proceeds were not
received within the time period required by such clause; and

12

--------------------------------------------------------------------------------

 

(v) to the extent that the amount of any non-Cash charge is added back to
Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above, the Cash payment
in respect thereof in such future period.

Notwithstanding anything to the contrary, but subject to any adjustment set
forth in the definition of “Pro Forma Basis”, it is agreed, that for the purpose
of calculating the Total Net Leverage Ratio, the First Lien Net Leverage Ratio
and the Secured Net Leverage Ratio for any applicable Test Period, Consolidated
Adjusted EBITDA for the Fiscal Quarter ended (1) December 31, 2015, shall be
deemed to be $23,500,000, (2) September 30, 2015, shall be deemed to be
$24,500,000, (3) June 30, 2015, shall be deemed to be $21,700,000, and (4) March
31, 2015, shall be deemed to be $17,400,000.  Consolidated Adjusted EBITDA for
the Fiscal Quarter ended March 31, 2016, will be deemed to be an amount
stipulated by the Borrowers and delivered to the Administrative Agent on or
prior to May 30, 2016, which amount shall be (i) calculated in a manner
reasonably acceptable to the Administrative Agent and consistent with the
preceding Fiscal Quarters, (ii) certified to the Administrative Agent by a
Financial Officer to the Borrowers as being prepared in good faith by such
Financial Officer and (iii) furnished to the Lenders by the Administrative Agent
promptly following receipt thereof by the Administrative Agent.

“Consolidated First Lien Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a “first priority” Lien on any asset or property of Holdings
or any of its Subsidiaries.

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP; provided that there shall be excluded, without duplication,

(a) the income (or loss) of any Person (other than a Subsidiary of the Subject
Person) in which any other Person (other than the Subject Person or any of its
Subsidiaries) has a joint interest or that is an Unrestricted Subsidiary,
except, with respect to any income, to the extent of the amount of dividends or
distributions or other payments (including any ordinary course dividend,
distribution or other payment) paid in Cash or Cash Equivalents (or to the
extent converted into Cash or Cash Equivalents) to the Subject Person or any of
its Subsidiaries by such Person during such period,

(b) gains, income, losses, expenses or charges (less all fees and expenses
chargeable thereto) attributable to asset Dispositions (including asset
retirement costs) or returned surplus assets of any Pension Plan outside of the
ordinary course of business,

(c) gains, income, losses, expenses or charges from (i) extraordinary items and
(ii) nonrecurring or unusual items (including (x) costs of and payments of
actual or prospective legal settlements, fines, judgments or orders and (y)
gains, income, losses, expenses or charges arising from insurance claims and
settlements),

(d) any unrealized or realized net foreign currency translation or transaction
gains or losses impacting net income (including currency re-measurements of
Indebtedness and any net gains or losses resulting from Hedge Agreements for
currency exchange risk associated with the above or any other currency related
risk and those resulting from intercompany Indebtedness),

(e) any net gains, charges or losses with respect to (i) disposed, abandoned and
discontinued operations (other than assets held for sale) and any accretion or
accrual of

13

--------------------------------------------------------------------------------

 

discounted liabilities on the disposal of such disposed, abandoned and
discontinued operations and (ii) facilities, plants, stores or distribution
centers that have been closed during such period,

(f) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness,

(g) (i) any charges, costs, expenses, accruals or reserves incurred pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, pension plan, any stock subscription or
shareholder agreement or any distributor equity plan or agreement and (ii) any
charges, costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of Capital Stock held by management of the Subject
Person, in each case, to the extent that (in the case of any Cash charges, costs
and expenses) such charges, costs or expenses are funded with net Cash proceeds
contributed to the Subject Person as a capital contribution or as a result of
the sale or issuance of Capital Stock (other than Disqualified Capital Stock) of
the Subject Person,

(h) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions in accordance with GAAP or as a result of the
adoption or modification of accounting policies,

(i) any (i) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (ii) good will or other asset
impairment charges, write-offs or write-downs or (iii) amortization of
intangible assets,

(j) (i) effects of adjustments (including the effects of such adjustments pushed
down to the Subject Person and its Subsidiaries) in the Subject Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, earn-out obligations, leases and
debt line items thereof) resulting from the application of recapitalization
accounting or acquisition or Investment or purchase accounting, as the case may
be, in relation to the Transactions or any consummated acquisition or the
amortization or write-off or write-downs of any amounts thereof and (ii) the
cumulative effect of changes in accounting principles, and

(k) solely for the purpose of determining the Available Amount, the net income
for such period of any Subsidiary (other than any Subsidiary Guarantor), to the
extent the declaration or payment of dividends or similar distributions by that
Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that, to the extent reduced pursuant to this
clause (k), Consolidated Net Income will be increased by the amount of dividends
or other distributions or other payments actually paid in Cash (or to the extent
converted into Cash) to Subject Person or a Subsidiary thereof in respect of
such period, to the extent not already included therein.

“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of Holdings or any of its
Subsidiaries.

14

--------------------------------------------------------------------------------

 

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person and its
Subsidiaries at such date.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all debt for borrowed money (including drawn letters of
credit that have not been reimbursed within three Business Days (except to the
extent reimbursed with debt for borrowed money)), Capital Leases and purchase
money Indebtedness described in clauses (a), (b), (c) and (d) of the definition
of “Indebtedness” of Holdings or any of its Subsidiaries.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities provided, that increases or
decreases in consolidated working capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as applicable
between current and noncurrent and (b) effects of purchase accounting.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Contributions” has the meaning assigned to such term in the recitals hereto.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” shall have the meaning given to such term in
Section 957 of the Code.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making direct or indirect equity or debt
investments in Henderson, the Company and/or other companies.

“Credit Facilities” means the term loan and incremental facilities provided for
by this Agreement.

“Cure Expiration Date” has the meaning assigned to such term in Section 6.15.

“Current Assets” means, at any time, the consolidated current assets (other than
Cash, the current portion of current and deferred Taxes based on income, profits
or capital, permitted loans made to third parties, assets held for sale, pension
assets, deferred bank fees, derivative financial instruments, Cash Equivalents
and insurance claims) of the Borrowers and their respective Subsidiaries.

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrowers and their respective Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness, (b)
outstanding revolving loans or letter of credit obligations, (c) the current
portion of interest expense, (d) the current portion of any Capital Leases, (e)
the current portion of current and deferred Taxes based on income, profits or
capital, (f) liabilities in respect of unpaid earn-outs and other contingent
consideration obligations, (g) the current portion of any other long-term
liabilities,

15

--------------------------------------------------------------------------------

 

(h) accruals relating to restructuring reserves; (i) liabilities in respect of
funds of third parties on deposit with the Borrowers or any of their respective
Subsidiaries, (j) any liabilities recorded in connection with stock-based
awards, partnership interest-based awards, awards of profits interests, deferred
compensation awards and similar incentive based compensation awards or
arrangements and (k) liabilities related to Restricted Payments declared but not
yet paid.

“Debt Fund Affiliate” means any Affiliate of any Investor (other than a natural
person) (i) that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course and (ii) for which no personnel making investment decisions in respect of
any equity fund which has a direct or indirect equity investment in Holdings,
the Borrowers or any of their respective Subsidiaries has the right to make any
investment decisions on behalf of such Debt Fund Affiliate.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in
Section 2.12(b)(vi).

“Default” means any event or condition which upon notice, lapse of time or both
would (unless cured or waived) become an Event of Default.

“Defaulting Lender” means, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of Lender’s reasonable and good faith
determination that one or more conditions to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, (b) has notified
the Borrower Representative or the Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder or has made a public
statement to that effect (unless such writing or public statement states that
such position is based in such Lender’s reasonable and good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed after written request by
the Administrative Agent or the Borrower Representative, to confirm in writing
to the Administrative Agent and the Borrower Representative that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower
Representative) or (d) a Lender has, or has a direct or indirect parent company
that has, become the subject of a Bail-in Action.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument

16

--------------------------------------------------------------------------------

 

linked to exchange rates that gives rise to similar credit risks, (c) any equity
derivative transaction, including any equity-linked swap, any equity-linked
option, any forward equity-linked contract, and any other instrument linked to
equities that gives rise to similar credit risk and (d) any commodity (including
with respect to energy) derivative transaction, including any commodity-linked
swap, any commodity-linked option, any forward commodity-linked contract, and
any other instrument linked to commodities that gives rise to similar credit
risks; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees, members of management, managers or consultants of Holdings or its
subsidiaries shall be a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrowers in good faith) of non-Cash consideration received by the
Borrowers or a Subsidiary in connection with a Disposition pursuant to
Section 6.07(h) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrowers, setting forth the
basis of such valuation (which amount will be reduced by the amount of Cash or
Cash Equivalents received in connection with a subsequent sale or conversion of
such Designated Non-Cash Consideration to Cash or Cash Equivalents).

“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person, in each case, excluding the granting of Permitted
Liens.

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any Security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued, (ii) is or becomes convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (a) debt securities or other
Indebtedness or (b) any Capital Stock that would constitute Disqualified Capital
Stock, in each case at any time on or prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued, (iii) contains any
mandatory repurchase obligation which may come into effect prior to the
Termination Date or (iv) provides for the scheduled payments of dividends in
Cash on or prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued; provided that (x) any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of a change in
control,  IPO or a Disposition occurring prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued shall not constitute
Disqualified Capital Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such provisions prior
to the Termination Date and (y) for purposes of clause (i) through (iv) above,
it is understood and agreed that if any such maturity, redemption, conversion,
exchange, repurchase obligation or scheduled payment is in part, only such part
coming into effect prior to, in the case of clauses (i), (ii) and (iv) above,
the date that is 91 days following the Latest Maturity Date and, in the case of
clause (iii) above, prior to the Termination Date, shall constitute Disqualified
Capital Stock.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued to
any plan for the benefit of directors, officers, employees, members of
management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in

17

--------------------------------------------------------------------------------

 

each case in the ordinary course of business of the Borrowers or any Subsidiary,
such Capital Stock shall not constitute Disqualified Capital Stock solely
because it may be required to be repurchased by the issuer thereof in order to
satisfy applicable statutory or regulatory obligations and (B) no Capital Stock
held by any future, present or former employee, director, officer, manager,
member of management or consultant (or their respective Affiliates or Immediate
Family Members) of the Borrowers (or any Parent Company or any Subsidiary) shall
be considered Disqualified Capital Stock because such stock is redeemable or
subject to repurchase pursuant to any management equity subscription agreement,
stock option, stock appreciation right or other stock award agreement, stock
ownership plan, put agreement, stockholder agreement or similar agreement that
may be in effect from time to time.

“Disqualified Institution” means (i) (1) any Person identified by name in
writing to the Administrative Agent and the Lenders on or before the date of the
Commitment Letter or (2) at any time, if such Person is or becomes a competitor
or an Affiliate of a competitor of Holdings or its subsidiaries and is
identified in writing to the Administrative Agent and Lenders, which
designations shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans and
(ii) any readily identifiable Affiliate of any Person referred to in clause (i)
above on the basis of its name; provided that a “competitor” or an Affiliate of
a competitor shall not include any Bona Fide Debt Fund (other than those
identified in writing in clause (i)(1) above) that is primarily engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business which is
managed, sponsored or advised by any Person Controlling, Controlled by or under
common Control with such competitor or Affiliate thereof, as applicable, and for
which no personnel involved with the investment of such competitor or Affiliate
thereof, as applicable, (A) makes any investment decisions or (B) has access to
any information (other than information publicly available) relating to the Loan
Parties or any entity that forms a part of the Loan Parties’ business (including
their subsidiaries); provided further, that “Disqualified Institution” shall
exclude any Person that Holdings or any Borrower has designated as no longer
being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the U.S., any state thereof or the District of Columbia.

“Dutch Auction” means an auction (an “Auction”) conducted by an Affiliated
Lender (any such Person, the “Auction Party”) in order to purchase Loans in
accordance with the following procedures; provided that no Auction Party shall
initiate any Auction unless (I) at least five Business Days shall have passed
since the consummation of the most recent purchase of Loans pursuant to an
Auction conducted hereunder; or (II) at least three Business Days shall have
passed since the date of the last Failed Auction which was withdrawn pursuant to
clause (c)(i) below:

(a) Notice Procedures.  In connection with an Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Loans that will be the subject of the Auction (an “Auction
Notice”).  Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Loans subject to the Auction, in a minimum amount of $7,500,000 and whole
increments of $1,000,000 in excess thereof (or, in any case, such lesser amount
as is otherwise reasonably acceptable to the Auction Agent) (the “Auction
Amount”), (ii) specify the discount to par, which may be a range (the “Discount
Range”) of percentages of the par principal amount of the Loans subject to such
Auction, that represents the range of purchase prices that the Auction Party
would be willing to accept in the Auction, (iii) be extended, at the sole
discretion of the Auction Party, to (x) each Lender and/or (y) each Lender with
respect to any Loans on an

18

--------------------------------------------------------------------------------

 

individual Class basis and (iv) remain outstanding through the Auction Response
Date.  The Auction Agent will promptly provide each appropriate Lender with a
copy of such Auction Notice and a form of the Return Bid to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., New York City time, on the date specified in such Auction Notice (or such
later date as the Auction Party may agree to extend with the reasonable consent
of the Auction Agent) (the “Auction Response Date”).

(b) Reply Procedures.  In connection with any Auction, each Lender holding the
relevant Loans subject to such Auction may, in its sole discretion, participate
in such Auction and may provide the Auction Agent with a notice of participation
(the “Return Bid”) which shall be in a form reasonably acceptable to the Auction
Agent, and shall specify (i) a discount to par (that must be expressed as a
price at which it is willing to sell all or any portion of such Loans) (the
“Reply Price”), which (when expressed as a percentage of the par principal
amount of such Loans) must be within the Discount Range, and (ii) a principal
amount of such Loans, which must be in whole increments of $1,000,000 (or, in
any case, such lesser amount as is specified in the Auction Notice) (the “Reply
Amount”).  A Lender may avoid the minimum amount condition specified in clause
(ii) of the preceding sentence solely when submitting a Reply Amount equal to
the Lender’s entire remaining amount of such Loans.  Lenders may only submit one
Return Bid per Auction but each Return Bid may contain up to three bids only one
of which may result in a Qualifying Bid (as defined below).  In addition to the
Return Bid, the participating Lender must execute and deliver, to be held in
escrow by the Auction Agent, an Assignment and Assumption with the Dollar amount
of the Loans to be assigned to be left in blank, which amount shall be completed
by the Auction Agent in accordance with the final determination of such Lender’s
Qualifying Bid pursuant to clause (c) below.  Any Lender whose Return Bid is not
received by the Auction Agent by the Auction Response Date shall be deemed to
have declined to participate in the relevant Auction with respect to all of its
Loans.

(c) Acceptance Procedures.  Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price sufficient to complete a purchase of the
entire Auction Amount.  The Auction Party shall purchase the relevant Loans (or
the respective portions thereof) from each Lender with a Reply Price that is
equal to or lower than the Applicable Price (“Qualifying Bids”) at the
Applicable Price; provided that if the aggregate proceeds required to purchase
all Loans subject to Qualifying Bids would exceed the Auction Amount for such
Auction, the Auction Party shall purchase such Loans at the Applicable Price
ratably based on the principal amounts of such Qualifying Bids (subject to
rounding requirements specified by the Auction Agent in its discretion).  If a
Lender has submitted a Return Bid containing multiple bids at different Reply
Prices, only the bid with the lowest Reply Price that is equal to or less than
the Applicable Price will be deemed to be the Qualifying Bid of such Lender
(e.g., a Reply Price of $100 with a discount to par of 1.0%, when compared to an
Applicable Price of $100 with a 2.0% discount to par, will not be deemed to be a
Qualifying Bid, while, however, a Reply Price of $100 with a discount to par of
2.50% would be deemed to be a Qualifying Bid).  The Auction Agent shall
promptly, and in any case within five Business Days following the Auction
Response Date with respect to an Auction, notify (I) the Borrower Representative
of the respective Lenders’ responses to such solicitation, the effective date of
the purchase of Loans pursuant to such Auction, the Applicable Price, and the
aggregate

19

--------------------------------------------------------------------------------

 

principal amount of the Loans and the tranches thereof to be purchased pursuant
to such Auction, (II) each participating Lender of the effective date of the
purchase of Loans pursuant to such Auction, the Applicable Price, and the
aggregate principal amount and the tranches of Loans to be purchased at the
Applicable Price on such date, (III) each participating Lender of the aggregate
principal amount and the tranches of the Loans of such Lender to be purchased at
the Applicable Price on such date and (IV) if applicable, each participating
Lender of any rounding and/or proration pursuant to the second preceding
sentence.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower Representative and Lenders shall be conclusive
and binding for all purposes absent manifest error.

(d) Additional Procedures.

(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction.  Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

(ii) To the extent not expressly provided for herein, each purchase of Loans
pursuant to an Auction shall be consummated pursuant to procedures consistent
with the provisions in this definition, established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrowers.

(iii) In connection with any Auction, the Borrowers and the Lenders acknowledge
and agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses by the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.

(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(v) The Borrowers and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate.  The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Loans provided for in this
definition as well as activities of the Auction Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

20

--------------------------------------------------------------------------------

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) a
commercial bank, insurance company, finance company, financial institution, any
fund that invests in loans or any other “accredited investor” (as defined in
Regulation D of the Securities Act), (c) any Affiliate of a Lender, (d) an
Approved Fund of a Lender or (e) to the extent permitted under Section 9.05(g),
any Affiliated Lender or any Debt Fund Affiliate; provided that in any event,
“Eligible Assignee” shall not include (i) any natural person, (ii) any
Disqualified Institution or (iii) except as permitted under Section 9.05(g)
(including with respect to Debt Fund Affiliates), Holdings or any of its
Affiliates.  

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise) or judgment by any Governmental Authority
or any other Person, arising (a) under any Environmental Law or pursuant to or
in connection with any actual or alleged violation of any Environmental Law; (b)
in connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (c) in connection with any actual or alleged damage,
injury, threat or harm to human health, natural resources or the environment.

“Environmental Laws” means any and all applicable Requirements of Law relating
to (a) pollution or protection of the environment, (b) environmental matters,
including those relating to any Hazardous Materials Activity or (c) the
generation, use, storage, transportation or disposal or Release of or exposure
to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Contribution” has the meaning assigned to such term in the recitals to
this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member and (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member.

“ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043(c) of ERISA with respect to any Pension Plan (excluding those for
which the 30-day notice period has been waived); (b) the failure of any of the
Borrowers, any of their respective Subsidiaries or any of their respective ERISA
Affiliates to (i) meet the minimum funding standard of Sections 412 and 430 of
the Code with respect to any Pension Plan (ii) make by its due date a required
installment to any Pension Plan that

21

--------------------------------------------------------------------------------

 

results in the imposition of a lien under Section 430(k) of the Code or
Section 303(k) of ERISA on the assets of any of the Borrowers or any of their
respective Subsidiaries or (iii) make by its due date any required contribution
to a Multiemployer Plan or to any Pension Plan  that has been determined to be
in “at risk” status under Section 430(i) of the Code; (c) the provision to the
Borrowers, any of their respective Subsidiaries or any of their respective ERISA
Affiliates by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a written notice of intent to terminate such plan
in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by the Borrowers, any of their respective Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors during a year in which such entity was a "substantial
employer" (within the meaning of Section 4001(a)(2) of ERISA) and resulting in
liability to the Borrowers under Section 4063 of ERISA, or the termination of
any such Pension Plan resulting in liability to the Borrowers or any of their
respective Subsidiaries pursuant to Section 4064 of ERISA; (e) the  institution
by the PBGC of proceedings to terminate any Pension Plan, or the appointment of
a trustee to administer any Pension Plan; (f) the imposition of liability on the
Borrowers, any of their respective Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) of the Borrowers, any of
their respective Subsidiaries or any of their respective ERISA Affiliates from
any Multiemployer Plan if there is any liability therefor under Title IV of
ERISA, or the receipt by the Borrowers, any of their respective Subsidiaries or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, that it is in critical or endangered status under Section 432 and
Section 305 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission which
could reasonably be expected to give rise to the imposition on the Borrowers or
any of their respective Subsidiaries of fines, penalties, excise taxes or
related charges under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Pension
Plan; (i) the incurrence of liability or the imposition of a Lien on the assets
of the Borrowers or any of their respective Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 436 or 430(k) of the Code or
pursuant to Title IV of ERISA with respect to any Pension Plan, other than for
PBGC premiums due but not delinquent; (j) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; (k) the making of any
amendment to any Pension Plan which results in the imposition of a lien on the
assets of any of the Borrowers, any of their respective Subsidiaries or any of
their respective ERISA Affiliates; or (l) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) with respect to a Pension Plan that  results in liability
to the any of the Borrowers, any of their respective Subsidiaries or any of
their respective ERISA Affiliates.

“Escrow Agreement” means that certain Escrow Agreement, dated April 19, 2016, by
and among Allscripts Healthcare, LLC, a North Carolina limited liability
company, Henderson, and U.S. Bank National Association.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excess Cash Flow” means, for any Fiscal Year, an amount (if positive) equal to:

(a) the sum, without duplication, of the amounts for such period of the
following:

(i) Consolidated Net Income for such period, plus

22

--------------------------------------------------------------------------------

 

(ii) the amount of all non-Cash charges or expenses (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, but
excluding any non-Cash charges representing an accrual or reserve for potential
Cash items in any future period and excluding amortization of all prepaid Cash
items that were paid (or required to have been paid) in a prior period, plus

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases (A) arising from acquisitions or Dispositions of all or
substantially all of the Capital Stock of any Subsidiary of any Borrower or any
business line, unit or division of any Borrower or any such Subsidiary, in each
case by any such Borrower and its Subsidiaries completed during such period, (B)
the application of acquisition and/or purchase recapitalization accounting, (C)
the effect of reclassification during such period between Current Assets and
long-term assets and Current Liabilities and long-term liabilities (with a
corresponding restatement to the prior period to give effect to such
reclassification) and (D) the effect of any fluctuations in the amount of
accrued and contingent obligations under any Hedge Agreement), plus

(iv) the aggregate net amount of any non-Cash loss on Dispositions of property
by the Borrowers and their respective Subsidiaries during such period (other
than Dispositions in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, plus

(v) to the extent deducted, or not included in arriving at such Consolidated Net
Income, (A) increases in non-current deferred revenue, (B) increases in accruals
for future lease payments in respect of closed branches plus accretion thereof,
(C) increases in non-current GAAP rent equalization liabilities, (D) increases
in deferred landlord allowances and (E) accretion of asset retirement
obligations recorded in accordance with GAAP, plus

(vi) Cash income or gain (actually received in Cash) of the type described in
clauses (b), (c), (d), (e) and (f) of the definition of “Consolidated Net
Income”, to the extent excluded from the calculation of Consolidated Net Income
for such period pursuant to the definition thereof (other than in respect of
sales or dispositions to the extent the Borrowers are permitted to reinvest such
proceeds or is required to prepay the Loans with such proceeds, in each case,
pursuant to Section 2.12(b)(iii)), plus

(vii) expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such prior period pursuant to clause (b) below,
minus,

(b) the sum, without duplication, of the amounts for such period of the
following:

(i) the amount of (A) all non-Cash credits, gains and income included in
arriving at such Consolidated Net Income (including non-Cash gains on bargain
purchases and excluding any such credit, gain or income representing the
reversal of an accrual or reserve for a potential Cash item that reduced
Consolidated Net Income in any prior period) and (B) all Cash expenses, charges
and losses excluded in arriving at such Consolidated Net Income, in each case,
to the extent not financed with the proceeds of long-term Indebtedness (other
than revolving Indebtedness), plus

(ii) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior period, the aggregate amount actually paid by the Borrowers and their
respective Subsidiaries in Cash during such period on account of capital
expenditures and payments in respect of the exercise of purchase options under
operating leases (excluding the principal amount of Indebtedness, other than
revolving Indebtedness, incurred to finance such capital expenditures), plus

23

--------------------------------------------------------------------------------

 

(iii) the aggregate amount of all principal payments and purchases of
Indebtedness of the Borrowers and their respective Subsidiaries (including (A)
scheduled principal payments with respect to Indebtedness pursuant to
Section 2.11 of the First Lien Credit Agreement (or any equivalent provision in
any First Lien Facility) and voluntary prepayments of Loans pursuant to
Section 2.12(a) of this Agreement (or any equivalent provision in any
Refinancing Indebtedness) or of loans pursuant to Section 2.12(a) of the First
Lien Credit Agreement (or any equivalent provision in any First Lien Facility
(in each case, other than prepayments of loans deducted pursuant to clause (B)
of Section 2.12(b)(ii) of this Agreement)), (B) the principal component of
payments in respect of Capital Leases, (C) the amount of any mandatory
prepayment of Loans pursuant to Section 2.12(b)(iii) of this Agreement (or any
equivalent provision in any Refinancing Indebtedness) or of loans pursuant to
Section 2.12(b)(iii) of the First Lien Credit Agreement (or any equivalent
provision in any First Lien Facility), in each case, with the Net Proceeds of a
Prepayment Asset Sale to the extent required due to a Disposition that resulted
in an increase in Consolidated Net Income and not in excess of the amount of
such increase and (D) purchases of Loans by the Borrowers and their respective
Subsidiaries pursuant to Section 9.05(g) of this Agreement (or any equivalent
provisions in any Refinancing Indebtedness with respect to the Loans) and
purchases of term loans by the Borrowers and their respective Subsidiaries
pursuant to Section 9.05(g) of the First Lien Credit Agreement (or any
equivalent provision in any First Lien Facility), in each case, limited to the
aggregate amount actually paid in Cash (in each case, other than prepayments of
loans deducted pursuant to clause (B) of Section 2.12(b)(ii) of this Agreement),
but excluding (1) all other prepayments of Loans and Term Loans (as defined in
the First Lien Credit Agreement) and (2) all repayments of any revolving credit
facility or arrangements (except to the extent there is an equivalent permanent
reduction in commitments thereunder)) made during such period, except to the
extent financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness), plus

(iv) increases in Consolidated Working Capital for such period (other than any
such increases (A) arising from acquisitions or Dispositions of all or
substantially all of the Capital Stock of any Subsidiary of any Borrower or any
business line, unit or division of any Borrower or any such Subsidiary, in each
case by any such Borrower and its Subsidiaries completed during such period, (B)
the application of acquisition and/or purchase recapitalization accounting, (C)
the effect of reclassification during such period between Current Assets and
long-term assets and Current Liabilities and long-term liabilities (with a
corresponding restatement to the prior period to give effect to such
reclassification) and (D) the effect of any fluctuations in the amount of
accrued and contingent obligations under any Hedge Agreement), plus

(v) to the extent included, or not deducted in arriving at such Consolidated Net
Income and without duplication of amounts deducted from Excess Cash Flow in
respect of a prior period, the aggregate consideration actually paid in Cash by
the Borrowers or any of their respective Subsidiaries during such period with
respect to Investments permitted under Section 6.06 (and not financed with
long-term Indebtedness (other than revolving Indebtedness)) (other than (A)
Investments under Section 6.06(j) or 6.06(t) (except, in the case of
Section 6.06(t), if such Investment is in respect of Restricted Payments
permitted to be added under clause (viii) below) and (B) Investments in (x) Cash
and Cash Equivalents and (y) the Borrowers or any of their respective
Subsidiaries), plus

(vi) to the extent included, or not deducted in arriving at such Consolidated
Net Income, (A) decreases in non-current deferred revenue, (B) decreases in
accruals for future lease payments made in respect of closed branches, (C)
decreases in non-current GAAP rent equalization liabilities, (D) decreases in
deferred landlord allowances and (E) amounts paid with respect to asset
retirement obligations, plus

24

--------------------------------------------------------------------------------

 

(vii) any required up-front Cash payments in respect of Hedge Agreements to the
extent not financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness) and not deducted in arriving at such Consolidated Net
Income, plus

(viii) the amount of Restricted Payments made in Cash during such period
pursuant to clauses (a)(i), (a)(ii) and (a)(iv) of Section 6.04 (or otherwise
consented to by the Required Lenders) except, in each case, to the extent
financed with long term Indebtedness (other than revolving Indebtedness), plus

(ix) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior period, at the option of the Borrowers, the aggregate consideration
(including earn-outs) required to be paid in Cash by the Borrowers or their
respective Subsidiaries pursuant to binding contracts entered into prior to or
during such period relating to capital expenditures, acquisitions or Investments
permitted by Section 6.06 or otherwise consented to by the Required Lenders
(other than (A) Investments under Section 6.06(j) or 6.06(t) (except, in the
case of Section 6.06(t), if such Investment is in respect of Restricted Payments
permitted to be added under clause (viii) above) and (B) Investments in (x) Cash
and Cash Equivalents and (y) the Borrowers or any of their respective
Subsidiaries) to be consummated or made during the period of four consecutive
Fiscal Quarters of the Borrowers following the end of such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)); provided that, to the extent the aggregate amount
actually expended to finance such capital expenditures, acquisitions or
Investments during such subsequent period is less than the amount deducted
pursuant to this clause (ix), the difference (or the entire amount if no
committed amounts are actually expended) shall be added to the calculation of
Excess Cash Flow in such subsequent period, plus

(x) the amount of Cash Taxes and Tax Distributions pursuant to
Section 6.04(a)(xiii) paid in such period (and Tax and Tax Distributions
reserves set aside and payable or reasonably estimated to be payable in Cash
within the four consecutive Fiscal Quarters following such period) to the extent
such Taxes and Tax Distributions exceed the amount of Tax and Tax Distribution
expense deducted in arriving at Consolidated Net Income for such period;
provided that, to the extent the aggregate amount of Tax and Tax Distribution
reserves set aside and actually paid in Cash during such subsequent four
consecutive Fiscal Quarters is less than such amount of Tax and Tax Distribution
reserves set aside, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period of four
consecutive Fiscal Quarters, plus

(xi) to the extent not deducted in calculating Consolidated Net Income, the
aggregate amount of premiums, make-whole or penalty payments actually paid in
Cash by any Borrower or any Subsidiary during such period that are required to
be made in connection with any prepayments of Indebtedness except, in each case,
to the extent financed with loan term Indebtedness (other than revolving
Indebtedness), plus

(xii) to the extent not expensed (or exceeding the amount expensed) during such
period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of expenditures, fees, costs and
expenses paid in Cash by the Borrowers and their respective Subsidiaries during
such period, other than to the extent financed with long-term Indebtedness
(other than revolving Indebtedness); provided that such amounts shall hereafter
not be permitted to be deducted in arriving at Excess Cash Flow in the period so
expensed.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

25

--------------------------------------------------------------------------------

 

“Excluded Domestic Subsidiary” means any Domestic Subsidiary (i) substantially
all of the assets of which consist of Capital Stock of one or more Foreign
Subsidiaries that are treated as a Controlled Foreign Corporation or (ii) that
is treated as a disregarded entity for U.S. federal income tax purposes that has
no material assets other than the Capital Stock of one or more Foreign
Subsidiaries that are treated as a Controlled Foreign Corporation.

“Excluded Information” means information regarding the Borrowers, the Sponsor or
their respective Affiliates that may be material to a decision made by a Lender
to participate in any assignment to an Affiliated Lender, including any
information which is (a) not publicly available, (b) material with respect to
Holdings, the Borrowers and their respective subsidiaries or their respective
securities for purposes of U.S. federal and state securities laws and (c) not of
a type that would be publicly disclosed in connection with any issuance by
Holdings, the Borrowers or any of their respective subsidiaries of debt or
equity securities issued pursuant to a public offering, a Rule 144A offering or
other private placement where assisted by a placement agent.

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is not a
Wholly-Owned Subsidiary, (b) any Immaterial Subsidiary, (c) to the extent and
for so long as so prohibited, any Domestic Subsidiary that is prohibited by law,
regulation or contractual obligations existing on the Closing Date or, in the
case of Domestic Subsidiaries acquired after the Closing Date (other than as a
result of a redesignation of an Unrestricted Subsidiary), pre-existing
Contractual Obligations (which have not been entered into in contemplation of,
or in connection with, such Domestic Subsidiary becoming a Subsidiary) from
providing a Loan Guaranty or that would require a governmental (including
regulatory) consent, approval, license or authorization to provide such Loan
Guaranty, which such consent, approval, license or authorization has not been
received, or for which the provision of a Loan Guaranty could reasonably be
expected to have result in a material adverse tax consequence as reasonably
determined by Holdings in good faith, (d) any not-for-profit Subsidiary, (e) any
Captive Insurance Subsidiaries, (f) any special purpose entities used for
permitted securitization facilities, (g) any Excluded Domestic Subsidiary,
(h) any direct or indirect Domestic Subsidiary of a Foreign Subsidiary that is
treated as a Controlled Foreign Corporation or an Excluded Domestic Subsidiary,
(i) any Unrestricted Subsidiary, (j) any Foreign Subsidiary that is treated as a
Controlled Foreign Corporation, and (k) any other Subsidiary with respect to
which, and for so long as, in the reasonable judgment of the Administrative
Agent and the Borrowers, the burden or cost of providing a Loan Guaranty or a
Lien to secure such Loan Guaranty shall outweigh the benefits to be afforded
thereby; provided that the term “Excluded Subsidiary” shall not include Netsmart
Technologies or any other Subsidiary that is an obligor (including pursuant to a
Guarantee) under any First Lien Facility, any Incremental Equivalent Debt, any
Junior Indebtedness or any Refinancing Indebtedness in respect of any of the
foregoing.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers or any other Loan Party hereunder, (a) Taxes imposed on (or
measured by) income (however denominated), franchise Taxes, and branch profits
taxes, in each case, (i) by the United States or the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) any U.S. federal withholding tax
that is imposed on amounts payable to such recipient pursuant to a law in effect
on the date on which such recipient becomes a party to this Agreement or
designates a new lending office (other than pursuant to an assignment request by
the Borrowers under Section 2.20(b)), except to the extent that such recipient
(or its assignor, if any) was entitled, immediately before designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
or any other Loan Party with respect to such withholding tax pursuant to
Section 2.18(a), (c) any Tax imposed as a result of a failure by the
Administrative Agent or any Lender to comply with Section 2.18(f) and (d) any
U.S. federal withholding tax under FATCA.

26

--------------------------------------------------------------------------------

 

“Existing Credit Agreements” means (1) that certain Credit Agreement dated as of
February 27, 2015, among the Company, NS Holdings, Inc., the lenders party
thereto, GCI Capital Markets LLC, as co-book runner and administrative agent,
and Macquarie CAT LLC, as co-book runner and documentation agent, as amended,
restated, amended and restated, modified and/or supplemented from time to time
prior to the date hereof and (2) that certain Second Lien Credit Agreement dated
as of February 27, 2015, among the Company, NS Holdings, Inc., the lenders party
thereto and Ares Capital Corporation, as administrative agent, lead arranger and
book runner, as amended, restated, amended and restated, modified and/or
supplemented from time to time prior to the date hereof.

“Existing Debt Refinancings” means the repayment, redemption, defeasance,
discharge, refinancing or termination in full of all amounts, if any, due or
owing under the Existing Credit Agreements, the release of all guarantees
thereof and security therefor and the termination of all commitments thereunder.

“Extended Loans” has the meaning assigned to such term in Section 2.24(a)(ii).

“Extension” has the meaning assigned to such term in Section 2.24(a).

“Extension Offer” has the meaning assigned to such term in Section 2.24(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Article
5 and 6, heretofore owned, leased, operated or used by the Borrowers or any of
their respective Subsidiaries or any of their respective predecessors or
Affiliates.

“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreements entered into pursuant to the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letter” means that certain Fee Letter, dated March 20, 2016, by and among,
inter alios, Merger Sub, Administrative Agent and UBSS, in its capacity as an
Arranger.

“Financial Covenant Event of Default” has the meaning assigned to such term in
Section 7.02.

“Financial Officer” of any Person means the chief financial officer, the
treasurer, any assistant treasurer, any vice president of finance or the
controller of such Person or any officer with substantially equivalent
responsibilities of any of the foregoing.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower Representative that such

27

--------------------------------------------------------------------------------

 

financial statements fairly present, in all material respects, in accordance
with GAAP, the consolidated financial condition of Holdings and its Subsidiaries
as at the dates indicated and the results of its operations and its cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

“Financial Plan” has the meaning assigned to such term in Section 5.01.

“First Lien Agent” has the meaning set forth in the Intercreditor Agreement.

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
April 19, 2016, among, inter alios, Holdings, the Borrowers, the Subsidiary
Guarantors, UBS AG, Stamford Branch, as administrative agent and collateral
agent, and the lenders from time to time party thereto.  

“First Lien Facility” means each credit facility governed by the First Lien
Credit Agreement and one or more debt facilities or other financing arrangements
(including indentures) providing for loans or other long-term indebtedness that
replace or refinance any such credit facility, including any such replacement or
refinancing facility or indenture that increases or decreases the amount
permitted to be borrowed thereunder or alters the maturity thereof and whether
by the same or any other agent, lender or group of lenders, and any amendments,
supplements, modifications, extensions, renewals, restatements, amendments and
restatements or refundings thereof or any such indentures or credit facilities
that replace or refinance such credit facility (or any subsequent replacement
thereof), in each case to the extent permitted or not restricted by this
Agreement.

“First Lien Net Leverage Ratio” means the ratio, as of any date of
determination, of (a) Consolidated First Lien Debt as of such date (net of the
Unrestricted Cash Amount as of such date) to (b) Consolidated Adjusted EBITDA of
Holdings and its Subsidiaries for the Test Period then most recently ended for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c), as applicable.

“First Lien Obligations” shall mean (i) the “Secured Obligations” as defined in
the First Lien Credit Agreement (or any equivalent term under any First Lien
Facility), and (ii) all other “First Lien Obligations” (as defined in the
Intercreditor Agreement).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings ending on December 31 of each
year.

“Fixed Dollar Incremental Amount” has the meaning assigned to such term in
Section 2.23(a).

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Foreign Lender” means a Lender or the Administrative Agent that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Account” has the meaning assigned to such term in Section 2.03(a)(v).

28

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made, subject to the provisions of Section 1.04.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S., the U.S., or a foreign
government (including any supranational bodies exercising such powers or
functions, such as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or monetary
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Guarantor Percentage” has the meaning assigned to such term in Section 10.10.

“Hazardous Materials” means petroleum products and other hydrocarbons, solvents,
polychlorinated bi-phenyls, asbestos and asbestos-containing materials and any
other chemical, material, substance or waste, or any constituent thereof that is
prohibited or regulated under any Environmental Law or by any Governmental
Authority.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, Release, threatened Release, discharge,
placement, generation, transportation, processing, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Material, and any corrective action, response action, investigation or remedial
action with respect to any of the foregoing.

29

--------------------------------------------------------------------------------

 

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Holdings” has the meaning assigned to such terms in the preamble hereto.

“Immaterial Subsidiary” means, as of any date, any Subsidiary of a Borrower
(other than Netsmart Technologies) (a) having Consolidated Total Assets in an
amount of less than 5.0% of Consolidated Total Assets of the Borrowers and (b)
contributing less than 5.0% of the consolidated revenues of the Borrowers and
their respective Subsidiaries, in each case, as of the last day of or for the
most recent period of four consecutive Fiscal Quarters for which financial
statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable; provided that the Consolidated Total Assets (as so determined) and
revenues (as so determined) of all Immaterial Subsidiaries shall not exceed
10.0% of Consolidated Total Assets of the Borrowers or 10.0% of the consolidated
revenues of the Borrowers as of the last day of or for the relevant period of
four consecutive Fiscal Quarters, as the case may be.  As of the Closing Date,
Lavender & Wyatt Systems, Inc. and Trend Consulting Services, Inc. are
designated by the Borrower Representative as Immaterial Subsidiaries.

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor,
administrator, heir or legatee, in each case, acting on their behalf) or any
private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement
among the Borrowers, the Administrative Agent and one or more Incremental
Lenders.

“Incremental Cap” has the meaning assigned to such term in Section 2.23(a).

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility or Incremental Loans.

“Incremental Equivalent Debt” has the meaning assigned to such term in Section
6.01(w).

“Incremental Loans” has the meaning assigned to such term in Section 2.23(a).

“Incremental Facility” has the meaning assigned to such term in Section 2.23(a).

“Incremental Lender” means, with respect to any Incremental Facility, each
Lender providing any portion of such Incremental Facility.

“Incremental Facility Maturity Date” means, with respect to any series or
tranche of Incremental Loans established pursuant to an Incremental Assumption
Agreement, the maturity date for as set forth in such Incremental Assumption
Agreement.

“Incremental Loans” has the meaning assigned to such term in Section 2.23(a).

30

--------------------------------------------------------------------------------

 

“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments to the extent the same would appear as
a liability on a balance sheet prepared in accordance with GAAP; (d) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding (w) any earn out obligation or other contingent
consideration or any purchase price adjustment until such obligation becomes a
liability on the balance sheet (excluding the footnotes thereto) in accordance
with GAAP and is not paid within 10 days after becoming due and payable, (x) any
such obligations incurred under ERISA, (y) accrued expenses and trade accounts
payable in the ordinary course of business (including on an inter-company basis)
and (z) liabilities associated with customer prepayments and deposits), which
purchase price is (i) due more than six months from the date of incurrence of
the obligation in respect thereof or (ii) evidenced by a note or similar written
instrument to the extent the same would appear as a liability on a balance sheet
prepared in accordance with GAAP; (e) all Indebtedness of others secured by any
Lien on any property or asset owned or held by such Person regardless of whether
the indebtedness secured thereby shall have been assumed by such Person or is
non-recourse to the credit of such Person; (f) the face amount of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement of drawings (except to the extent the
relevant reimbursement obligations relate to trade payables and are satisfied
within 20 days following the incurrence thereof); (g) the Guarantee by such
Person of the Indebtedness of another; (h) all obligations of such Person in
respect of any Disqualified Capital Stock and (i) all net obligations of such
Person in respect of any Derivative Transaction, including any Hedge Agreement,
whether or not entered into for hedging or speculative purposes; provided that
(i) in no event shall obligations under any Derivative Transaction be deemed
“Indebtedness” for any calculation of the Total Net Leverage Ratio, the First
Lien Net Leverage Ratio, the Secured Net Leverage Ratio or any other financial
ratio under this Agreement and (ii) the amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the fair market value of
the property encumbered thereby as determined by such Person in good faith.  For
all purposes hereof, the Indebtedness of any Person shall include Indebtedness
of any partnership in which such Person is a general partner, except to the
extent such Person’s liability for such Indebtedness is otherwise limited;
provided that notwithstanding anything herein to the contrary, the term
“Indebtedness” shall not include, and shall be calculated without giving effect
to, the effects of Accounting Standards Codification Topic 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness; and any
such amounts that would have constituted Indebtedness hereunder but for the
application of this proviso shall not be deemed an incurrence of Indebtedness
hereunder.  For the avoidance of doubt, (i) Indebtedness shall exclude ordinary
course intercompany payables among the Borrowers and their respective
Subsidiaries and (ii) Indebtedness constituting Guarantees of the Indebtedness
of third parties (other than the Borrowers and their respective Subsidiaries)
may only be incurred under Section 6.01(f), (i), (l), (m) or (r).  

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).  

“Information” has the meaning assigned to such term in Section 3.11(a).

“Information Memorandum” means the Confidential Information Memorandum dated
April 5, 2016, relating to Henderson, the Company and the Transactions.

31

--------------------------------------------------------------------------------

 

“Initial Loan Maturity Date” means October 19, 2023.

“Initial Loans” means the loans made pursuant to Section 2.01 and any
Incremental Loans deemed to be of the same Class as the Initial Loans pursuant
to Section 2.23(a).

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party pursuant to Section 5.05 and all renewals and
extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, among the Administrative Agent, as agent for the Second Lien
Creditors (as defined therein), the First Lien Agent, as agent for the First
Lien Creditors (as defined therein), the Borrowers and the other Loan Parties
from time to time party thereto.

“Interest Election Request” means a request by the Borrowers in the form of
Exhibit G hereto or such other form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.09.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the applicable
Maturity Date or the maturity date applicable to such Loan, Commitment or
Additional Commitment and (b) with respect to any LIBO Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBO Rate Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.

“Interest Period” means (a) with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by all relevant affected Lenders, twelve months or
a period shorter than one month) thereafter, as the Borrowers may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

“Investment” means (a) any purchase or other acquisition by the Borrowers or any
of their respective Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than the Borrowers or a Subsidiary
Guarantor), (b) the acquisition by purchase or otherwise (other than purchases
or other acquisitions of inventory, materials, supplies and/or equipment in the
ordinary course of business) of all or a substantial portion of the business,
property or fixed assets of any Person or any division or line of business or
other business unit of any Person, (c) any Guarantee by the Borrowers or any of
their respective Subsidiaries of Indebtedness of any other Person (other than
the Borrowers or any Subsidiary Guarantor) and (d) any loan, advance (other than
advances made on an intercompany basis in

32

--------------------------------------------------------------------------------

 

the ordinary course of business for the purchase of inventory) or capital
contribution by the Borrowers or any of their respective Subsidiaries to any
other Person (other than the Borrowers or any Subsidiary Guarantor).  Subject to
Section 5.10, the amount of any Investment in the form of any Guarantee shall be
determined as set forth in the definition of “Guarantee” and the amount of any
other Investment shall be the original cost of such Investment, plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment,
but giving effect to any repayments of principal in the case of Investments in
the form of loans and any return of capital or return on Investment in the case
of equity Investments (whether as a distribution, dividend, redemption or sale).

“Investors” means (i) the Sponsor, (ii) the Management Investors, (iii) the
Joint Venture Partner, (iv) certain of the existing shareholders of the Company
(or any other Parent Company) identified to the Administrative Agent in writing
on or prior to the Closing Date and (v) certain other investors identified to
the Administrative Agent in writing on or prior to the Closing Date.

“IP Rights” has the meaning assigned to such term in Section 3.05(d).

“IPO” means the issuance and sale by a Borrower or any Parent Company of its
common Capital Stock in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
pursuant to which Net Proceeds of at least $75,000,000 are contributed to the
Borrowers.

“IRS” means the U.S. Internal Revenue Service.  

“Joinder Agreement” has the meaning assigned to such term in Section 5.12(a).

“Joint Venture Partner” has the meaning assigned to such term in the recitals
hereto.

“Junior Indebtedness” means (i) any Subordinated Indebtedness, (ii) any
unsecured Indebtedness in an aggregate principal amount outstanding at any time
in excess of the Threshold Amount and (iii) any other Indebtedness secured by
Liens that are expressly junior to the Liens of the Administrative Agent with
respect to the Collateral.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Loan or
Additional Commitment.

“Lenders” means, at any time, any Lender that has a Commitment or a Loan at such
time.

“LIBO Rate” means, with respect to any Interest Period when used in reference to
any Loan or Borrowing, (a) the rate of interest equal to the ICE Benchmark
Administration LIBO Rate or such other rate per annum as is widely recognized as
the successor thereto if the ICE Benchmark Administration is no longer making a
LIBO Rate available, as published by Reuters, for deposits in Dollars for a term
comparable to such Interest Period, at approximately 11:00 a.m. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period, and (b) if such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the interest rate per annum
reasonably determined by the Administrative Agent in good faith to be the rate
per annum at which deposits in Dollars for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
LIBO Rate Loan being made, continued or converted by the Administrative Agent
and with a term equivalent to such Interest Period would be offered by the

33

--------------------------------------------------------------------------------

 

Administrative Agent to major banks in the London or other offshore interbank
market for Dollars at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period, and in each case subject to
the reserve percentage prescribed by governmental authorities.

“LIBO Rate Loans” means Loans made at a rate of interest based upon the Adjusted
LIBO Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed a Lien.

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by either Borrower or one or more of its
Subsidiaries, to be made pursuant to a binding agreement and whose consummation
is not conditioned on the availability of, or on obtaining, third party
financing.

“Loan Documents” means this Agreement, any Promissory Notes, the Collateral
Documents, the Intercreditor Agreement, the Fee Letter, each Refinancing
Agreement, each Incremental Assumption Agreement, and any other document or
instrument designated by the Borrowers and the Administrative Agent as a “Loan
Document”.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, amendments and restatements, supplements or other
modifications thereto.

“Loan Guarantor” means each Loan Party; provided that, in the case of any
Borrower, such Borrower shall only be a Loan Guarantor hereunder with respect to
the Primary Obligations of each other Borrower hereunder, but not with respect
to its own Primary Obligations hereunder.

“Loan Guaranty” means the guaranty set forth in Article 10 of this Agreement.

“Loan Parties” means Holdings, each of the Borrowers, each Subsidiary Guarantor
and any other Person who becomes a party to this Agreement or any other Loan
Document as a Loan Party pursuant to a Joinder Agreement, and their respective
successors and assigns.

“Loans” means the Initial Loans, Incremental Loans, Extended Loans and
Replacement Loans.

“Make-Whole Premium” shall mean, with respect to the outstanding principal
balance of the Initial Loans to be prepaid at any time on or prior to the first
anniversary of the Closing Date, the excess of (a) the sum of (i) the
outstanding principal amount of the Initial Loans at such time, plus (ii) the
present value of the applicable Prepayment Premium (if any) with respect to such
Initial Loans being prepaid, as if such prepayment had occurred after the first
anniversary of the Closing Date, but on or prior to the second anniversary of
the Closing Date (i.e. 3% of the principal amount of the Initial Loans being
prepaid), plus (iii) the present value of all required interest payments due on
such Initial Loans from the date of calculation through and including the first
anniversary of the Closing Date (excluding accrued but unpaid interest to the
date of such calculation), such present value computed using a discount rate
equal to the Treasury Rate plus 50 basis points, over (b) the outstanding
principal balance of the Initial Loans to be prepaid at such time.

“Management Investors” means the current and former officers, directors,
employees and other members of the management of the Company (or any Parent
Company) and its subsidiaries.

34

--------------------------------------------------------------------------------

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Borrowers and their respective Subsidiaries, taken as a whole, (b) the
rights and remedies (taken as a whole) of the Administrative Agent and the
Lenders (taken as a whole) under the applicable Loan Documents or (c) the
ability of the Borrowers and the Guarantors (taken as a whole) to perform their
material obligations under the Loan Documents.

“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to Holdings and its Subsidiaries or their
respective securities for purposes of U.S. federal and state securities laws and
(c) not of a type that would be publicly disclosed in connection with any
issuance by Holdings or any of its Subsidiaries of debt or equity securities
issued pursuant to a public offering, a Rule 144A offering or other private
placement where assisted by a placement agent.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset owned by
any Loan Party as of the Closing Date having a fair market value (as reasonably
estimated by the Borrowers) in excess of $5,000,000 as of such date and (b) any
fee-owned Real Estate Asset acquired by any Loan Party after the Closing Date
having a fair market value (as reasonably estimated by the Borrowers) in excess
of $5,000,000 as of the date of acquisition thereof.

“Maturity Date” means (a) with respect to the Initial Loans, the Initial Loan
Maturity Date, (b) with respect to any tranche of Extended Loans, the final
maturity date as specified in the applicable Extension Offer accepted by the
respective Lender or Lenders, (d) with respect to any Replacement Loans, the
final maturity date as specified in the applicable Refinancing Amendment and (e)
with respect to any Incremental Loans, the applicable Incremental Facility
Maturity Date; provided that if any such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately succeeding such
day.

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

“Merger Sub” has the meaning assigned to such term in the preamble to this
Agreement.

“Minimum Extension Condition” has the meaning assigned to such term in Section
2.24(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means each Material Real Estate Asset and improvements
thereto with respect to which a Mortgage is required to be granted pursuant to
Section 5.12.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other relevant Secured Parties, on any Material
Real Estate Assets (it being understood and agreed that any requirement for
Mortgages shall be subject to the provisions of Section 5.12 and the applicable
provisions of Section 2.01 of the Pledge and Security Agreement).

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA, to which the Borrowers or any
of their respective Subsidiaries,

35

--------------------------------------------------------------------------------

 

or any of their respective ERISA Affiliates, makes or is obligated to make
contributions or with respect to which any of them currently has any unsatisfied
liability (whether contingent or otherwise).

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative management’s discussion and
analysis report describing the operations and financial condition of Holdings
and its Subsidiaries for the applicable Fiscal Quarter or Fiscal Year and for
the period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrowers or
any of their respective Subsidiaries (x) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Borrowers or any of
their respective Subsidiaries or (y) as a result of the taking of any assets of
the Borrowers or any of their respective Subsidiaries by any Person pursuant to
the power of eminent domain, condemnation or otherwise, or pursuant to a sale of
any such assets to a purchaser with such power under threat of such a taking,
minus (b) (i) any actual out-of-pocket costs incurred by the Borrowers or any of
their respective Subsidiaries in connection with the adjustment, settlement or
collection of any claims of the any Borrower or any such Subsidiary in respect
thereof, (ii) the payment of the outstanding principal amount of, premium or
penalty, if any, and interest and other amounts on any Indebtedness (other than
the Loans, Indebtedness under any First Lien Facility and any other Indebtedness
secured by a Lien that is pari passu or junior to the Lien on the Collateral
securing the Obligations) that is secured by a Lien on the assets in question
and that is required to be repaid (or otherwise comes due or would be in
default, in each case, pursuant to the terms thereof as a result of such loss,
taking or sale and is repaid) under the terms thereof as a result of such loss,
taking or sale, (iii) in the case of a taking, the reasonable out-of-pocket
costs of putting any affected property in a safe and secure position, (iv) any
selling costs and out-of-pocket expenses (including reasonable broker’s fees or
commissions, legal fees, transfer and similar Taxes and the Borrowers’ good
faith estimate of income Taxes and Tax Distributions paid or payable (including
pursuant to Tax sharing arrangements in connection with such sale)) in
connection with any sale of such assets as referred to in clause (a)(y) of this
definition and (v) any amounts provided as a reserve, in accordance with GAAP,
against any liabilities under any indemnification obligations or purchase price
adjustments associated with any sale or taking of such assets as referred to in
clause (a)(y) of this definition (provided that to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Insurance/Condemnation Proceeds).

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-Cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrowers’ good faith estimate of income
Taxes paid or payable (including Tax Distributions and including pursuant to Tax
sharing arrangements) in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds), (iii)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness (other than the Loans, Indebtedness under any First Lien
Facility and any other Indebtedness secured by a Lien that is pari passu or
junior to the Lien on the Collateral securing the Obligations) which is secured
by the asset sold in such Disposition and which is required to be repaid or
otherwise comes due or would be in default, in each case, pursuant to the terms
thereof as a result of such Disposition and is repaid (other than any such
Indebtedness assumed by the purchaser of such asset), (iv) Cash escrows (until
released from escrow to the Borrowers or any of their respective Subsidiaries)
from the sale price for such Disposition and (v) in the case of any such
proceeds received by a non-Wholly-

36

--------------------------------------------------------------------------------

 

Owned Subsidiary, the pro rata portion of the Net Proceeds thereof attributable
to minority interests and not available for distribution to or for the account
of Holdings, the Company or a Wholly-Owned Subsidiary as a result thereof; and
(b) with respect to any issuance or incurrence of Indebtedness or Capital Stock,
the Cash proceeds thereof, net of all Taxes (including Tax Distributions) and
customary fees, commissions, costs, underwriting discounts and other fees and
expenses incurred in connection therewith.

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.20(b).

“Non-Debt Fund Affiliate” means the Investors and any Affiliate of the Investors
other than any Debt Fund Affiliate, Holdings or any Subsidiary of Holdings.

“Non-Defaulting Lenders” means all Lenders other than Defaulting Lenders.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and all other advances to, debts,
liabilities and obligations of the Loan Parties to the Lenders or to any Lender,
the Administrative Agent or any indemnified party arising under the Loan
Documents, whether direct or indirect (including those acquired by assumption),
absolute, contingent, due or to become due, now existing or hereafter arising.

“OFAC” has the meaning assigned to such term in Section 3.17(a).

“Open Source Software” has the meaning assigned to such term in Section 3.05(e).

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws, (b)
with respect to any limited partnership, its certificate of limited partnership,
and its partnership agreement, (c) with respect to any general partnership, its
partnership agreement, (d) with respect to any limited liability company, its
articles of organization or certificate of formation, and its operating
agreement and (e) with respect to any other form of entity, such other
organizational documents required by local law or customary under such
jurisdiction to document the formation and governance principles of such type of
entity.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Applicable Indebtedness” has the meaning assigned to such term in Section
2.12(b)(ix).

“Other Connection Taxes” means Taxes imposed on any recipient of any payment to
be made by or on account of any obligation of the Borrowers or any other Loan
Party hereunder as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

37

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all present or future stamp, court or documentary,
recording or filing Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or the
other Loan Documents, but not including, Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20(b)) or, for the avoidance of doubt, any Excluded Taxes.

“Parent Company” means (a) Holdings and (b) any other Person of which Holdings
is a direct or indirect Wholly-Owned Subsidiary.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section
9.05(c)(ii).

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee pension benefit plan, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrowers or any of their respective Subsidiaries, or any
of their respective ERISA Affiliates, is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA or has an obligation or liability (whether contingent or
otherwise).

“Perfection Certificate” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Perfection Certificate Supplement” has the meaning assigned to such term in the
Pledge and Security Agreement.

“Permitted Acquisition” means any acquisition by Holdings, any Borrower or any
of its respective Subsidiaries, whether by purchase, merger, amalgamation or
otherwise, of all or substantially all of the assets of or any business line,
unit, or division or any plant of, any Person that is engaged in a Similar
Business or of a majority of the outstanding Capital Stock of any Person that is
engaged in a Similar Business (but in any event including any Investment in (x)
a Subsidiary which serves to increase Holdings’, any Borrower’s or any
Subsidiary’s respective equity ownership in such Subsidiary or (y) any joint
venture for the purpose of increasing Holdings’, any Borrower’s or any relevant
Subsidiary’s ownership interest in such joint venture); provided that:

(a) (i) on the date of execution of the purchase agreement in respect of such
acquisition, no Event of Default shall have occurred and be continuing or would
result therefrom and (ii) on the date such acquisition is consummated, no Event
of Default under Section 7.01(a), (f) or (g) shall have occurred and be
continuing or would result therefrom;

(b) any such newly created or acquired Subsidiary shall, to the extent required
by Section 5.12, become a Loan Party and comply with the requirements of Section
5.12; and

(c) the total consideration paid by the Loan Parties for (i) the acquisition,
directly or indirectly, of any Person that does not become a Loan Guarantor and
(ii) in the case of an asset acquisition, assets that are not acquired by (a) a
Borrower or a Loan Guarantor, when taken

38

--------------------------------------------------------------------------------

 

together with the total consideration for all such acquired Persons and assets
acquired after the Closing Date, shall not exceed the sum of (A) the greater of
(1) $30,000,000 and (2) 33.0% of Consolidated Adjusted EBITDA of the Borrowers
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(b) or (c), as applicable, and (B) the amounts otherwise available
under clause (r) of Section 6.06 (it being understood that any portion of such
total consideration paid in reliance on this clause (B) shall be deemed a
utilization of such amounts under clause (r) of Section 6.06); provided that the
limitation under this clause (c) shall not apply to any acquisition to the
extent (x) such acquisition is made with the proceeds of sales of the Qualified
Capital Stock of, or equity capital contributions (other than any Specified
Equity Contributions and (without duplication) any Specified Equity
Contributions (as defined in the First Lien Credit Agreement)) to, the Borrowers
or (y) (i) the Person so acquired (or the Person owning the assets so acquired)
becomes a Subsidiary Guarantor and (ii)  if such Subsidiary Guarantor owns
Capital Stock in Persons that are not otherwise required to become Subsidiary
Guarantors, not less than 70.0% of the Consolidated Adjusted EBITDA of the
Person(s) acquired for such acquisition (for this purpose and for the component
definitions used therein, determined on a consolidated basis for such Persons
and their subsidiaries) is directly generated by Person(s) that become
Subsidiary Guarantors (i.e., disregarding all such Consolidated Adjusted EBITDA
generated by Subsidiaries of such Subsidiary Guarantors that are not Subsidiary
Guarantors).

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.  

“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investor
or Investors beneficially own more than 50.0% of the relevant voting stock
beneficially owned by the group.

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Platform” has the meaning assigned to such term in Section 5.01(j).

“Pledge and Security Agreement” means that certain First Lien Pledge and
Security Agreement, dated as of the date hereof, between the Loan Parties and
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties.

“Prepayment Asset Sale” means any Disposition by the Borrowers or their
respective Subsidiaries made pursuant to Section 6.07(h), Section 6.07(j),
Section 6.07(o), Section 6.07(q) and Section 6.07(r) (to the extent provided
therein).

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means the rate quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected

39

--------------------------------------------------------------------------------

 

Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

“Pro Forma Basis” or “pro forma effect” means with respect to any determination
of the Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio, Consolidated Adjusted EBITDA or Consolidated Total Assets
(including, in each case, component definitions thereof) that (A) all Subject
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable Test Period (or,
in the case of Consolidated Total Assets, as of the last day of such Test
Period) with respect to any test or covenant for which such calculation is being
made: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Subject Transaction, (i) in the case of a
Disposition of all or substantially all of the Capital Stock of any Subsidiary
of any Borrower or any business line, unit or division of any Borrower or any of
its Subsidiaries or any designation of a subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (ii) in the case of a Permitted Acquisition,
Investment or designation of an Unrestricted Subsidiary as a Subsidiary
described in the definition of the term “Subject Transaction”, shall be
included, (b) any retirement or repayment of Indebtedness (other than normal
fluctuations in revolving Indebtedness incurred for working capital purposes),
(c) any Indebtedness incurred or assumed by the Borrowers or any of their
respective Subsidiaries in connection therewith; provided that, (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at the relevant date of determination (taking into
account any interest hedging arrangements applicable to such Indebtedness), (y)
interest on any obligations with respect to Capital Leases shall be deemed to
accrue at an interest rate reasonably determined by a Responsible Officer of
each Borrower to be the rate of interest implicit in such obligation in
accordance with GAAP and (z) interest on any Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrowers or such Subsidiary may designate and (d)
the acquisition of any assets included in calculating Consolidated Total Assets,
whether pursuant to any Subject Transaction or any Person becoming a subsidiary
or merging, amalgamating or consolidating with or into the Borrowers or any of
their respective subsidiaries or the Disposition of any business line, unit or
division included in calculating Consolidated Total Assets described in the
definition of Subject Transaction; provided that, the foregoing pro forma
adjustments described in clause (a) above may be applied to any such test or
covenant solely to the extent that such adjustments are applied in accordance
with Article 11 of Regulation S-X under the Securities Act or otherwise
consistent with the definition of “Consolidated Adjusted EBITDA” and give effect
to events (including operating expense reductions) that are (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrowers and their respective subsidiaries and (z) factually supportable;
and (B) with respect to any Limited Condition Acquisition only, at the
Borrowers’ option, such test, financial ratio or covenant shall be determined as
of the date the definitive acquisition agreements for such Limited Condition
Acquisition is entered into and calculated as if the acquisition and other pro
forma events (including the incurrence of Indebtedness and any Liens with
respect thereto) in connection therewith were consummated on such date and any
no-Default or no-Event of Default condition shall be deemed satisfied, so long
as (x) no Default or Event of Default, as applicable, exists on the date the
definitive acquisition agreement for such Limited Condition Acquisition is
entered into or would result therefrom and (y) no Event of Default under
Sections 7.01(a), (f) or (g) exists or would result therefrom on the date such
Limited Condition Acquisition is consummated, in each case of the foregoing
clauses (x) and (y), after giving effect to such Limited Condition Acquisition
and other pro forma events in connection therewith as if consummated on each
such date, provided that the Consolidated Net Income (and any other financial
defined term derived therefrom, including “Consolidated Adjusted EBITDA”) shall
not include any Consolidated Net Income

40

--------------------------------------------------------------------------------

 

of, or attributable to, the target company or assets associated with any such
Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition unless
and until the closing of such Limited Condition Acquisition shall have actually
occurred.

“Projections” means the projections of the Borrowers and the Subsidiaries
included in the (i) Quality of Earnings Report and (ii) Information Memorandum
(or a supplement thereto).

“Promissory Note” means a promissory note of the Borrowers payable to any Lender
or its registered assigns, in substantially the form of Exhibit F hereto,
evidencing the aggregate outstanding principal amount of Loans of the Borrowers
to such Lender resulting from the Commitments of and Loans made by such Lender.

“Proprietary Software Products” means products that are owned and distributed by
a Loan Party to customers solely pursuant to a commercial, proprietary software
license.  

“Public Lender” has the meaning assigned to such term in Section 5.01(j).

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Quality of Earnings Report” means that certain Quality of Earnings Report,
dated March 4, 2016, in respect of Holdings and its Subsidiaries, prepared by
KPMG, LLP, and delivered to UBSS, in its capacity as an Arranger, on March 6,
2016.

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) in and to real property (including, but
not limited to, land, improvements and fixtures thereon).

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) Holdings, the Borrowers and the Subsidiary Guarantors,
(b) the Administrative Agent and (c) each Lender that agrees to provide all or
any portion of the Replacement Loans being incurred pursuant thereto and in
accordance with Section 9.02(c).

“Refinancing Indebtedness” has the meaning assigned to such term in Section
6.01(o).

“Refunding Capital Stock” has the meaning assigned to such term in Section
6.04(a)(viii).

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

41

--------------------------------------------------------------------------------

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Funds” means, with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.  

“Related Parties” means any (or all, as the context may require) of such
Person’s (1) Controlled Affiliates and Controlling Persons, (2) the respective
directors, officers, employees or partners of such Person or its Controlled
Affiliates and Controlling Persons and (3) the respective agents, advisors and
other representatives of such Person or its Controlled Affiliates and
Controlling Persons, in the case of this clause (3), acting on behalf of or at
the instructions of such Person, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlled Affiliate, Controlling
Person, director, officer, employee, partner, agent, advisor or other
representative in this definition pertains to a Controlled Affiliate,
Controlling Person, director, officer, employee, partner, agent, advisor or
other representative involved in the administration and negotiation of the Loan
Documents and the syndication of the Loans and Commitments hereunder.

“Release” means any spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration into the indoor or outdoor environment (including the abandonment or
disposal of any barrels, containers or other closed receptacles containing any
Hazardous Material), including the movement of any Hazardous Material through
the air, soil, surface water or groundwater.

“Replaced Loans” has the meaning assigned to such term in Section 9.02(c).

“Replacement Loans” has the meaning assigned to such term in Section 9.02(c).

“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Representatives” has the meaning assigned to such term in Section 9.13.  

“Required Lenders” means, at any time, subject to the provisions of
Section 2.22, Lenders having Loans or unused Commitments representing more than
50.0% of the sum of the total Loans and such unused Commitments at such time,
but excluding Loans and unused Commitments held by Defaulting Lenders.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Resignation Effective Date” has the meaning set forth in Section 8.06.

“Responsible Officer” of any Person means the chief executive officer, the
president, executive vice president, any senior vice president, any vice
president, the chief operating officer or any Financial

42

--------------------------------------------------------------------------------

 

Officer of such Person and any other individual or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Closing Date (but
subject to the express requirements set forth in Article 4), shall include any
secretary or assistant secretary or any other individual or similar official
thereof with substantially equivalent responsibilities of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Amount” has the meaning set forth in Section 2.12(b)(v).

“Restricted Debt” has the meaning set forth in Section 6.04(b).

“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of any Borrower now or hereafter
outstanding, except a dividend payable solely in shares of Qualified Capital
Stock to the holders of such class, (b) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value of any shares of any
class of the Capital Stock of any Borrower now or hereafter outstanding and (c)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of the Capital
Stock of any Borrower now or hereafter outstanding.

“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“S&P” means Standard & Poor’s Financial Services and any successor to its rating
agency business.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.

“Sanctions” has the meaning assigned to such term in Section 3.17(a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is senior in
priority to any other Lien to which such Collateral is subject, other than any
Permitted Lien (including, subject to the Intercreditor Agreement, Liens
securing the First Lien Obligations).

“Secured Net Leverage Ratio” means the ratio, as of any date of determination,
of (a) Consolidated Senior Secured Debt as of such date (net of the Unrestricted
Cash Amount as of such date) to (b) Consolidated Adjusted EBITDA of Holdings and
its Subsidiaries for the Test Period then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable.

“Secured Parties” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or

43

--------------------------------------------------------------------------------

 

otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement. “Securities Act” means the Securities
Act of 1933 and the rules and regulations of the SEC promulgated thereunder.

“Security Agreement Joinder Agreement” has the meaning assigned to such term in
the Pledge and Security Agreement.

“Similar Business” means a business, the majority of whose revenues are derived
from the activities of the Company and its Subsidiaries as of the Closing Date
or any business or activity that is reasonably similar or complementary thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.

“SPC” has the meaning assigned to such term in Section 9.05(e).

“Specified Acquisition Agreement Representations” means the representations made
by or on behalf of the Company (or any Parent Company), its subsidiaries and
their respective businesses in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that Merger Sub (or any of its
applicable Affiliates) has the right to terminate its (or their) obligations
under the Acquisition Agreement or to decline to consummate the Acquisition, in
each case as a result of the breach of such representations.

“Specified Equity Contribution” has the meaning assigned to such term in
Section 6.15.

“Specified Representations” mean the representations and warranties set forth in
Sections 3.01(a) (as it relates to organizational existence of the Loan
Parties), 3.02, 3.03(b)(i), 3.08, 3.12, 3.14 (as it relates to the creation,
validity and perfection of the security interests in the Collateral), 3.16,
3.17(b)(ii), 3.17(c) and 3.18.

“Sponsor” means, collectively, GI Partners Fund IV L.P., a Delaware limited
partnership, its Affiliates and their respective Controlled Investment
Affiliates.

“Sponsor Management Agreement” means each of (1) that certain Management
Services Agreement by and among GI Manager L.P., a Delaware limited partnership,
Nathan Holding LLC, a Delaware limited liability company, and Holdings, and
(2) that certain Management Services Agreement by and among Allscripts
Healthcare, LLC, a North Carolina limited liability company, Nathan Holding LLC,
a Delaware limited liability company, and Holdings, in each case, delivered to
the Administrative Agent upon a reasonable amount of prior notice prior to
execution, in form and substance reasonably satisfactory to the Administrative
Agent, and as the same may be amended, restated, amended and restated, modified,
supplemented, replaced or otherwise modified from time to time in accordance
with its terms, so long as any such amendment, modification, supplement,
restatement, replacement or substitution (i) does not increase the aggregate
amount of fees or similar compensation payable thereunder and (ii) is not
otherwise  materially adverse to the Lenders, when taken as a whole, as compared
to such Sponsor Management Agreement as in effect in the form initially
satisfactory to the Administrative Agent.

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.  

44

--------------------------------------------------------------------------------

 

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or other acquisition permitted
hereunder of all or substantially all of the assets of or any business line,
unit or division or any plant of, any Person or of a majority of the Capital
Stock of any Person, (c) any Disposition of all or substantially all of the
assets or stock of a subsidiary (or any business unit, line of business or
division of a Borrower or a Subsidiary) not prohibited by this Agreement, (d)
the designation of a subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Subsidiary in accordance with Section 5.10 hereof or (e) any
other event that by the terms of the Loan Documents requires pro forma
compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a Pro Forma Basis.

“Subordinated Indebtedness” means any Indebtedness of the Borrowers or any of
their respective Subsidiaries that is expressly subordinated in right of payment
to the Obligations (other than Indebtedness among any of the Loan Parties and
their respective subsidiaries) and on subordination terms reasonably
satisfactory to the Administrative Agent.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other subsidiaries of such Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Subsidiary” means any subsidiary of any Borrower other than an Unrestricted
Subsidiary.

“Subsidiary Guarantor” means (x) on the Closing Date, each Domestic Subsidiary
of any Borrower (other than any Excluded Subsidiary) and (y) thereafter, each
Domestic Subsidiary of any Borrower (other than any Excluded Subsidiary) that
thereafter guarantees the Obligations pursuant to the terms of this Agreement,
in each case, until such time as the respective Subsidiary is released from its
obligations under the Loan Guaranty in accordance with the terms and provisions
hereof.

“Successor Parent Company” has the meaning assigned to such term in Section
6.14.

“Tax Distribution” means quarterly Cash distributions and an annual true-up Cash
distribution to allow any Parent Company to satisfy its Tax liability
attributable to taxable income realized by the Borrowers and their respective
subsidiaries in the applicable tax year or any portion thereof or a prior tax
year ending after the Closing Date so long as the Borrowers and such
subsidiaries file a consolidated, unitary or combined tax return with such
Parent Company; provided that such distributions shall be limited to the amount
of any such Taxes that the Borrowers and their subsidiaries that are members of
such group would have been required to pay on a separate group basis if the
Borrowers and such subsidiaries had paid tax, computed at the highest applicable
marginal rates, on a consolidated, combined, group, affiliated or unitary basis
on behalf of an affiliated group separately from any such Parent Company.

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

45

--------------------------------------------------------------------------------

 

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Test Period” means, at any time, the most recently completed period of four
consecutive Fiscal Quarters of Holdings then last ended (in each case, take as
one accounting period) for which financial statements have been delivered
pursuant to Section 5.01(b) or (c).

“Threshold Amount” means $24,000,000.

“Total Capitalization” means the sum of (i) the aggregate principal amount of
the Loans borrowed hereunder, (ii) the aggregate principal amount of loans
borrowed under the First Lien Facilities, (iii) the aggregate principal amount
of other Indebtedness of Holdings and its Subsidiaries to exist subsequent to
the Closing Date and set forth on Schedule 6.01(h) and (iv) the amount of the
Asset Contribution, the Equity Contribution and any retained, rollover or
converted equity in connection therewith, in each case on the Closing Date.

“Total Net Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt as of such date (net of the Unrestricted Cash Amount
as of such date) to (b) Consolidated Adjusted EBITDA of Holdings and its
Subsidiaries for the Test Period then most recently ended for which financial
statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable.

“Transaction Costs” means fees and expenses payable or otherwise borne by Merger
Sub and Holdings and its subsidiaries in connection with the Transactions and
the transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, (b) the Existing Debt Refinancings, (c) the
incurrence on the Closing Date of Indebtedness (and commitments therefor) under
the First Lien Credit Agreement as anticipated by the terms thereof, (d) the
Contributions, (e) the consummation of the Closing Date Acquisition and (f) the
payment of the Transaction Costs.

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of March 20, 2016, by and between Allscripts Healthcare,
LLC, a North Carolina limited liability company, and Henderson, as the same may
be amended, restated, amended and restated, modified, supplemented, replaced or
otherwise modified from time to time in accordance with its terms and the terms
hereof.

“Treasury Capital Stock” has the meaning assigned to such term in Section
6.04(a)(viii).

“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) which has
become publicly available at least two Business Days prior to the date of any
prepayment of the Initial Loans pursuant to Section 2.12 (or, if such
Statistical Release is no longer published, any publicly available source or
similar market data)) most nearly equal to the period from such prepayment date
to the first anniversary of the Closing Date; provided, however, that if the
period from such prepayment date to the first anniversary of the Closing Date is
not equal to the constant maturity of a United States Treasury security for
which a weekly average yield is given, the Treasury Rate shall be obtained by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of United States Treasury securities for which such yields
are given, except that if the period from such prepayment date to the first
anniversary of the Closing Date, is less than one year, the weekly average yield
on actually traded United States Treasury securities adjusted to a constant
maturity of one year shall be used.

46

--------------------------------------------------------------------------------

 

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UBSS” means UBS Securities LLC.

“U.S.” and “United States” means the United States of America.  

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(f)(ii)(B)(3).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the grant or perfection of security interests.

“Undisclosed Administration” means, in relation to a Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unrestricted Cash Amount” means, as of any date of determination, the amount of
(a) unrestricted Cash and Cash Equivalents of Holdings and its Subsidiaries
whether or not held in an account pledged to the Administrative Agent and (b)
Cash and Cash Equivalents restricted in favor of the Administrative Agent, for
the benefit of the Secured Parties (which may also include Cash and Cash
Equivalents securing any Incremental Facility, any facility of Extended Loans,
any facility of Replacement Loans or any Incremental Equivalent Debt, and the
First Lien Facilities (and any Incremental Facility, any facility of Extended
Loans, any facility of Replacement Term Loans or any Incremental Equivalent
Debt, in each case, as defined in, and permitted under, the First Lien Credit
Agreement)), in each case, excluding Cash and Cash Equivalents subject to
repatriation restrictions of the type set forth in Section 2.12(b)(v); provided,
however, that the proceeds of any Specified Equity Contribution and (without
duplication) the proceeds of any Specified Equity Contribution (as defined in
the First Lien Credit Agreement) shall not be included in the Unrestricted Cash
Amount.  

“Unrestricted Subsidiary” means any subsidiary of a Borrower (other than
Netsmart Technologies) designated by the Borrower Representative as an
Unrestricted Subsidiary pursuant to and in accordance with Section 5.10
subsequent to the Closing Date.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

47

--------------------------------------------------------------------------------

 

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person,
100.0% of the Capital Stock of which (other than directors’ qualifying shares or
shares required by law to be owned by a resident of the relevant jurisdiction)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Initial Loan”).  Borrowings also may be classified and referred to by Class
(e.g., an “Initial Loan Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”)
or by Class and Type (e.g., a “LIBO Rate Initial Loan Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein or in any Loan
Document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified, extended, refinanced or replaced (subject to
any restrictions or qualifications on such amendments, restatements, amendment
and restatements, supplements or modifications, extensions, refinancings or
replacements set forth herein or in any Loan Document), (b) any reference to any
law in any Loan Document shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law, (c)
any reference herein or in any Loan Document to any Person shall be construed to
include such Person’s successors and permitted assigns, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision hereof or thereof, (e) all references herein or
in any Loan Document to Articles, Sections, clauses, paragraphs, Exhibits and
Schedules shall be construed to refer to Articles, Sections, clauses and
paragraphs of, and Exhibits and Schedules to, such Loan Document, (f) in the
computation of periods of time in any Loan Document from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” mean “to but excluding” and the word “through” means “to and
including” and (g) the words “asset” and “property”, when used in any Loan
Document, shall be construed to have the same meaning and effect and to refer to
any and all tangible and intangible assets and properties, including Cash,
securities, accounts and contract rights.  For purposes of determining
compliance at any time with Section 6.01 (other than Sections 6.01(a), (h), (u)
and (w)), Section 6.02 (other than Sections 6.02(a), (l) and (t)), Sections
6.03, 6.04, 6.05, 6.06 (other than Section 6.06(b)(i) and Section 6.06(f)),
6.07, 6.08 (other than Section 6.08(B)) and 6.09 (other than Section 6.09(e)),
in the event that any Indebtedness, Lien, Restricted Payment, Restricted Debt
Payment, contractual restriction, Investment, Disposition or Affiliate
transaction, as applicable, meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07, 6.08, and 6.09, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one category.

48

--------------------------------------------------------------------------------

 

Section 1.04. Accounting Terms; GAAP.

(a) All financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time; provided that
if the Borrower Representative  notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to reflect the effect of
any change occurring after the Closing Date in GAAP or in the application
thereof, or if the Administrative Agent notifies the Borrower Representative
that the Required Lenders request such a change, then the Borrowers and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
such affected provisions to provide for such change in GAAP or the application
thereof and/or to preserve the original intent thereof in light of such change
in GAAP or the application thereof, in each case subject to the approval of the
Required Lenders, and until such amendment shall become effective, such
provisions shall be interpreted in accordance with GAAP as in effect immediately
prior to such change; provided, further, that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrowers or
any Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  

(b) Notwithstanding anything to the contrary herein, financial ratios and tests
(including the Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the
Secured Net Leverage Ratio, Consolidated Adjusted EBITDA and the amount of
Consolidated Total Assets) contained in this Agreement that are calculated with
respect to any Test Period during which any Subject Transaction occurs shall be
calculated with respect to such Test Period and such Subject Transaction on a
Pro Forma Basis.  Further, if since the beginning of any such Test Period and on
or prior to the date of any required calculation of a financial ratio or test
(other than the financial covenant set forth in Section 6.15 and any calculation
of the Applicable Rate) (x) a Subject Transaction shall have occurred or (y) any
Person that subsequently became a Subsidiary or was merged, amalgamated or
consolidated with or into the Borrowers or any of their respective Subsidiaries
since the beginning of such Test Period shall have consummated any Subject
Transaction, then, in each case, any such applicable financial ratio or test
shall be calculated on a Pro Forma Basis for such Test Period as if such Subject
Transaction had occurred at the beginning of the applicable Test Period.

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
the definition of “Capital Lease,” in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that they were in existence on the date hereof) that would constitute
Capital Leases on the date hereof shall be considered Capital Leases and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith (provided
that together with all financial statements delivered to the Administrative
Agent in accordance with the terms of this Agreement after the date of such
accounting change, the Borrowers shall deliver a schedule showing the
adjustments necessary to reconcile such financial statements with GAAP as in
effect immediately prior to such accounting change).

(d) For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the Total Net Leverage
Ratio, the Secured Net Leverage Ratio, the First Lien Net Leverage Ratio and the
amount of Consolidated Adjusted EBITDA or Consolidated Total Assets), such
financial

49

--------------------------------------------------------------------------------

 

ratio or test shall be calculated at the time such action is taken, such change
is made, such transaction is consummated or such event occurs, as the case may
be, and no Default or Event of Default shall be deemed to have occurred solely
as a result of a change in such financial ratio or test occurring after the time
such action is taken, such change is made, such transaction is consummated or
such event occurs, as the case may be.

Section 1.05. Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement and the other Loan
Documents (and all corresponding definitions) are made after giving effect to
the Transactions, unless the context otherwise requires.

Section 1.06. Timing of Payment of Performance; Times of Day. When payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of Interest Period)
or performance shall extend to the immediately succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).  

Section 1.07. Currency Equivalents Generally. For purposes of any determination
under Section 2.23(a), Article 5, Article 6 (other than the calculation of
compliance with any financial ratio for purposes of taking any action hereunder)
or Article 7 with respect to the amount of any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition, Sale and Lease-Back
Transaction, Affiliate transaction or other transaction, event or circumstance,
or any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, (any of the foregoing, a “subject
transaction”), in a currency other than Dollars, (i) the Dollar equivalent
amount of a subject transaction in a currency other than Dollars shall be
calculated based on the rate of exchange quoted by the Bloomberg Foreign
Exchange Rates & World Currencies Page (or any successor page thereto, or in the
event such rate does not appear on any Bloomberg Page, by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrower Representative) for such
alternate currency, as in effect at 11:00 a.m. (London time) on the date of such
subject transaction (which, in the case of any Restricted Payment, shall be
deemed to be the date of the declaration thereof and, in the case of the
incurrence of Indebtedness, shall be deemed to be on the date first committed);
provided that if any Indebtedness is incurred (and, if applicable, associated
Lien granted) to refinance or replace other Indebtedness denominated in a
currency other than Dollars, and the relevant refinancing or replacement would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such refinancing
or replacement, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing or replacement
Indebtedness (and, if applicable, associated Lien granted) does not exceed an
amount sufficient to repay the principal amount of such Indebtedness being
refinanced or replaced, except by an amount equal to (x) unpaid accrued interest
and premiums (including tender premiums) thereon plus other reasonable and
customary fees and expenses (including upfront fees and original issue discount)
incurred in connection with such refinancing or replacement, (y) any existing
commitments unutilized thereunder and (z) additional amounts permitted to be
incurred under Section 6.01 and (ii) for the avoidance of doubt, no Default or
Event of Default shall be deemed to have occurred solely as a result of a change
in the rate of currency exchange occurring after the time of any subject
transaction so long as such subject transaction was permitted at the time
incurred, made, acquired, committed, entered or declared as set forth in clause
(i).  For purposes of the calculation of compliance with any financial ratio for
purposes of taking any action hereunder, on any relevant date of determination,
amounts denominated in currencies other than Dollars shall be translated into
Dollars at the applicable currency exchange rate used in preparing the financial
statements delivered pursuant to Sections 5.01(b) or (c), as applicable, for the
relevant Test Period and will, with respect to any

50

--------------------------------------------------------------------------------

 

Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of any Hedge Agreement permitted hereunder in respect of currency
exchange risks with respect to the applicable currency in effect on the date of
determination for the Dollar equivalent amount of such Indebtedness.

Section 1.08. Cashless Rolls. Notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, to the extent that any Lender
extends the maturity date of, or replaces, renews or refinances, any of its
then-existing Loans with Incremental Loans, Replacement Loans, Extended Loans or
loans incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars” or the relevant
alternate currency, “in immediately available funds”, “in Cash” or any other
similar requirement.

ARTICLE 2 THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees, severally and not jointly, to make Initial Loans to the
Borrowers on the Closing Date in an aggregate principal amount requested by the
Borrower Representative not to exceed such Lender’s Commitment as in effect on
the Closing Date.  Amounts paid or prepaid in respect of the Initial Loans may
not be reborrowed.

Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

(b) Subject to Section 2.15, each Borrowing of Loans shall be comprised entirely
of ABR Loans or LIBO Rate Loans as the Borrowers may request in accordance
herewith.  Each Lender at its option may make any LIBO Rate Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (i) any exercise of such option shall not affect the obligation of
the Borrowers to repay such Loan in accordance with the terms of this Agreement,
(ii) such LIBO Rate Loan shall be deemed to have been made and held by such
Lender, and the obligation of the Borrowers to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such domestic or foreign
branch or Affiliate of such Lender and (iii) in exercising such option, such
Lender shall use reasonable efforts to minimize increased costs to the Borrowers
resulting therefrom (which obligation of such Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.16 shall apply); provided, further, that any such
domestic or foreign branch or Affiliate of such Lender shall not be entitled to
any greater indemnification under Section 2.18 with respect to such LIBO Rate
Loan than that which the applicable Lender was entitled on the date on which
such Loan was made (except in connection with any indemnification entitlement
arising as a result of a Change in Law after the date on which such Loan was
made).

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing of
Loans, such Borrowing shall comprise an aggregate principal amount that is an
integral multiple of $250,000 and not less than $750,000.  Each ABR Borrowing of
Loans when made shall be in a minimum principal amount of $500,000 and an
integral multiple of $100,000 in excess thereof.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 5 different Interest Periods in effect
for LIBO Rate Borrowings of Loans of

51

--------------------------------------------------------------------------------

 

any single Class at any time outstanding (or such greater number of different
Interest Periods as the Administrative Agent may agree from time to time).

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not nor shall they be entitled to, request, or to elect to convert or continue,
any Borrowing of Loans if the Interest Period requested with respect thereto
would end after the maturity date applicable to such Loans.

Section 2.03. Requests for Borrowings.

(a) To request a Borrowing of Loans, the Borrower Representative shall notify
the Administrative Agent of such request either in writing by delivery of an
irrevocable Borrowing Request (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) signed by a Responsible Officer of
the Borrower Representative or by telephone (a) in the case of a LIBO Rate
Borrowing, not later than 12:00 noon, New York City time, three Business Days
(or, in the case of a LIBO Rate Borrowing to be made on the Closing Date, one
Business Day) before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, one Business Day
prior to the date of the proposed Borrowing (or, in each case, such later time
as shall be acceptable to the Administrative Agent).  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”) to
the Administrative Agent of a written Borrowing Request signed by a Responsible
Officer of the Borrower Representative.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(iv) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower Representative’s account or any
other designated account(s) to which funds are to be disbursed (the “Funding
Account”).

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a LIBO Rate Borrowing with an Interest Period of one month;
provided that if the Borrower Representative shall not have notified the
Administrative Agent in writing of such requested Borrowing, by 12:00 noon, New
York City time, three Business Days before the date of the requested Borrowing,
then such Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested LIBO Rate Borrowing, then the Borrower
Representative shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

(c) Each Lender shall make each Initial Loan to be made by it hereunder on the
Closing Date by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s respective Applicable Percentage of the aggregate principal amount
of the

52

--------------------------------------------------------------------------------

 

Initial Loans made on the Closing Date.  The Administrative Agent will make such
Initial Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to the Funding Account.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of the Initial Loan Borrowing to be
made on the Closing Date, the Administrative Agent may assume that such Lender
has made such share available on the Closing Date in accordance with this
Section 2.03 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender agrees to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Initial
Loans included in the Initial Loan Borrowing made on the Closing Date.  Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers or any other Loan Party may have against any Lender as a result of any
default by such Lender hereunder.

Section 2.04. [Reserved].

Section 2.05. [Reserved].

Section 2.06. [Reserved].

Section 2.07. [Reserved].

Section 2.08. [Reserved].

Section 2.09. Type; Interest Elections.

(a) Each Borrowing initially shall be of the Class and Type specified in the
applicable Borrowing Request and, in the case of a LIBO Rate Borrowing, shall
have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrowers may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBO Rate
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.09.  The Borrowers may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders, based upon their Applicable Percentages and
the Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.09, the Borrower
Representative shall notify the Administrative Agent of such election either by
delivering an irrevocable Interest Election Request in writing (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”))
signed by a Responsible Officer of the Borrower Representative or by telephone,
in either case, by the time that a Borrowing Request would be required under
Section 2.03 (as applicable), if the Borrower Representative was requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or other
electronic transmission (including “.pdf” or “.tif”) to the Administrative Agent
of a written Interest Election Request signed by a Responsible Officer of the
Borrower Representative.

53

--------------------------------------------------------------------------------

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 (as applicable):

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower Representative shall be deemed
to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a LIBO Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a LIBO Rate Borrowing with an Interest Period of one month.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower Representative, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBO Rate Borrowing and (ii) unless repaid, each LIBO Rate Borrowing shall be
converted to an ABR Borrowing at the end of the then-current Interest Period
applicable thereto.

Section 2.10. Termination or Reduction of Commitments.

The Commitments existing on the Closing Date shall automatically terminate upon
the making of the Initial Loans on the Closing Date.

54

--------------------------------------------------------------------------------

 

Section 2.11. Repayment of Loans; Evidence of Debt.

(a) Each Borrower jointly and severally hereby unconditionally promises to repay
the outstanding Initial Loans to the Administrative Agent for the account of
each Lender on the Initial Loan Maturity Date, the principal amount of the
Initial Loans outstanding on such date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.  In the event that any Incremental Loans are made on an Increased
Amount Date, the Borrowers shall repay such Incremental Loans on the dates and
in the amounts set forth in the applicable Incremental Assumption
Agreement.  The Borrowers shall repay any Extended Loans and any Replacement
Loans on the dates and in the amounts specified in the applicable Extension
Offer or Refinancing Amendment, as the case may be.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.11 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any manifest error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement;
provided, further, that in the event of any inconsistency between the accounts
maintained by the Administrative Agent pursuant to paragraph (c) of this Section
2.11 and any Lender’s records, the accounts of the Administrative Agent shall
govern.

(e) Any Lender may request that Loans made by it be evidenced by a Promissory
Note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a Promissory Note payable to such Lender and its registered
assigns.  Thereafter, the Loans evidenced by such Promissory Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.05)
be represented by one or more Promissory Notes in such form payable to the payee
named therein and its registered assigns.

Section 2.12. Prepayment of Loans.

(a) Optional Prepayments.

(i) Upon prior notice in accordance with paragraph (a)(ii) of this Section 2.12,
the Borrowers shall have the right at any time and from time to time to prepay
any Borrowing of Loans in whole or in part without premium or penalty (other
than as set forth in and subject to Sections 2.13(b) and 2.17). Each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages.

(ii) The Borrower Representative shall notify the Administrative Agent by
telephone (confirmed in writing) of any prepayment under this Section 2.12(a)(i)
in the case of prepayment of a LIBO Rate Borrowing, not later than 1:00 p.m.,
New York City time, three Business

55

--------------------------------------------------------------------------------

 

Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower Representative may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Borrower Representative (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02(c).  Each prepayment of
Loans made pursuant to this Section 2.12(a) shall be paid to the Lenders in
accordance with their respective Applicable Percentage and applied on a pro rata
basis to the Loans being prepaid.

(b) Mandatory Prepayments.

(i) [Reserved].  

(ii) No later than the fifth Business Day after the date on which the financial
statements with respect to each Fiscal Year of the Borrowers are required to be
delivered pursuant to Section 5.01(c), commencing with the Fiscal Year ending
December 31, 2017, the Borrowers shall prepay outstanding Loans in an aggregate
principal amount equal to (A) 50% of Excess Cash Flow for the Fiscal Year then
ended, minus (B) at the option of the Borrowers, (x) the aggregate principal
amount of any Loans (or any Refinancing Indebtedness in respect of any of the
foregoing) prepaid pursuant to Section 2.12(a), (y) the aggregate principal
amount of any loans or incremental loans (or any “Refinancing Indebtedness” (as
defined in the First Lien Credit Agreement) in respect of any of the foregoing)
under any First Lien Facility prepaid pursuant to Section 2.12(a) of the First
Lien Credit Agreement (or equivalent provision under any other document
governing any First Lien Facility) (to the extent such voluntary prepayments
under any First Lien Facility are permitted by the terms of this Agreement) and
(z) purchases of Loans by the Borrowers and their respective Subsidiaries
pursuant to Section 9.05(g) of this Agreement (and purchases of term loans by
the Borrowers and their respective Subsidiaries pursuant to Section 9.05(g) of
the First Lien Credit Agreement (in each case, limited to the aggregate amount
actually paid in Cash), in each of preceding clauses (x), (y) and (z), prior to
the date any payment pursuant to this Section 2.12(b)(ii) is due and payable,
excluding any such optional prepayments made during such Fiscal Year that were
deducted from the calculation of “Excess Cash Flow” pursuant to clause (b)(ii)
of the definition thereof and reduced the amount required to be prepaid pursuant
to this Section 2.12(b)(ii) in the prior Fiscal Year (in the case of any such
revolving loans prepaid as described under clause (y), to the extent accompanied
by a permanent reduction in the relevant commitment, and in the case of all such
prepayments described under clauses (x), (y) and (z) to the extent that such
prepayments were not financed with the proceeds of long-term Indebtedness (other
than revolving Indebtedness) of the Borrowers or their respective Subsidiaries);
provided that (1) such percentage of Excess Cash Flow pursuant to clause (A)
above shall be reduced to 25% of Excess Cash Flow if the First Lien Net Leverage
Ratio calculated on a Pro Forma Basis as of the last day of such Fiscal Year
(but without giving effect to the payment required hereby) shall be less than or
equal to 3.75 to 1.00, but greater than 3.25 to 1.00 and (2) such prepayment
shall not be required if the First Lien Net Leverage Ratio calculated on a Pro
Forma Basis as of the last day of such Fiscal Year (but without giving effect to
the payment required hereby) shall be less than or equal 3.25 to 1.00.

(iii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds,
in each case, in excess of $5,000,000 in the aggregate in any Fiscal Year, the
Borrowers shall apply an amount equal to 100% of the Net Proceeds or Net
Insurance/Condemnation Proceeds received with respect thereto in excess of such

56

--------------------------------------------------------------------------------

 

thresholds to prepay outstanding Loans; provided that if prior to the date any
such prepayment is required to be made, the Borrower Representative notifies the
Administrative Agent of the Borrowers’ intention to reinvest such Net Proceeds
or Net Insurance/Condemnation Proceeds in assets used or useful in the business
of the Borrowers or any of their respective Subsidiaries (other than Cash or
Cash Equivalents, except to the extent acquired in connection with an
acquisition or another Investment in another Person permitted under this
Agreement), then so long as no Event of Default then exists, the Borrowers shall
not be required to make a mandatory prepayment under this clause (iii) in
respect of such Net Proceeds or Net Insurance/Condemnation Proceeds to the
extent such Net Proceeds or Net Insurance/Condemnation Proceeds are so
reinvested within 12 months following receipt thereof, or if the Borrowers or
any of their respective Subsidiaries has entered into a binding contract to so
reinvest such Net Proceeds or Net Insurance/Condemnation Proceeds during such
12-month period and such Net Proceeds or Net Insurance/Condemnation Proceeds are
so reinvested within six months after the expiration of such 12-month period;
provided, however, that if any Net Proceeds or Net Insurance/Condemnation
Proceeds have not been so reinvested prior to the expiration of the applicable
period, the Borrowers shall promptly prepay the Loans with the Net Proceeds or
Net Insurance/Condemnation Proceeds not so reinvested as set forth above
(without regard to the immediately preceding proviso).

(iv) In the event that the Borrowers or any of their respective Subsidiaries
shall receive Net Proceeds from the issuance or incurrence of Indebtedness of
the Borrowers or any of their respective Subsidiaries (other than with respect
to Indebtedness permitted under Section 6.01, except to the extent constituting
(x) Refinancing Indebtedness incurred to refinance all or a portion of the Loans
pursuant to Section 6.01(o), (y) Incremental Loans incurred to refinance all or
a portion of the Loans pursuant to Section 2.23(a)(B) or (z) Replacement Loans
incurred to refinance Loans in accordance with the requirements of Section
9.02(c)), the Borrowers shall, substantially simultaneously with (and in any
event not later than the Business Day immediately following) the receipt of such
Net Proceeds by such Borrower or such Subsidiary, apply an amount equal to 100%
of such Net Proceeds to prepay outstanding Loans.

(v) Notwithstanding any provision under this Section 2.12(b) to the contrary,
(A) any amounts that would otherwise be required to be paid by a Borrower
pursuant to Section 2.12(b)(ii), (iii) or (iv) above shall not be required to be
so prepaid to the extent any such Excess Cash Flow is generated by a Foreign
Subsidiary, such Prepayment Asset Sale is consummated by a Foreign Subsidiary,
such Net Insurance/Condemnation Proceeds are received by a Foreign Subsidiary or
such Indebtedness is incurred by a Foreign Subsidiary, as the case may be, for
so long as the repatriation to the U.S. of any such amounts would be prohibited
under any Requirement of Law (the Borrowers hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all actions commercially
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Proceeds, Net
Insurance/Condemnation Proceeds or Excess Cash Flow is permitted under the
applicable Requirement of Law, such repatriation will be immediately effected
and such repatriated Net Proceeds, Net Insurance/Condemnation Proceeds or Excess
Cash Flow will be promptly (and in any event not later than two Business Days
after such repatriation) applied (net of additional Taxes (including Tax
Distributions) payable or reserved against as a result thereof) to the repayment
of the Loans pursuant to this Section 2.12(b) to the extent provided herein; and
(B) if such Borrower and the Subsidiaries determine in good faith that the
repatriation to the U.S. of any amounts required to mandatorily prepay the Loans
pursuant to Section 2.12(b)(ii), (iii) or (iv) above would result in material
adverse tax consequences, taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation (such amount, a
“Restricted Amount”), as reasonably determined by the Borrowers, the amount such
Borrower shall be required to mandatorily prepay pursuant to Section
2.12(b)(ii), (iii) or (iv) above, as applicable, shall be reduced by the
Restricted Amount until such time as it may repatriate to the U.S. such
Restricted Amount without incurring such material and adverse tax liability;
provided that the Borrowers shall use commercially reasonable efforts to
eliminate such material adverse tax consequences

57

--------------------------------------------------------------------------------

 

in order to much such prepayment; provided, further, that, in the case of this
clause (B), on or before the date on which any Net Proceeds or Net
Insurance/Condemnation Proceeds so retained would otherwise have been required
to be applied to reinvestments or prepayments pursuant to this Section 2.12(b)
(x) the Borrowers shall apply an amount equal to such Net Proceeds or Net
Insurance/Condemnation Proceeds to such reinvestments or prepayments as if such
Net Proceeds or Net Insurance/Condemnation Proceeds had been received by such
Borrower rather than such Foreign Subsidiary, less the amount of additional
Taxes (including Tax Distributions) that would have been payable or reserved
against it if such Net Proceeds or Net Insurance/Condemnation Proceeds had been
repatriated to the U.S. by such Foreign Subsidiary or (y) such Excess Cash Flow,
Net Proceeds or Net Insurance/Condemnation Proceeds are applied to the repayment
of Indebtedness of a Foreign Subsidiary; provided, further, that to the extent
that the repatriation of any Net Proceeds, Net Insurance/Condemnation Proceeds
or Excess Cash Flow from such Foreign Subsidiary would no longer have a material
adverse tax consequence, an amount equal to the Net Proceeds, Net
Insurance/Condemnation Proceeds or Excess Cash Flow, as applicable, not
previously applied pursuant to preceding clauses (x) and (y), shall be promptly
applied to the repayment of the Loans pursuant to this Section 2.12(b) as
otherwise required above (without regard to this clause (v)).

(vi) Each Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Loans required to be made by the Borrowers pursuant to this
Section 2.12(b), to decline all (but not a portion) of its Applicable Percentage
of such prepayment (such declined amounts, the “Declined Proceeds” and such
Lenders, “Declining Lenders”) in which case such Declined Proceeds shall first
be offered to the Lenders which are not Declining Lenders; provided that in the
event any such Lenders elect to decline receipt of such Declined Proceeds, such
Declined Proceeds may be retained by the Borrowers and shall be added to the
calculation of the Available Amount; provided, further, that, for the avoidance
of doubt, no Lender may reject any prepayment made under Section 2.12(b)(iv)
above to the extent constituting Refinancing Indebtedness incurred to refinance
all or a portion of the Loans pursuant to Section 6.01(o) or Replacement Loans
incurred to refinance Loans in accordance with the requirements of Section
9.02(c).  If a Lender fails to deliver a notice of election declining receipt of
its Applicable Percentage of such mandatory prepayment to the Administrative
Agent within the time frame specified above, any such failure will be deemed to
constitute an acceptance of such Lender’s Applicable Percentage of the total
amount of such mandatory prepayment of Loans.

(vii) Except as otherwise provided in any Refinancing Amendment, Incremental
Facility or replacement facility pursuant to Section 9.02(c), each prepayment of
Loans pursuant to this Section 2.12(b) shall be applied ratably to each Class of
Loans then outstanding (provided that any prepayment of Loans with the Net
Proceeds of any Refinancing Indebtedness, Incremental Facility or Replacement
Loans pursuant to Section 9.02(c) shall be applied to the applicable Class of
Loans being refinanced or replaced).  With respect to each Class of Loans, all
accepted prepayments under this Section 2.12(b) shall be paid to the Lenders in
accordance with their respective Applicable Percentage and applied on a pro rata
basis to the Loans being prepaid, irrespective of whether such outstanding Loans
are ABR Loans or LIBO Rate Loans; provided that if no Lenders exercise the right
to waive a given mandatory prepayment of the Loans pursuant to this Section
2.12(b), then, with respect to such mandatory prepayment, the amount of such
mandatory prepayment shall be applied first to Loans that are ABR Loans to the
full extent thereof before application to Loans that are LIBO Rate Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrowers pursuant to Section 2.17.  Any prepayment of Initial Loans made on or
prior to the date that is three (3) years after the Closing Date pursuant to
Section 2.12(a)(i) or Section 2.12(b)(iv) shall be accompanied by the Prepayment
Premium set forth in Section 2.13(b).

(viii) The Borrowers shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.12(b), a certificate signed by a
Responsible Officer of the

58

--------------------------------------------------------------------------------

 

Borrower Representative setting forth in reasonable detail the calculation of
the amount of such prepayment.  Each such certificate shall specify the
Borrowings being prepaid and the principal amount of each Borrowing (or portion
thereof) to be prepaid.  Prepayments shall be accompanied by accrued interest as
required by Section 2.14.  All prepayments of Borrowings under this Section
2.12(b) shall be subject to Section 2.16, but shall otherwise be without premium
or penalty; provided that any prepayments under pursuant to Section 2.12(b)(iv)
above shall be subject to Section 2.13(b).

(ix) Notwithstanding the foregoing in this Section 2.12(b), if, at the time the
Borrowers are also required to make a prepayment under Section 2.12(b)(ii) or
Section 2.12(b)(iii),  the Borrowers are also required to offer to repurchase or
offer to prepay any other Indebtedness secured on a pari passu basis (or any
Refinancing Indebtedness in respect thereof that is secured on a pari passu
basis with the Obligations) pursuant to the terms of the documentation governing
such Indebtedness with Excess Cash Flow or Net Proceeds or Net
Insurance/Condemnation Proceeds (such Indebtedness (or Refinancing Indebtedness
in respect thereof) required to be offered to be so repurchased or prepaid, the
“Other Applicable Indebtedness”), then the Borrowers may apply such Excess Cash
Flow or such Net Proceeds or Net Insurance/Condemnation Proceeds, as applicable,
on a pro rata basis to the prepayment of the Loans and to the repurchase or
prepayment of the Other Applicable Indebtedness (determined on the basis of the
aggregate outstanding principal amount of the Loans and Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time; provided, further, that the portion
of such Excess Cash Flow or such Net Proceeds or Net Insurance/Condemnation
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Excess Cash Flow or such Net Proceeds or Net
Insurance/Condemnation Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Excess Cash Flow or such Net Proceeds or Net Insurance/Condemnation
Proceeds shall be allocated to the Loans in accordance with the terms hereof),
and the amount of prepayment of the Loans that would have otherwise been
required pursuant to Section 2.12(b)(ii) or Section 2.12(b)(iii), as applicable,
shall be reduced accordingly; provided, further, that to the extent the holders
of the Other Applicable Indebtedness decline to have such Indebtedness prepaid
or repurchased, the declined amount shall promptly (and in any event within five
(5) Business Days after the date of such rejection) be applied to prepay the
Loans in accordance with the terms hereof.

(c) AHYDO Amounts.  Notwithstanding anything herein to the contrary, commencing
on the date of the end of each accrual period (as determined for purposes of
Section 163(i) of the Code) ending after the fifth anniversary of the Closing
Date (the “AHYDO Payment Date”), the Borrowers shall make cash payments in
respect of the Initial Loans in an amount equal to the excess (if any) of (i)
the aggregate amount that would be includible in the Lenders’ aggregate gross
income with respect to such Initial Loans for all periods ending on or before
such AHYDO Payment Date over (ii) an amount equal to the sum of (x) the
aggregate amount of interest to be paid under such Initial Loans on or before
such date and (y) the product of (A) the issue price (as defined in Sections
1273(b) and 1274(a) of the Code) of the Initial Loans and (B) the yield to
maturity of the Initial Loans (as determined for purposes of Section 163(i) of
the Code).  This provision is intended to ensure that the Initial Loans issued
hereunder shall not be considered “applicable high yield discount obligations”
within the meaning of Section 163(i) of the Code, or any successor provision,
and shall be interpreted consistently with such intent.

Section 2.13. Fees.  

(a) The Borrowers agree to pay to the Administrative Agent, for its own account,
the agency and administration fees set forth in the Fee Letter, payable in the
amounts and at the times specified therein or as so otherwise agreed upon by the
Borrowers and the Administrative Agent, or such agency fees as may otherwise be
separately agreed upon by the Borrowers and the Administrative Agent in writing.

59

--------------------------------------------------------------------------------

 

(b) In the event that, on or prior to the third anniversary of the Closing Date,
any Borrower or any of their respective subsidiaries (x) prepays any Initial
Loans pursuant to Section 2.12(a)(i) or (y) prepays, repays or refinances any
Initial Loans pursuant to Section 2.12(b)(iv), the Borrowers shall pay to the
Administrative Agent, for the ratable account of each applicable Lender, a
premium (the “Prepayment Premium”) equal to (A) the Make-Whole Premium with
respect to the aggregate principal amount of the Initial Loans so prepaid,
repaid or refinanced on or prior to the first anniversary of the Closing Date,
(B) 3.00% of the aggregate principal amount of the Initial Loans so prepaid,
repaid or refinanced after the first anniversary of the Closing Date, but on or
prior to the second anniversary of the Closing Date, and (C) 1.00% of the
aggregate principal amount of the Initial Loans so prepaid, repaid or refinanced
after the second anniversary of the Closing Date, but on or prior to the third
anniversary of the Closing Date; it being understood that, if, on or prior to
the third anniversary of the Closing Date, all or any portion of the Initial
Loans held by any Lender are prepaid, repaid, refinanced, substituted or
replaced (including by way of a forced assignment) pursuant to Section
2.20(b)(iii), such prepayment, repayment, refinancing, substitution or
replacement will be made at a premium equal to (A) the Make-Whole Premium with
respect to the aggregate principal amount of the Initial Loans so prepaid,
repaid, refinanced, substituted or replaced on or prior to the first anniversary
of the Closing Date, (B) 3.00% of the aggregate principal amount of the Initial
Loans so prepaid, repaid, refinanced, substituted or replaced after the first
anniversary of the Closing Date, but on or prior to the second anniversary of
the Closing Date, and (C) 1.00% of the aggregate principal amount of the Initial
Loans so prepaid, repaid, refinanced, substituted or replaced after the second
anniversary of the Closing Date, but on or prior to the third anniversary of the
Closing Date.  All such amounts shall be due and payable on the date of
prepayment pursuant to Sections 2.12(a)(i) or 2.12(b)(iv), as the case may be.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent.  Fees paid shall not be refundable
under any circumstances except as otherwise provided in the Fee Letter.

Section 2.14. Interest.  

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each LIBO Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by the Borrowers hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, or, upon the occurrence and
during the continuance of an Event of Default pursuant to Section 7.01(a),
Section 7.01(f) or Section 7.01(g), any such overdue amount shall bear interest,
to the fullest extent permitted by law, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal or interest of any
Loan, 2.0% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.14 or (ii) in the case of any other
amount, 2.0% plus the rate applicable to Loans that are ABR Loans as provided in
paragraph (a) of this Section 2.14.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date or, if applicable, the
Latest Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section 2.14 shall be payable on written demand, (ii) in the event
of any repayment or voluntary prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or voluntary prepayment and (iii) in the event of any conversion of
any LIBO Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

60

--------------------------------------------------------------------------------

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate and/or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest
error.  Interest shall accrue on each Loan for the day on which the Loan is made
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

Section 2.15. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall promptly give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, which the Administrative Agent agrees promptly to do, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing shall be ineffective and
such Borrowing shall be continued as, or converted to, an ABR Borrowing (in the
case of any conversion to an ABR Borrowing, on the last day of the Interest
Period applicable thereof, and (ii) if any Borrowing Request requests a LIBO
Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 2.16. Increased Costs.  

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBO Rate Loans made by such Lender; or

(iii) subject any Lender or the Administrative Agent to any Taxes (other than
(A) Excluded Taxes and (B) Indemnified Taxes imposed on or with respect to a
payment made by or on account of any obligation of any Loan Party under this
Agreement) on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any LIBO Rate Loan
(or of maintaining its obligation to make such

61

--------------------------------------------------------------------------------

 

Loan) or to reduce the amount of any sum received or receivable by such Lender
or the Administrative Agent hereunder (whether of principal, interest or
otherwise) in an amount deemed by such Lender or the Administrative Agent to be
material, then, within 30 days after the Borrowers’ receipt of the certificate
contemplated by paragraph (c) of this Section 2.16, the Borrowers will pay to
such Lender or the Administrative Agent such additional amount or amounts as
will compensate such Lender or the Administrative Agent for such additional
costs incurred or reduction suffered; provided that the Borrowers shall not be
liable for such compensation if (x) the relevant Change in Law occurs on a date
prior to the date such Lender or the Administrative Agent becomes a party hereto
or (y) the Lender invokes Section 2.21.

(b) If any Lender determines that any Change in Law regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then within 30 days of receipt by the Borrowers of the
certificate contemplated by paragraph (c) of this Section the Borrowers will pay
to such Lender, such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Administrative Agent setting forth the
amount or amounts necessary to compensate such Lender or the Administrative
Agent or such Lender’s holding company, as applicable, as specified in
paragraphs (a) or (b) of this Section 2.16 and setting forth in reasonable
detail the manner in which such amount or amounts was determined and certifying
that such Lender is generally charging such amounts to similarly situated
borrowers under comparable credit facilities shall be delivered to the Borrowers
and shall be conclusive absent manifest error.

(d) Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section 2.16 shall not constitute a waiver
of such Lender’s or the Administrative Agent’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Administrative Agent pursuant to this Section 2.16 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Administrative Agent notifies the Borrower Representative of
the Change in Law giving rise to such increased costs or reductions and of such
Lender or the Administrative Agent’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.17. Break Funding Payments.  In the event of (a) the conversion or
payment or prepayment of any principal of any LIBO Rate Loan other than on the
last day of an Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration or otherwise), (b) the failure to borrow,
convert, continue or prepay any LIBO Rate Loan on the date or in the amount
specified in any notice delivered pursuant hereto or (c) the assignment of any
LIBO Rate Loan of any Lender other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrowers pursuant to Section
2.20, then, in any such event, the Borrowers shall compensate each Lender for
the loss, cost and expense attributable to such event (other than loss of
profit).  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.17 and the basis
therefor and setting forth in reasonable detail the manner in which such amount
or amounts was determined shall be delivered to the Borrowers and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.

62

--------------------------------------------------------------------------------

 

Section 2.18. Taxes.  

(a) Any and all payments made to the Administrative Agent or any Lender (as
applicable) by or on account of any obligation of any Loan Party hereunder shall
be made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable Loan Party) requires the deduction or
withholding of any Tax from any such payment by a Loan Party, then the
applicable Loan Party shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with the applicable law; provided that to
the extent a Loan Party is required to deduct or withhold any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions or withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 2.18) the Administrative Agent or any Lender (as applicable)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) such Loan Party shall make such
deductions or withholdings and (iii) such Loan Party shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.  If at any time a Loan Party is required by applicable law
to make any such deduction or withholding from any sum payable hereunder, such
Loan Party shall promptly notify the relevant Lender or Administrative Agent
upon becoming aware of the same.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent and each Lender
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as applicable, on or with respect to any payment by or any payment on
account of any obligation of such Loan Party hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under  Section
2.18(a), but without duplication of any amounts already paid thereunder) and any
penalties or interest (other than any penalties or interest attributable to the
fraud, gross negligence or willful misconduct of the Administrative Agent or a
Lender), and reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that if the Loan Party reasonably believes that such Taxes were not correctly or
legally asserted, the Administrative Agent or Lender, as applicable, will use
reasonable efforts to cooperate with the Loan Party to obtain a refund of such
Taxes (which shall be repaid to the Loan Party in accordance with Section
2.18(g)) so long as such efforts would not, in the reasonable determination of
the Administrative Agent or such Lender, result in any additional material
unreimbursed costs or expenses or be otherwise materially disadvantageous to it;
provided, further, that, the Loan Party shall not be required to compensate the
Administrative Agent or any Lender pursuant to this Section 2.18 for any amounts
incurred for which the Administrative Agent or such Lender does not furnish
written notice of such claim within six months from the date on which the
Administrative Agent or such Lender shall have received notice from the relevant
Governmental Authority that such amounts were being asserted against the
Administrative Agent or such Lender, as applicable.  A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify, within 30 days after demand therefor,
(i) the Administrative Agent for any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) the Administrative Agent and any
Loan

63

--------------------------------------------------------------------------------

 

Party for any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.05(c) relating to the maintenance of a Participant
Register and (iii) the Administrative Agent and any Loan Party for any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or such Loan Party in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or such Loan Party
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent and the Loan Parties to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent or such Loan Party to the Lender from any
other source against any amount due to the Administrative Agent or such Loan
Party under this paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Status of Lenders.  

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, on or prior to the date on which such
Lender becomes a Lender under this Agreement and at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other documentation reasonably
requested by the Borrowers or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or by the taxing authority of any jurisdiction or reasonably
requested by the Borrowers or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(A) any Lender or Administrative Agent that is not a Foreign Lender shall
deliver to the Borrowers and the Administrative Agent on or prior to the date on
which such Lender or Administrative Agent becomes a Lender or Administrative
Agent, as the case may be, under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), two executed copies of IRS Form W-9 (or any successor form) certifying
that such Lender or Administrative Agent, as the case may be, is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), whichever of the
following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest

64

--------------------------------------------------------------------------------

 

under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E (or any successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI (or any successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” under Section 881(c)(3)(A) of the Code, is not a
“10 percent shareholder” of the Borrowers within the meaning of Section
871(h)(3)(B) of the Code, and is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E (or any
successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents (or any
successor forms) from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the exemption for portfolio interest under
Section 871(h) or Section 881(c) of the Code, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Lender shall deliver to the Borrowers and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent) executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender or Administrative Agent under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Administrative Agent shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender or
Administrative Agent has complied with such Lender’s or Administrative Agent’s
obligations under FATCA or to determine the amount to deduct and

65

--------------------------------------------------------------------------------

 

withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender and Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall promptly deliver to the Borrowers and the
Administrative Agent renewals, amendments or additional or successor forms,
properly completed and duly executed by such Lender or Administrative Agent,
together with any other certificate or statement of exemption required in order
to confirm or establish such Lender’s or Administrative Agent’s status or that
such Lender or Administrative Agent is entitled to an exemption from or
reduction in applicable tax.  If as a result of any Change in Law, regulation or
treaty, or in any official application or interpretation thereof applicable to
the payments made by or on behalf of any Loan Party or by the Administrative
Agent under any Loan Document or any change in an income tax treaty applicable
to any Lender or Administrative Agent, any Lender or Administrative Agent is
unable to submit to the Borrowers or the Administrative Agent any form or
certificate that such Lender or Administrative Agent is obligated to submit
pursuant to Section 2.18(f)(ii) or such Lender or Administrative Agent is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender or Administrative Agent shall promptly notify the Borrower
Representative and Administrative Agent of such fact and the Lender or
Administrative Agent shall to that extent not be obligated to provide any such
form or certificate and will be entitled to withdraw or cancel any affected form
or certificate, as applicable.

(g) If any party determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified pursuant to this Section
2.18 (including by the payment of additional amounts pursuant to this Section
2.18), it shall pay over such refund to the indemnifying party (but only to the
extent of indemnity payments made, or additional amounts paid, under this
Section 2.18 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of such indemnified party (including any Taxes imposed
with respect to such refund) as is determined by such indemnified party in good
faith in its reasonable discretion, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such indemnifying party, upon the request of such
indemnified party, agrees to repay the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority with respect to such refund) to such indemnified
party in the event such indemnified party is required to repay such refund to
such Governmental Authority.  This Section shall not be construed to require the
indemnified party to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Survival.  Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Limitation.  No Loan Party shall be required under this Agreement or any
other Loan Document to make any additional payment with respect to Taxes if such
Taxes are Excluded Taxes.

Section 2.19. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.  

(a) Except as specified in Section 2.18, the Borrowers shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or of
amounts payable under Sections 2.16, 2.17 or 2.18, or otherwise), without
set-off or counterclaim, and, unless otherwise specified, prior to 1:30

66

--------------------------------------------------------------------------------

 

p.m. on the date when due, in immediately available funds.  Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative Agent, except that payments pursuant to Sections 2.16, 2.17,
2.18 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  Except as provided in Section 2.20, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans of a given Class, each payment of the commitment fees, each reduction
of the Commitments, and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type (and of the same Class) shall be
allocated pro rata among the Lenders in accordance with their respective
Applicable Percentages.  Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole Dollar amount.  All payments hereunder shall be made in
Dollars.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.  

(b) Subject in all respects to the provisions of the Intercreditor Agreement,
all proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and all or any portion of the Loans
shall have been accelerated hereunder pursuant to Section 7.01, shall, upon
election by the Administrative Agent or at the direction of the Required
Lenders, be applied, first, on a pro rata basis, to pay any fees, indemnities or
expense reimbursements then due to the Administrative Agent from the Borrowers
constituting Obligations, second, on a pro rata basis, to pay any fees,
indemnities or expense reimbursements then due to the Lenders from the Borrowers
constituting Obligations, third, to pay interest due and payable in respect of
any Loans, on a pro rata basis, fourth, to prepay principal on the Loans, on a
pro rata basis among the Secured Parties, fifth, to the payment of any other
Obligation (other than contingent indemnification obligations for which no claim
has yet been made) due to the Administrative Agent, any Lender or any other
Secured Party on a pro rata basis, sixth, as provided for under the
Intercreditor Agreement and seventh, to the Borrowers, as the Borrowers shall
direct, or to such other Person lawfully entitled thereto.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of any Class resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans of such Class and accrued
interest thereon than the proportion received by any other Lender with Loans of
such Class, then the Lender receiving such greater proportion shall purchase
(for Cash at face value) participations in the Loans of other Lenders of such
Class at such time outstanding to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders of such Class ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
permitted assignee or participant, including any payments made or deemed made in
connection with Sections 2.23, 2.24 and 9.02(c).  The Borrowers consent to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers

67

--------------------------------------------------------------------------------

 

rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of the Borrowers in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.19(c) or the last paragraph of Article 8, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections or paragraphs, as applicable, until all such unsatisfied
obligations are fully paid.

Section 2.20. Mitigation Obligations; Replacement of Lenders.  

(a) If any Lender requests compensation under Section 2.16 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to Section
2.21, or if any Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.16 or 2.18, as applicable, in the future and (ii)  would not subject such
Lender to any material unreimbursed out-of-pocket cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.16 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to Section
2.21, (ii) if any Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, (iii) any Lender becomes a Defaulting Lender, or (iv) if in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender” or “each Lender directly affected thereby” with respect to
which Required Lender consent has been obtained, any Lender is a non-consenting
Lender (each such Lender, a “Non-Consenting Lender”), then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, (x) repay all Obligations of the Borrowers owing to such Lender relating
to the Loans and participations held by such Lender as of such termination date
or (y) replace such Lender by requiring such Lender to assign and delegate (and
such Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, (ii) in the case

68

--------------------------------------------------------------------------------

 

of any assignment resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments and (iii) such assignment
does not conflict with applicable law.  A Lender shall not be required to make
any such assignment and delegation, and the Borrowers may not repay the
Obligations of such Lender if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.  Each Lender agrees that if it is
replaced pursuant to this Section 2.20, it shall (x) execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by Promissory Notes) subject to such
Assignment and Assumption; provided that the failure of any Lender replaced
pursuant to this Section 2.20 to execute an Assignment and Assumption or deliver
such Promissory Notes shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register and the Promissory Notes shall be deemed cancelled and (y) consent to
such proposed amendment, waiver or consent prior to signing such Assignment and
Assumption.  Each Lender hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b).  No termination of the Commitment of a Defaulting Lender
shall be deemed a waiver or release of any claim the Borrowers, the
Administrative Agent or any Lender may have against the Defaulting Lender.  To
the extent a Lender is replaced pursuant to Section 2.20(b)(iii) prior to the
third anniversary of the Closing Date, the Borrowers shall pay to each Lender
being replaced the Prepayment Premium set forth in Section 2.13(b).

Section 2.21. Illegality.  If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for such Lender or its applicable
lending office to make or maintain any LIBO Rate Loans, then, on notice thereof
by such Lender to the Borrower Representative through the Administrative Agent,
any obligations of such Lender to make or continue LIBO Rate Loans or to convert
ABR Borrowings to LIBO Rate Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower Representative that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrowers shall upon demand from such Lender (with a copy to
the Administrative Agent), either convert all LIBO Rate Borrowings of such
Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.  Each
Lender agrees to designate a different lending office if such designation will
avoid the need for such notice and will not, in the determination of such
Lender, otherwise be materially disadvantageous to it.

Section 2.22. Defaulting Lenders.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law any payment of principal, interest, fees, indemnity
payments or other amounts received by the Administrative Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the

69

--------------------------------------------------------------------------------

 

Borrowers may request (so long as no Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement; third, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in the applicable
documentation were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the applicable
Commitments.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.22(a) shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure.  If the Borrowers and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender having been a Defaulting Lender.

(c) Termination of Defaulting Lender Commitment.  The Borrowers may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
three Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.22(a) will apply to all amounts thereafter paid by the Borrowers for
the account of such Defaulting Lender that is a Lender under this Agreement (in
each case whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination will not be deemed to be a waiver or
release of any claim that the Borrowers, the Administrative Agent or any Lender
may have against such Defaulting Lender.

(d) Amendments and Waivers.  The Commitments and Loans of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders which affects
such Defaulting Lender disproportionately when compared to other affected
Lenders shall require the consent of such Defaulting Lender, and, provided,
further, that any waiver, amendment or modification that would otherwise require
the consent of such Defaulting Lender as an affected Lender pursuant to clauses
(A) or (B) of Section 9.02(b), shall require the consent of such Defaulting
Lender.

70

--------------------------------------------------------------------------------

 

Section 2.23. Incremental Credit Extensions.  

(a) The Borrowers may, at any time, on one or more occasions deliver a written
request to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy of such request to each of the Lenders) to add one or
more new tranches of term facilities and/or increase the principal amount of the
Loans by requesting new term loans commitments to be added to such Loans (any
such new tranche or increase, an “Incremental Facility” and any loans made
pursuant to an Incremental Facility, “Incremental Loans”) in an aggregate
principal amount not to exceed (A) $80,000,000 (the “Fixed Dollar Incremental
Amount”) less (x) the aggregate principal amount of all Incremental Equivalent
Debt incurred or issued in reliance on the Fixed Dollar Incremental Amount and
(y) the aggregate principal amount of “Incremental Loans” and “Incremental
Equivalent Debt” (each as defined in the First Lien Credit Agreement or any
equivalent term under any documentation governing any First Lien Facility), in
each case, incurred or issued in reliance on the Fixed Dollar Incremental Amount
(as defined in the First Lien Credit Agreement (or equivalent provision under
any other documentation governing any First Lien Facility)), plus (B) in the
case of any Incremental Facility that effectively extends the Maturity Date or
any other maturity date with respect to any Class of Loans hereunder, an amount
equal to the amount of Loans to be replaced with such Incremental Facility, plus
(C) an amount equal to the sum of all voluntary prepayments to be made with
respect to the Loans (or any Refinancing Indebtedness in respect of any of the
foregoing), in each case to be replaced with such Incremental Facility (to the
extent not financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness)), plus (D) an unlimited amount so long as, in the case
of this clause (D), after giving effect to such Incremental Facility, (x) if
such Incremental Facility is secured by the Collateral on a pari passu or junior
basis with the Credit Facilities, the Secured Net Leverage Ratio would not
exceed 6.75:1.00 and (y) if such Incremental Facility is unsecured, the Total
Net Leverage Ratio would not exceed 6.75:1.00, in each case, calculated on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable, and, in each case, disregarding the Cash proceeds thereof for the
purposes of determining the Unrestricted Cash Amount in connection with
calculating the Secured Net Leverage Ratio and the Total Net Leverage Ratio, as
applicable (the amounts described in clauses (A) and (D) above, the “Incremental
Cap”) (it being understood that (I) the Borrowers shall be deemed to have used
amounts under clauses (B) through (C) prior to utilization of amounts under
clause (A) or (D), and the Borrowers shall be deemed to have used amounts under
clause (D) (to the extent compliant therewith) prior to utilization of amounts
under clause (A), (II) Loans may be incurred under both clauses (A) and (D), and
proceeds from any such incurrence may be utilized in a single transaction by
first calculating the incurrence under clause (D) above and then calculating the
incurrence under clause (A) above) specifying the amount so requested and (III)
the Borrowers may elect from time to time to reclassify any portion of any
Incremental Facility incurred under clauses (A) through (C) above as incurred
under clause (D) above, so long as the Borrowers are in compliance with
subclause (x) or (y) of such clause (D) above, as applicable at the time of such
reclassification; provided that:

(i) Each such request in the case of Incremental Loans, shall be in an amount
not less than $10,000,000 and integral multiples of $1,000,000 in excess
thereof,

(ii) except as separately agreed from time to time between the Borrowers and any
Lender, no Lender shall be obligated to provide all or any portion of any
Incremental Commitment and the determination to provide such commitment shall be
within the sole and absolute discretion of such Lender,

(iii) the creation or provision of any Incremental Facility or Incremental Loan
shall not require the approval of any existing Lender other than any existing
Lender providing all or part of any Incremental Commitment,

71

--------------------------------------------------------------------------------

 

(iv) the interest rate applicable to any Incremental Facility or Incremental
Loans will be determined by the Borrowers and the lenders providing such
Incremental Facility or Incremental Loans; provided that, in the case of any
Incremental Loans, Incremental Facilities or Incremental Equivalent Debt, in
each case, that is pari passu in right of payment, such interest rate will not
be more than 0.50% higher than the corresponding interest rate applicable to (A)
the existing Initial Loans implemented on the Closing Date, (B) any existing
Incremental Loans that are pari passu in right of payment and with respect to
security and (C) any existing Incremental Equivalent Debt in the form of loans
that is pari passu in right of payment and with respect to security (each
facility described in clauses (A) through (C) above, an “Existing Second Lien
Facility”) unless the interest rate margin with respect to any such applicable
Existing Second Lien Facility is adjusted to be equal to the interest rate with
respect to the relevant Incremental Loans or Incremental Facility, minus 0.50%;
provided, further, that in determining the applicable interest rate:
(w) original issue discount or upfront fees paid by the Borrowers in connection
with such Incremental Facility or Incremental Loans or such applicable Existing
Second Lien Facility (based on a four-year average life to maturity or lesser
remaining life to maturity), shall be included, (x) any amendments to the
Applicable Rate (or analogous term in the definitive documentation of such
applicable Existing Second Lien Facility) on such applicable Existing Second
Lien Facility that became effective subsequent to the Closing Date but prior to
the time of the addition of such Incremental Facility or Incremental Loans shall
be included, (y) arrangement, commitment, structuring and underwriting fees and
any amendment fees paid or payable to the Arrangers (or their Affiliates) in
their respective capacities as such in connection with such applicable Existing
Second Lien Facility or to one or more arrangers (or their Affiliates) in their
capacities as such applicable to such Incremental Facility or Incremental Loans
shall be excluded and (z) if such Incremental Facility or Incremental Loans
include any interest rate floor greater than that applicable to such applicable
Existing Second Lien Facility, and such floor is applicable to such applicable
Existing Second Lien Facility on the date of determination, such excess amount
shall be equated to interest margin for determining the increase,

(v) the final maturity date with respect to any Incremental Loans shall be no
earlier than the Latest Maturity Date with respect to the Loans,

(vi) [reserved],

(vii) the Weighted Average Life to Maturity of any Incremental Facility shall be
no shorter than the remaining Weighted Average Life to Maturity of the
then-existing Loans,

(viii) any Incremental Facility (A) may rank pari passu or junior in right of
payment and pari passu or junior with respect to security with any Class of the
Loans or may be unsecured (and to the extent pari passu in right of payment and
pari passu or junior in right of security, shall be subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent), (B) that is
secured shall not be secured by any assets other than the Collateral and (C)
that is Guaranteed shall not be Guaranteed by any Person other than a Loan
Guarantor,

(ix) any prepayment of Incremental Loans that are pari passu in right of payment
and pari passu with respect to security shall be made on a pro rata basis with
all then existing Initial Loans (and all other then-existing Incremental Loans,
Extended Loans and Replacement Loans requiring ratable prepayment), except that
the Borrowers and the lenders in respect of such Incremental Loans shall be
permitted, in their sole discretion, to elect to prepay or receive, as
applicable, any prepayments on a less than pro rata basis (but not on a greater
than pro rata basis),

(x) no Event of Default shall have occurred and be continuing or would result
therefrom except, in connection with a Permitted Acquisition or Limited
Condition Acquisition, in which case (A) no Event of Default shall have occurred
and be continuing or would result therefrom on the date

72

--------------------------------------------------------------------------------

 

the applicable acquisition agreement is entered into and (B) no Event of Default
under Section 7.01(a), Section 7.01(f) or Section 7.01(g) shall have occurred
and be continuing or would result therefrom as of the date such Permitted
Acquisition or Limited Condition Acquisition is consummated,

(xi) on the date of the making of any Incremental Loans that will be added to
any Class of Loans, and notwithstanding anything to the contrary set forth in
Sections 2.09 and 2.14, such Incremental Loans shall be added to (and constitute
a part of) each Borrowing of outstanding Loans of the same Type with the same
Interest Period of the respective Class on a pro rata basis (based on the
relative sizes of the various outstanding Borrowings), so that each Lender will
participate proportionately in each then outstanding Borrowing of Loans of the
same Type with the same Interest Period of the respective Class,

(xii) except as otherwise required or permitted in clauses (i) through (xi)
above, all other terms of any Incremental Facility, if not consistent with the
terms of the Loans, shall be as agreed by the Borrowers and the lenders
providing such Incremental Facility, and

(xiii) [reserved].

(b) Incremental Commitments may be provided by any existing Lender, or by any
other lender (any such other lender being called an “Additional Lender”);
provided that the Administrative Agent shall have consented (such consent not to
be unreasonably withheld, conditioned or delayed) to such Additional Lender’s
providing such Incremental Commitments if such consent would be required under
Section 9.05(b) for an assignment of Loans to such Additional Lender; provided,
further, that any such Additional Lender that is an Affiliated Lender shall be
subject to the provisions of Section 9.05(g), mutatis mutandis, to the same
extent as if such Incremental Commitments and related Obligations had been
obtained by such Lender by way of assignment.

(c) Each Lender or Additional Lender providing a portion of the Incremental
Commitments shall execute and deliver to the Administrative Agent and the
Borrowers all such documentation (including an amendment to this Agreement or
any other Loan Document) as may be reasonably required by the Administrative
Agent to evidence and effectuate such Incremental Commitments.  On the effective
date of such Incremental Commitments, each Additional Lender added as a new
Lender pursuant to such Incremental Commitments shall become a Lender for all
purposes in connection with this Agreement.

(d) As a condition precedent to any Incremental Facility or Incremental Loans,
(i) upon its request, the Administrative Agent shall have received customary
opinions of counsel, as well as such reaffirmation agreements, supplements
and/or amendments to one or more of the Loan Documents as it shall reasonably
require, (ii) the Administrative Agent shall have received an Administrative
Questionnaire and such other documents as it shall reasonably require from each
Additional Lender and the Administrative Agent and Lenders shall have received
all fees required to be paid in respect of such Incremental Facility or
Incremental Loans and (iii) the Administrative Agent shall have received a
certificate of the Borrowers signed by Responsible Officers of the Borrowers:

(A) certifying and attaching a copy of the resolutions adopted by the governing
body of the Borrowers approving or consenting to such Incremental Facility or
Incremental Loans, and

(B) to the extent applicable, certifying that the condition set forth in clause
(x) of the proviso to clause (a) above has been satisfied.

73

--------------------------------------------------------------------------------

 

(e) [Reserved].

(f) [Reserved].

(g) [Reserved].

(h) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Loan
Parties as may be necessary in order to establish new tranches or sub-tranches
in respect of Loans or Commitments increased or extended pursuant to this
Section 2.23 and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrowers in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.23.

(i) This Section 2.23 shall supersede any provisions in Section 2.19 or 9.02 to
the contrary.

Section 2.24. Extensions of Loans.  

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders holding Loans of any Class with a like maturity date,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans of such Class with a like maturity date) and on
the same terms to each such Lender, the Borrowers are hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Loans and otherwise modify the terms of such Loans pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Loans (and related outstandings) and/or
modifying the amortization schedule, if any, in respect of such Lender’s Loans)
(each, an “Extension”, and each group of Loans, in each case as so extended, as
well as the original Loans (in each case not so extended), being a “tranche”;
any Extended Loans shall constitute a separate tranche of Loans from the tranche
of Loans from which they were converted), so long as the following terms are
satisfied:

(i) no Event of Default under Section 7.01(a), (f) or (g) shall exist at the
time the notice in respect of an Extension Offer is delivered to the applicable
Lenders and immediately prior to or after giving effect to the effectiveness of
any Extension;

(ii) except as to (x) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrowers and any Lender that agrees to an Extension of its
Loans and set forth in the relevant Extension Offer) and (y) any covenants or
other provisions applicable only to periods after the Latest Maturity Date (in
each case, as of the date of such Extension), the Loans of any Lender extended
pursuant to any Extension (any such extended Loans, the “Extended Loans”) shall
have substantially the same terms (or terms not less favorable to existing
Lenders) as the tranche of Loans subject to such Extension Offer; provided,
however, that with respect to representations and warranties, affirmative and
negative covenants (including financial covenants) and events of default to be
applicable to any such tranche of Extended Loans, such provisions may be more
favorable to the lenders of the applicable tranche of Extended Loans than those
originally applicable to the tranche of Loans subject to the Extension Offer, so
long as (and only so long as) such provisions also expressly apply to (and for
the benefit of) the tranche of Loans subject to the Extension Offer and each
other Class of Loans hereunder;

74

--------------------------------------------------------------------------------

 

(iii) the final maturity date of any Extended Loans shall be no earlier than the
then applicable Latest Maturity Date at the time of Extension;

(iv) the Weighted Average Life to Maturity of any Extended Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Initial
Loans or any other Extended Loans extended thereby;

(v) any Extended Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments in respect of the Initial Loans (and any Additional
Loans then subject to ratable repayment requirements), in each case as specified
in the respective Extension Offer;

(vi) if the aggregate principal amount of Loans in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Loans offered to be extended by the Borrowers
pursuant to such Extension Offer, then the Loans of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer;

(vii) the Extensions shall be in a minimum amount of $25,000,000;

(viii) any applicable Minimum Extension Condition shall be satisfied or waived
by the Borrowers;

(ix) all documentation in respect of such Extension shall be consistent with the
foregoing; and

(x) except as separately agreed from time to time between the Borrowers and any
Lender, no Lender shall be obligated to provide all or any portion of any
Extension and the determination to provide such Extension shall be within the
sole and absolute discretion of such Lender.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.24, (i) such Extensions shall not constitute voluntary or mandatory
payments for purposes of Section 2.12, and (ii) except as set forth in clause
(a)(viii) above, no Extension Offer is required to be in any minimum amount or
any minimum increment; provided that the Borrowers may at their election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Borrowers’ sole discretion and which may be waived by the
Borrowers) of Loans of any or all applicable tranches be tendered.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.24 (including, for the avoidance of doubt, the
payment of any interest, fees or premium in respect of any Extended Loans on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including Sections 2.11,
2.12 or 2.19) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.24.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans under any Class (or a portion
thereof).  All Extended Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents.  The Lenders
hereby irrevocably authorize the Administrative

75

--------------------------------------------------------------------------------

 

Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrowers as may be necessary in order to establish new tranches or
sub-tranches in respect of Loans so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrowers in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this Section
2.24.  

(d) In connection with any Extension, the Borrower Representative shall provide
the Administrative Agent at least ten Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.24.

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

Each of Holdings (solely to the extent applicable to it), the Borrowers and the
other Loan Parties, on behalf of themselves and their respective Subsidiaries
represent and warrant to the Lenders on the Closing Date, that the Specified
Acquisition Agreement Representations are true and correct as required by the
terms of the definition thereof and the Specified Representations are true and
correct in all material respects (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that if any such representation or warranty is by its terms qualified
by “materiality” or “Material Adverse Effect” or like term, such representation
or warranty shall be true and correct in all respects:

Section 3.01. Organization; Powers.  Each of the Loan Parties and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdiction) under the laws of
the jurisdiction of its organization, (b) has all requisite corporate or other
organizational power and authority to own its property and assets and to carry
on its business as now conducted and (c) is qualified to do business in, and is
in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause (a) with respect
to the Borrowers and clause (b) with respect to Holdings and the Borrowers)
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.02. Authorization; Enforceability.  The execution, delivery and
performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action of such Loan
Party.  Each Loan Document to which any Loan Party is a party has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
fair dealing.

Section 3.03. Governmental Approvals; No Conflicts.  The execution and delivery
of the Loan Documents by each Loan Party party thereto and the performance by
such Loan Party thereof (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) for filings necessary to perfect Liens created pursuant to the Loan
Documents  or the “Loan Documents” (as defined in the First Lien Credit
Agreement) and (iii) such consents, approvals, registrations, filings, or other
actions the failure to obtain or make which could not be reasonably expected to
have a Material Adverse

76

--------------------------------------------------------------------------------

 

Effect, (b) will not violate any (i) of such Loan Party’s Organizational
Documents or (ii) any Requirements of Law applicable to such Loan Party which,
in the case of this clause (b)(ii), could reasonably be expected to have a
Material Adverse Effect and (c) will not violate or result in a default under
any Contractual Obligation of any of the Loan Parties which would reasonably be
expected to result in a Material Adverse Effect.

Section 3.04. Financial Condition; No Material Adverse Effect.  

(a) The Borrowers have heretofore furnished to the Administrative Agent (i) the
audited consolidated balance sheet of the Company and its subsidiaries and
related consolidated statements of income, cash flows and stockholders’ equity
as of and for the Fiscal Year ended December 31, 2014, and (ii) the unaudited
consolidated balance sheet of the Company and its subsidiaries and related
consolidated statements of income, cash flows and stockholders’ equity as of and
for the Fiscal Quarters ended September 30, 2015 and December 31, 2015.  Such
financial statements present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Company as of
such dates and for such periods in accordance with GAAP, subject to the absence
of footnotes and normal year-end adjustments in the case of the statements
referred to in clause (ii) above.

(b) The Borrowers have heretofore delivered to the Administrative Agent the
unaudited pro forma consolidated balance sheet of Holdings and its Subsidiaries
and related pro forma consolidated statement of income as of and for the twelve
month period ending December 31, 2015, prepared after giving effect to the
Transactions as if such Transactions had occurred as of such date (in the case
of such balance sheet) or at the beginning of such period (in the case of the
statement of income).  Such pro forma consolidated balance sheet and income
statement has been prepared in good faith by the Company, it being understood
that no such pro forma balance sheet shall be required to include adjustments
for purchase accounting.

(c) Since December 31, 2015, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect.  For purposes of this clause (c) of Section 3.04, on the Closing Date
(but not any subsequent date), “Material Adverse Effect” shall mean “Company
Material Adverse Effect.”

Section 3.05. Properties.  

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each Material Real Estate Asset owned by such Loan Party.  

(b) [Reserved].

(c) Each of the Loan Parties has good and valid fee simple title (or similar
concept under any applicable jurisdiction) to or rights to purchase, or valid
leasehold interests in, or other limited property interests in, all its Real
Estate Assets (including any Mortgaged Properties) and has good title to its
personal property and assets (other than IP Rights, which are addressed in
Section 3.05(d) through (f)), in each case, except (i) for defects in title that
do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes or (ii) where the failure to have such title or rights would not
reasonably be expected to have a Material Adverse Effect.  All such properties
and assets are free and clear of Liens, other than Permitted Liens, liens
arising by operation of law, and minor defects in title which do not mutually
interfere with the ability of the Loan Parties to conduct their businesses.

77

--------------------------------------------------------------------------------

 

(d) To the knowledge of the Borrowers, each Loan Party has valid and subsisting
title to, or a valid license or right to use, all patents, patent applications,
trademarks, service marks, copyrights, trade secrets, domain names, proprietary
know-how and other rights in works of authorship (including all copyrights
embodied in software) and all other intellectual property rights (the foregoing,
collectively, “IP Rights”) needed to conduct the businesses of the Loan Parties
as presently conducted, except where such failure to own or license or have
rights to use would not have, individually or in the aggregate, a Material
Adverse Effect.  To the knowledge of the Borrowers, no Loan Party, nor the
operation of its business as presently conducted, infringes upon, misuses, or
misappropriates any intellectual property rights of any third party, except
where such infringement, misuse or misappropriation would not have, individually
or in the aggregate, a Material Adverse Effect.

(e) Each Loan Party has taken commercially reasonable steps to maintain the
confidentiality of all confidential and proprietary information that is owned by
such Loan Party, material to the business of such Loan Party and that such Loan
Party holds or purports to hold as a trade secret.  

(f) No Loan Party has incorporated into any Proprietary Software Products any
software that is available under an open-source software license (collectively,
“Open Source Software”), including any version of any software licensed pursuant
to any GNU public license, in a manner that, with respect to software that such
Loan Party intends to maintain as proprietary and deems material to the value of
the Proprietary Software Product, would (i) require disclosure or distribution
of such Proprietary Software Product in source code form; (ii) require the
licensing of such Proprietary Software Product for the purpose of making
derivative works thereof; or (iii) impose any material restriction on the
consideration to be charged for the distribution of such Proprietary Software
Product.

Section 3.06. Litigation and Environmental Matters.  

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened in writing against or affecting the Loan Parties or any of their
Subsidiaries or their Real Estate Assets which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Subsidiaries has received notice of any claim with respect to any
Environmental Liability that remains outstanding or unresolved or knows of any
basis for any Environmental Liability and (ii) no Loan Party nor any of its
Subsidiaries (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (B) has become subject to any Environmental Liability.

(c) Neither the Borrowers nor any of their respective Subsidiaries has treated,
stored, generated, transported or disposed of Hazardous Materials at or from any
currently or formerly operated real estate or facility relating to its business
except in full compliance with applicable Environmental Law or in a manner that
would not reasonably be expected to have a Material Adverse Effect.

Section 3.07. Compliance with Laws.  Each of the Borrowers and their respective
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except, in each case, where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

Section 3.08. Investment Company Status.  No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

78

--------------------------------------------------------------------------------

 

Section 3.09. Taxes.  Each of the Borrowers and their respective Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it that are due and payable, except (a) Taxes (or any requirement
to file Tax returns with respect thereto) that are being contested in good faith
by appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  

Section 3.10. ERISA and Employee Benefit Plans.  No ERISA Event has occurred in
the six-year period prior to the date on which this representation is made or
deemed made and is continuing that, when taken together with all other such
ERISA Events which have occurred or are reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect.  Except as would
not reasonably be expected to result in a Material Adverse Effect, the present
value of all accumulated benefit obligations of all underfunded Pension Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Pension Plans. Except as will not result in a Material
Adverse Effect, the Borrowers, their respective Subsidiaries and their
respective ERISA Affiliates do not have liabilities to Multiemployer Plans as a
result of a “complete” withdrawal therefrom (within the meaning of Section 4203
of ERISA).  Except as will not result in a Material Adverse Effect, each Benefit
Plan is in compliance with applicable provisions of ERISA and the Code.

Section 3.11. Disclosure.  

(a) None of the written information (other than the Projections, other
forward-looking information and information of a general economic or
industry-specific nature) that has been made available concerning Holdings, the
Borrowers, the Company and their respective Subsidiaries, the Transactions or
otherwise prepared by, or on behalf of, the foregoing by any of their respective
representatives, and made available to any Lender or the Administrative Agent
(the “Information”), when taken as a whole, contained any untrue statements of a
material fact or omitted to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto from time to time).  

(b) The Projections have been prepared in good faith based upon assumptions
believed by Holdings to be reasonable at the time furnished (it being recognized
that such Projections are not to be viewed as facts and are subject to
significant uncertainties and contingencies many of which are beyond Holdings’
control, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ from projected
results and that such differences may be material).

Section 3.12. Solvency.  

As of the Closing Date, immediately after the consummation of the Transactions
to occur on the Closing Date and the incurrence of indebtedness and obligations
being incurred in connection with this Agreement and the First Lien Credit
Agreement on the Closing Date, (i) the sum of the debt (including contingent
liabilities) of Holdings and its Subsidiaries, taken as a whole, does not exceed
the fair value of the assets of Holdings and its Subsidiaries, taken as a whole,
(ii) the present fair saleable value of the assets of Holdings and its
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
Holdings and its Subsidiaries, taken as a whole, on their debts as they
generally become absolute and matured, (iii) the capital of Holdings and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of Holdings and its

79

--------------------------------------------------------------------------------

 

Subsidiaries, taken as a whole, contemplated as of the Closing Date, and (iv)
Holdings and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to generally pay such debt as they
mature in the ordinary course of business.  For the purposes of this Section
3.12, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.  

Section 3.13. Capitalization and Subsidiaries.  Schedule 3.13 sets forth, in
each case as of the Closing Date, (a) a correct and complete list of the name
and jurisdiction of organization of each Subsidiary of Holdings and the
ownership interest therein held by Holdings or its applicable Subsidiary, and
(b) the type of entity of each such Subsidiary.

Section 3.14. Security Interest in Collateral.  Subject to the terms of the last
paragraph of Section 4.01, the provisions of this Agreement and the other Loan
Documents create legal, valid and enforceable Liens on all of the Collateral in
favor of the Administrative Agent (or any designee or trustee on its behalf),
for the benefit of itself and the other Secured Parties, subject, as to
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and dealing, and upon the making of such filings and taking of
such other actions required to be taken hereby or by the applicable Loan
Documents (including the filing of appropriate financing statements with the
office of the Secretary of State of the state of organization of each Loan
Party, the filing of appropriate assignments or notices with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, and the proper recordation of
Mortgages and fixture filings with respect to any Material Real Estate Assets,
in each case in favor of the Administrative Agent (or any designee or trustee on
its behalf) for the benefit of itself and the other Secured Parties and the
delivery to the Administrative Agent of any stock certificates or promissory
notes required to be delivered pursuant to the applicable Loan Documents), such
Liens constitute perfected Liens (with the priority such Liens are expressed to
have within the relevant Collateral Document) on the Collateral (to the extent
such Liens are required to be perfected under the terms of the Loan Documents),
securing the Obligations, in each case as and to the extent set forth therein.

Section 3.15. Labor and Employment.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
(i) there are no strikes, lockouts or slowdowns against any Borrower or any of
their respective Subsidiaries pending or, to the knowledge of any Borrower or
any of their respective Subsidiaries, overtly threatened and (ii) the Borrowers
and any of their respective Subsidiaries are in compliance with all Requirements
of Law relating to labor and employment .  

Section 3.16. Federal Reserve Regulations.  

(a) Not more than 25% of the value of the assets of Holdings, the Borrowers and
their respective Subsidiaries, taken as a whole, is represented by Margin Stock.

(b) None of Holdings, the Borrowers nor any of their respective Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of Regulation T, U or X.

80

--------------------------------------------------------------------------------

 

Section 3.17. Anti-Terrorism Laws; Sanctions.  

(a) None of Holdings, the Borrowers or any of their respective Subsidiaries nor,
to the knowledge of any Loan Party, any director, officer, agent or employee or
any Affiliate of any of the foregoing, is a Person that is, or is owned or
controlled by Persons that are: (A) the subject or target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authorities (collectively, “Sanctions”) or (B) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions, including, without limitation currently, Crimea, Cuba,
Iran, North Korea, Sudan and Syria.

(b) To the extent applicable, each Loan Party and its Subsidiaries is in
compliance, in all material respects, with the (i) Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.

(c) No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrowers, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”), other similar
anti-corruption legislation in other jurisdictions applicable to the Loan
Parties (together with the FCPA, the “Anti-Corruption Laws”) or any Sanctions.

(d) The representations and warranties contained in this Section 3.17 made by
any Foreign Subsidiary, solely with respect to itself, are subject to any
Requirements of Law applicable to such Foreign Subsidiary; provided that to the
extent any such Foreign Subsidiary cannot, as a result of Requirements of Law,
make any of the representations or warranties contained in clauses (a), (b) or
(c) above, then such Foreign Subsidiary shall be in compliance in all material
respects with the equivalent Requirements of Law, if any, relating to
anti-terrorism, anti-corruption or money laundering applicable to such Foreign
Subsidiary in its local jurisdiction.

Section 3.18. Senior Debt.  The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any Subordinated Indebtedness or any
Refinancing Indebtedness in respect any Subordinated Indebtedness.

Section 3.19. Insurance.  The properties of the Borrowers and their Subsidiaries
are insured with a financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Borrowers and their Subsidiaries) with such deductibles and covering such risks
and liabilities as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrowers or
the applicable Subsidiary operates.  All insurance maintained by the Loan
Parties is in full force and effect, all premiums have been duly paid, no Loan
Party has received notice of violation, invalidity or cancellation thereof, and
the use, occupancy and operation thereof comply with all Insurance Requirements,
and there exists no default under any Insurance Requirement, in each case,
except as could not reasonably be expected to result in a Material Adverse
Effect.

81

--------------------------------------------------------------------------------

 

ARTICLE 4 CONDITIONS

Section 4.01. Closing Date.  The obligations of the Lenders to make Loans on the
Closing Date shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received duly executed copies of this Agreement, the Pledge
and Security Agreement, the Intercreditor Agreement, each Promissory Note (to
the extent requested at least three Business Days prior to the Closing Date),
and each other Loan Document to be executed on the Closing Date.

(b) Legal Opinions.  The Administrative Agent shall have received, on behalf of
itself and the Lenders on the Closing Date, a customary written opinion of Paul
Hastings LLP, counsel for Holdings, the Borrowers and each other Loan Party (i)
dated the Closing Date, (ii) addressed to the Administrative Agent and the
Lenders and (iii) in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Loan Documents as
the Administrative Agent shall reasonably request, subject to the terms of the
last paragraph of this Section 4.01.

(c) Financial Statements and Pro Forma Financial Statements.  The Administrative
Agent shall have received the financial statements and pro forma financial
statements referred to in Section 3.04(a) and Section 3.04(b).

(d) Closing Certificates; Certified Charters; Good Standing Certificates.  The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by a Responsible Officer of such Loan Party,
which shall (A) certify that attached thereto is a true and complete copy of the
resolutions or written consents of its board of directors, members or other
governing body (including any committee thereof) authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrowers, the Borrowings hereunder, and that such resolutions
or written consents have not been modified, rescinded or amended and are in full
force and effect, (B) identify by name and title and bear the signatures of the
Responsible Officer or authorized signatory of such Loan Party authorized to
sign the Loan Documents to which it is a party on the Closing Date and (C)
certify that attached thereto is a true and complete copy of the certificate or
articles of incorporation or organization (or memorandum of association or other
equivalent thereof) of each Loan Party certified by the relevant authority of
the jurisdiction of organization of such Loan Party and a true and correct copy
of its by-laws or operating, management, partnership or similar agreement (to
the extent applicable) and that such documents or agreements have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing referred to below (except as otherwise attached to such
certificate and certified therein as being the only amendments thereto as of
such date), (ii) a certificate of good standing (or subsistence) with respect to
each Loan Party from the Secretary of State (or similar official) of the state
of such Loan Party’s organization (to the extent relevant and available in the
jurisdiction of organization of such Loan Party) and (iii) a customary officer’s
certificate dated the Closing Date and executed by a Responsible Officer of each
of the Borrowers, confirming satisfaction of the conditions set forth in
Sections 4.01(e) and 4.01(l).  

(e) Representations and Warranties.  The (i) Specified Acquisition Agreement
Representations shall be true and correct as required by the terms of the
definition thereof and (ii) the Specified Representations shall be true and
correct in all material respects; provided that any Specified Representation
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects; provided further, that in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be;

82

--------------------------------------------------------------------------------

 

(f) Fees.  The Administrative Agent shall have received (i) all fees required to
be paid by the Borrowers on the Closing Date pursuant to the Fee Letter and
(ii) all expenses for which invoices have been presented at least three Business
Days prior to the Closing Date (including the reasonable fees and expenses of
legal counsel), in each case on or before the Closing Date, in each case which
amounts may be offset against the proceeds of the Loans.

(g) Refinancings.  The Existing Debt Refinancings shall have been, or
substantially concurrently with the initial extensions of credit hereunder shall
be, consummated.  

(h) Contributions.  Prior to or substantially concurrently with the initial
extensions of credit hereunder, the Contributions shall have been consummated
(to the extent not otherwise applied to the Transactions), which Contributions
constitute an aggregate amount of not less than 40% of the Total Capitalization
(provided that in no event shall the Equity Contribution be less than 25% of the
Total Capitalization).

(i) Solvency.  The Administrative Agent shall have received a certificate dated
as of the Closing Date in substantially the form of Exhibit H from a Financial
Officer of Holdings certifying as to the matters set forth therein.

(j) Pledged Stock, Stock Powers.  Subject to the final paragraph of this Section
4.01 and the terms of the Intercreditor Agreement, the Administrative Agent (or
its bailee) shall have received the certificates representing the Capital Stock
pledged pursuant to the Pledge and Security Agreement, together with an undated
stock or similar power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.

(k) Filings Registrations and Recordings.  Subject to the last paragraph of this
Section 4.01 and the terms of each applicable Collateral Document, each document
(including any UCC (or similar) financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation.  

(l) Transactions.  Substantially concurrently with the initial funding of the
Loans hereunder, the transactions contemplated by the Acquisition Agreement
shall have been consummated in accordance with the terms of the Acquisition
Agreement, but without giving effect to any amendments, waivers or consents by
Holdings, the Borrowers or any Affiliate thereof party thereto that are
materially adverse to the interests of the Arrangers and their respective
Affiliates that are party hereto as Lenders on the Closing Date in their
respective capacities as such without the consent of UBSS, in its capacity as an
Arranger, such consent not to be unreasonably withheld, delayed or conditioned
(it being understood that (a) any decrease in the purchase price shall not be
materially adverse to the interests of the Arrangers (or such Affiliates) so
long as a portion of such decrease in the amount previously agreed to in writing
by the Borrowers and UBSS, in its capacity as an Arranger, is allocated as
follows: first, to reduce the Contributions to a percentage of not less than 40%
of the Total Capitalization (provided that in no event shall the Equity
Contribution be reduced to less than 25% of the Total Capitalization) and
second, to reduce the Credit Facility and any First Lien Facility on a pro rata,
dollar-for-dollar basis, (b) any increase in the purchase price shall not be
materially adverse to the Arrangers (or such Affiliates) so long as such
increase is funded by (i) the Equity Contribution (without reducing the
percentage otherwise required to be contributed pursuant to the definition of
“Equity Contribution”) or (ii) subject to the proviso of the second sentence of
Section 5.11 of the First Lien Credit Agreement, the Revolving Facility (as
defined in the First Lien Credit Agreement) in an amount not to exceed
$10,000,000, (c) the granting

83

--------------------------------------------------------------------------------

 

of any consent under the Acquisition Agreement that is not materially adverse to
the interests of the Arrangers (or such Affiliates) shall not otherwise
constitute an amendment or waiver) and (d) any modification to the definition of
“Outside Date” in the Acquisition Agreement shall not be materially adverse to
the interests of the Arrangers (or such Affiliates) unless such modification
extends such date beyond July 18, 2016.  For the avoidance of doubt, any
amendment, modification, waiver or consent to the definition of the term
“Material Adverse Effect” (as defined in the Acquisition Agreement) in the
Acquisition Agreement shall be deemed to be materially adverse to the interests
of the Arrangers and their respective affiliates that are a party hereto as
Lenders.

(m) Company Material Adverse Effect.  Since December 31, 2015, there has not
been, occurred or arisen any change, event, circumstance, development,
occurrence or effect of any kind or character that has had or is reasonably
expected to have a Company Material Adverse Effect.

(n) USA PATRIOT Act.  No later than three Business Days in advance of the
Closing Date, the Administrative Agent shall have received all documentation and
other information reasonably requested by it in writing at least 10 Business
Days in advance of the Closing Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(o) Borrowing Request.  The Administrative Agent shall have received a Borrowing
Request in accordance with the requirements of Section 2.03(a).

For purposes of determining whether the conditions specified in this Section
4.01 have been satisfied, by funding its Loans hereunder (or in connection with
any Assignment and Assumption), the Administrative Agent and each Lender that
has executed this Agreement (or such Assignment and Assumption) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.

Notwithstanding the foregoing, to the extent the perfection of a security
interest in any Collateral is not or cannot be provided on the Closing Date
(other than (i) a Lien on Collateral that may be perfected solely by the filing
of a financing statement under the UCC, (ii) with respect to U.S. registered or
applied-for patents, trademarks and copyrights, the filing of short-form
intellectual property security agreements with the U.S. Patent and Trademark
Office and the U.S. Copyright Office, as the case may be, and (iii) a pledge of
the Capital Stock of (x) each of the Borrowers and (y) the Subsidiary Guarantors
organized under the laws of the United States with respect to which a Lien may
be perfected upon closing by the delivery of a stock or equivalent certificate,
in the case of the foregoing clause (y), after your use of commercially
reasonable efforts to do so without undue burden or expense; provided that, for
the avoidance of doubt, stock certificates and powers (such stock certificates
and powers, the “Acquired Stock Deliverables”) of the Subsidiary Guarantors of
the Company will only be required to be delivered on the Closing Date to the
extent delivered to Holdings by the Company on or prior to the Closing Date), so
long as Holdings has used commercially reasonable efforts to cause the Company
to do so, then the perfection of a security interest in such Collateral  shall
not constitute a condition precedent to the availability and initial funding of
the Loans on the Closing Date but may instead be perfected within (i) with
respect to the Acquired Stock Deliverables, 10 Business Days (or such long
period as may be acceptable to the Administrative Agent in its discretion)
(provided that, in any event, the stock certificates and powers of each of the
Borrowers shall be delivered on the Closing Date) or (ii)  otherwise, 90 days
(or such longer period as may be acceptable to the Administrative Agent in its
discretion) after the Closing Date pursuant to arrangements to be mutually
agreed by the Administrative Agent and the Borrowers acting reasonably.

84

--------------------------------------------------------------------------------

 

ARTICLE 5 AFFIRMATIVE COVENANTS

Until the date that all the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document (other than contingent indemnification
obligations for which no claim or demand has been made) have been paid in full
in Cash (such date, the “Termination Date”), each of Holdings (solely to the
extent applicable to it), the Borrowers and their respective Subsidiaries
covenant and agree with the Lenders that:

Section 5.01. Financial Statements and Other Reports.  The Borrowers will
deliver to the Administrative Agent for delivery to each Lender:

(a) [Reserved].

(b) Quarterly Financial Statements.  Within 60 days following the end of each of
the first three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal
Quarter ending March 31, 2016, the consolidated balance sheet of Holdings and
its subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of operations and cash flows of Holdings and its
subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter (provided that
the financial statements required to be delivered above for the Fiscal Quarter
ending March 31, 2016, shall only be with respect to the Company and the
Subsidiaries), setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year (provided that
in no event shall such comparative figures be provided for any period prior to
the Fiscal Quarter ending June 30, 2017), all in reasonable detail, together
with a Financial Officer Certification and Narrative Report with respect
thereto, subject to the absence of footnotes and year-end adjustments;

(c) Annual Financial Statements.  Within (x) 130 days of the end of the Fiscal
Year ended December 31, 2015 and (y) thereafter, 120 days after the end of each
Fiscal Year commencing with the Fiscal Year ending December 31, 2016, (i) the
consolidated balance sheet of Holdings and its subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of operations and cash
flows of Holdings and its subsidiaries for such Fiscal Year (provided that the
financial statements required to be delivered pursuant to clause (x) above shall
only be with respect to the Company and the Subsidiaries) (provided further,
that, with respect to the Fiscal Year ending December 31, 2016, such audit may
only cover the period from the Closing Date to the end of such Fiscal Year),
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year (provided that in no event shall such comparative figures
be provided for any period prior to the Fiscal Quarter ending June 30, 2017), in
reasonable detail, together with a Narrative Report with respect thereto; and
(ii) with respect to such consolidated financial statements, a report thereon of
independent certified public accountants of recognized national standing (which
report shall not contain a “going concern” qualification or statement,
or  qualification as to the scope of audit (except for a “going concern”
statement that is due solely to impending debt maturities occurring within 12
months of such audit or the anticipated breach of the financial covenant set
forth in Section 6.15 or in Section 6.15 of the First Lien Credit Agreement),
and shall state that such consolidated financial statements fairly present, in
all material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of its consolidated
operations and cash flows for the periods indicated in conformity with GAAP;

(d) Compliance Certificate.  Together with each delivery of consolidated
financial statements of Holdings and its Subsidiaries pursuant to Sections
5.01(b) and 5.01(c), (i) a duly executed and completed Compliance Certificate
(A) certifying that no Default or Event of Default has occurred and is
continuing (or if a Default or Event of Default has occurred and is continuing,
describing in reasonable detail such Default or Event of Default and the steps
being taken to cure, remedy or waive the same),

85

--------------------------------------------------------------------------------

 

(B) in the case of financial statements delivered pursuant to Section 5.01(c),
setting forth reasonably detailed calculations of Excess Cash Flow for each
Fiscal Year beginning with the financial statements for the Fiscal Year ended
December 31, 2017, (C) in the case of financial statements delivered pursuant to
Section 5.01(b) and 5.01(c), setting forth reasonably detailed calculations of
the First Lien Net Leverage Ratio, the Total Net Leverage Ratio and
demonstrating compliance with the financial covenant set forth in Section 6.15
for the applicable Test Period, and (D) in the case of financial statements
delivered pursuant to Section 5.01(b) and 5.01(c), setting forth reasonably
detailed calculations of Consolidated Adjusted EBITDA, Consolidated Total Assets
and the Available Amount as of the last day of the Fiscal Quarter or Fiscal
Year, as the case may be, covered by such financial statements or stating that
there has been no change to such amounts since the date of delivery of the last
Compliance Certificate, (ii) a summary of the pro forma adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from the
consolidated statement of operations and the consolidated balance sheet, (iii) a
list identifying each subsidiary of the Borrower as a Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or confirming that there is no change in such information since the
later of the Closing Date and the date of the last such list and (iv) with
respect to each delivery of consolidated financial statements of Holdings and
its Subsidiaries pursuant to Section 5.01(c), a duly executed and completed
Perfection Certificate Supplement with respect to the Loan Parties as of the
last day of the most recently ended Fiscal Year (or, if there has been no change
in such information since the later of the Closing Date and the last day of the
Fiscal Year immediately preceding the most recently ended Fiscal Year, a
statement to such effect in the applicable Compliance Certificate);

(e) Notice of Default.  Promptly upon any Responsible Officer of Holdings or the
Borrowers obtaining knowledge (i) of any Default or Event of Default; provided,
that, any Event of Default resulting solely from the failure of the Borrower
Representative or Holdings to give notice of a Default or Event of Default as
required by this clause (i) shall be deemed waived upon the cure or waiver of
such Default without any further action hereunder or (ii) of the occurrence of
any event or change that has caused or evidences, or would reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect, a reasonably-detailed notice specifying the nature and period of
existence of such condition, event or change and what action the Borrowers have
taken, are taking and propose to take with respect thereto;

(f) Notice of Litigation.  Promptly upon any Responsible Officer of the
Borrowers obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Loan Parties to
the Administrative Agent or (ii) any material development in any Adverse
Proceeding that, in the case of either clauses (i) or (ii), would reasonably be
expected to expose Holdings or any of its Subsidiaries (in their good faith
determination) to liability in an aggregate amount in excess of the Threshold
Amount (after taking into account coverage under any applicable insurance policy
then in effect), written notice thereof together with such other non-privileged
information as may be reasonably available to the Loan Parties to enable the
Lenders to evaluate such matters;

(g) ERISA.  Promptly upon any Responsible Officer of the Borrowers or any of
their respective Subsidiaries becoming aware of the occurrence of any ERISA
Event that would reasonably be expected to have a Material Adverse Effect, a
written notice specifying the nature thereof, and any action that any of the
Borrowers or any of their respective Subsidiaries proposes to take with respect
thereto, together with a copy of any notices received from or filed with a
Governmental Authority, Multiemployer Plan or other Pension Plan pertaining
thereto;

(h) Financial Plan.  As soon as available, and in any event no later than 90
days after the beginning of each Fiscal Year ending after the Closing Date, a
consolidated plan and financial forecast for each Fiscal Quarter of such Fiscal
Year (a “Financial Plan”), including a forecasted consolidated balance

86

--------------------------------------------------------------------------------

 

sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for such Fiscal Year, prepared in reasonable
detail setting forth, with appropriate discussion, the principal assumptions on
which such financial plan is based;

(i) Information Regarding Collateral.  The Borrower Representative will furnish
to the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, (ii) in any Loan Party’s type of organization, (iii) in any
Loan Party’s jurisdiction of organization or (iv) in any Loan Party’s
organizational identification number (to the extent necessary to perfect or
maintain the perfection and priority of the Administrative Agent’s security
interest in the applicable Collateral);

(j) Other Available Information.  Promptly upon their becoming available and
without duplication of any obligations with respect to any such information that
is otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) following an initial public offering, all financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrowers or any Parent Company to its public security holders acting in such
capacity or by any Subsidiary of the Borrowers to its public security holders
other than the Borrowers or another Subsidiary of the Borrowers and (ii) all
regular and periodic reports and all registration statements (other than on Form
S-8 or similar form) and prospectuses, if any, furnished or filed by any Parent
Company, the Borrowers or any of their respective Subsidiaries with any
securities exchange or with the SEC or any governmental or private regulatory
authority with jurisdiction over matters relating to securities.  The Borrowers
hereby acknowledge that (A) the Administrative Agent and/or the Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Debt Domain or another similar
electronic system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Borrowers hereby agree that they will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers
shall be deemed to have authorized the Administrative Agent, the Arrangers and
the Lenders to treat such Borrower Materials as not containing any Material
Non-Public Information (although it may be sensitive and proprietary) (provided,
however, that to the extent such Borrower Materials constitute Confidential
Information, they shall be treated as set forth in Section 9.13); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”; provided that the Borrowers’
failure to comply with this sentence shall not constitute a Default or an Event
of Default under this Agreement or the other Loan Documents; provided further,
that for purposes of the foregoing, all information and materials provided
pursuant to Section 5.01(b), (c), (d) or (e) and the Loan Documents shall be
deemed to be suitable for posting to Public Lenders; and

(k) Intellectual Property Notices.  Any material claims with respect to the IP
Rights made or threatened in writing against any Loan Party (i) alleging that
the manufacture, sale, licensing or use of any IP Rights as then manufactured,
sold, licensed or used by any Loan Party infringes on any intellectual property
rights of any third party, (ii) against the use by any Loan Party of any
technology, know-how or computer software used in any Loan Party’s business then
conducted or (iii) challenging the ownership by any Loan Party of any IP Rights
owned by such Loan Party; provided, with respect to the foregoing (i) – (iii),
in each case, except to the extent such claim would not reasonably be expected
to result in a Material Adverse Effect.

87

--------------------------------------------------------------------------------

 

(l) Permitted Acquisitions.  On or before ten (10) Business Days (or such longer
period as the Administrative Agent may agree) after the date a Permitted
Acquisition, the consideration for which exceeds the Threshold Amount, has been
consummated, the Borrower Representative shall deliver to the Administrative
Agent a certificate of a Responsible Officer with respect to such Permitted
Acquisition certifying as to compliance with clauses (a), (b), and (c) of the
definition of “Permitted Acquisition”.

(m) Other Requested Information.  Subject to the last proviso to the last
paragraph of this Section 5.01 below, such other certificates, reports and
information (financial or otherwise) as the Administrative Agent may reasonably
request from time to time, or a Lender acting through the Administrative Agent
may reasonably request from time to time in connection with the Borrowers’ or
their Subsidiaries’ financial condition or business; provided that
notwithstanding anything to the contrary herein, neither the Borrowers nor any
Subsidiary shall be required to disclose, permit the inspection, examination or
making of copies of or excerpts from, or any discussion of, any document,
information or other matter (i) that constitutes material trade secrets or would
cause a conflict of interest, (ii) in respect of which disclosure to the
Administrative Agent (or any Lender (or their respective representatives or
contractors)) is prohibited by applicable law or any Contractual Obligation owed
to a Person that is not Holdings or any of its Subsidiaries, or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product, in each case, to the extent such prohibition did not arise from
arrangements entered into in contemplation of such request of the Administrative
Agent and after using commercially reasonable efforts to receive the consent of
any requisite Person to such disclosure.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which such documents are delivered by the Borrower
Representative to the Administrative Agent for posting on the Borrowers’ behalf
on IntraLinks/SyndTrak or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent) or (ii) on which
executed certificates or other documents are faxed to the Administrative Agent
(or electronically mailed to an address provided by the Administrative Agent).

Notwithstanding the foregoing, the obligations in paragraphs (b) and (c) of this
Section 5.01 may be satisfied by furnishing (A) the applicable financial
statements of Holdings (or any other Parent Company) or (B) Holding’s (or any
other Parent Company thereof), as applicable, Form 10-K or 10-Q, as applicable,
filed with the SEC, in each case, within the time periods specified in such
paragraphs; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such financial statements relate to any Parent Company, such
financial statements shall be accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such Parent Company, on the one hand, and the information relating to the
Borrowers and their Respective Subsidiaries on a standalone basis, on the other
hand, which consolidating information shall be certified by a Responsible
Officer of the Borrowers as having been fairly presented in all material
respects and (ii) to the extent such statements are in lieu of statements
required to be provided under Section 5.01(c), such statements shall be
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall satisfy the applicable requirements set forth in Section 5.01(c); provided
further that notwithstanding anything to the contrary herein, none of the
Borrowers or any Subsidiary shall be required to deliver, disclose, permit the
inspection, examination or making of copies of or excerpts from, or any
discussion of, any document, information, or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent (or any Lender (or their
respective representatives or contractors)) is prohibited by applicable law,
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product or (iv) with respect to which any Loan Party owes
confidentiality obligations (to the extent not created in contemplation of such
Loan Party’s Obligations under this Section 5.01) to any third party.

88

--------------------------------------------------------------------------------

 

Section 5.02. Existence.  Except as otherwise permitted under Section 6.07, each
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits necessary in the normal conduct of their business except to
the extent (other than with respect to the preservation of existence of Holdings
and the Borrowers) failure to do so could not reasonably be expected to result
in a Material Adverse Effect; provided that no Subsidiary of any Borrowers
(other than Netsmart Technologies) shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person or such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.

Section 5.03. Payment of Taxes.  Each Borrower will, and will cause each of its
Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon; provided that no such Tax need be paid if (a)
it is being contested in good faith by appropriate proceedings and adequate
reserves or other appropriate provisions, as shall be required in conformity
with GAAP, shall have been made therefor and, in the case of a Tax which has or
may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or (b) failure to pay or discharge the same could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.04. Maintenance of Properties.  Each Borrower will, and will cause
each of its Subsidiaries to maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all tangible property reasonably necessary to the normal
conduct of business of the Borrowers and their respective Subsidiaries and from
time to time will make or cause to be made all needed and appropriate repairs,
renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.  In addition, each Loan Party will take commercially reasonable
steps to maintain the confidentiality of all confidential information that is
material to the business of such Loan Party and that such Loan Party holds as a
trade secret.

Section 5.05. Insurance.  The Borrowers will maintain or cause to be maintained,
with financially sound, reputable insurance companies, such insurance coverage
with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Borrowers and their respective Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar Businesses as Borrowers and
their Subsidiaries), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses owning similar
properties in localities where the Borrowers or the applicable Subsidiary
operates.  Without limiting the generality of the foregoing, each applicable
Loan Party will maintain flood insurance with respect to each Flood Hazard
Property, in each case in compliance with the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973 (where applicable).  Each
such policy of insurance shall (i) to the extent applicable, name the
Administrative Agent on behalf of the Lenders as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy with respect to the Collateral (excluding any business
interruption insurance policy), contain a loss payable clause or endorsement to
the extent available from such insurance carrier that names the Administrative
Agent, on behalf of the Lenders as the loss payee thereunder and, to the extent
available, provides for prior written notice to the Administrative Agent of any
cancellation of such policy.

89

--------------------------------------------------------------------------------

 

Section 5.06. Inspections; Annual Lender Meetings.  

(a) The Borrowers will, and will cause each of their respective Subsidiaries to,
permit any authorized representatives designated by the Administrative Agent to
visit and inspect any of the properties of the Borrowers and any of their
respective Subsidiaries at which the principal financial records and executive
officers of the applicable Person are located, to inspect, copy and take
extracts from its financial and accounting records, and to discuss its affairs,
finances and accounts with its officers and independent public accountants
(provided that the Borrowers shall be given an opportunity (but shall not be
required) to be present at or participate in any such discussion), all upon
reasonable notice, reasonable coordination in and at such reasonable times
during normal business hours and as often as may reasonably be requested;
provided that (x) only the Administrative Agent on behalf of the Lenders may
exercise the rights of the Administrative Agent and the Lenders under this
Section 5.06, and (y) except as provided in the proviso below in connection with
the occurrence and continuance of an Event of Default, (i) the Administrative
Agent shall not exercise such rights more often than one time during any
calendar year and (ii) only one such time per calendar year shall be at the
expense of the Borrowers; provided, further, that when an Event of Default has
occurred and is continuing, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers in accordance with Section 9.03(a) at any time during
normal business hours and upon reasonable advance notice; provided that
notwithstanding anything to the contrary herein, neither the Borrowers nor any
Subsidiary shall be required to disclose, permit the inspection, examination or
making of copies of or excerpts from, or any discussion of, any document,
information, or other matter (i) that constitutes trade secrets or proprietary
information and that would cause a conflict of interest, (ii) in respect of
which disclosure to the Administrative Agent (or any Lender (or their respective
representatives or contractors)) is prohibited by applicable law or any
Contractual Obligation, or (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product.

(b) At the request of Administrative Agent, the Borrowers will at a date to be
mutually agreed by the Administrative Agent and the Borrowers after the end of
each Fiscal Year ending on or after December 31, 2016, hold a meeting (which may
be by way of a conference call or teleconference), at a time selected by the
Borrowers and reasonably acceptable to Administrative Agent, with all of the
Lenders that choose to participate, to review the financial results of the
previous Fiscal Year and the financial condition of Holdings, the Borrowers and
their respective Subsidiaries and the budgets presented for the current Fiscal
Year of Holdings, the Borrowers and their respective Subsidiaries.

Section 5.07. Maintenance of Book and Records.  Each Borrower will, and will
cause its Subsidiaries to, maintain proper books of record and account, in which
entries that are full, true and correct in all material respects shall be made
of all material financial transactions and matters involving the assets and
business of the Borrowers and their respective Subsidiaries, as the case may be,
and permit the preparation of consolidated financial statements in accordance
with GAAP to be derived therefrom.

Section 5.08. Compliance with Laws.  The Borrowers will comply, and shall cause
each of their respective Subsidiaries to comply, (i) with the requirements of
all applicable laws, rules, regulations and orders of any Governmental Authority
(including (1) all Environmental Laws and (2) ERISA, but excluding any
Sanctions, USA PATRIOT Act and the Anti-Corruption Laws), except to the extent
the failure of the Borrowers or such Subsidiary to comply could not reasonably
be expected to have a Material Adverse Effect, and (ii) any Sanctions, USA
PATRIOT ACT and the Anti-Corruption Laws, in each case, in all material
respects.

90

--------------------------------------------------------------------------------

 

Section 5.09. Environmental.  

(a) Environmental Disclosure.  The Borrower Representative will reasonably and
promptly deliver to the Administrative Agent reasonably detailed written notice
of (i) the occurrence of any event, or the identification of any condition, that
could reasonably be expected to result in Environmental Liability, (ii) any
Environmental Claim, in each case that could reasonably be expected to have a
Material Adverse Effect and (iii) information as to how Borrower is addressing
any such Environmental Liability or Environmental Claim, and shall provide with
reasonable promptness, documents and information from time to time that may be
reasonably requested by the Administrative Agent in relation to any such events
or conditions.

(b) Hazardous Materials Activities, Etc.  Each Loan Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Loan Party or its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against such Loan Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder, in each case,
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 5.10. Designation of Subsidiaries.  The board of directors (or
equivalent governing body or any committee thereof) of each Borrower may at any
time designate (or redesignate) any Subsidiary (other than Netsmart
Technologies) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary; provided that (i) immediately before and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing (including after giving effect to the reclassification of Investments
in, Indebtedness of and Liens on the assets of, the applicable Subsidiary or
Unrestricted Subsidiary), (ii) no subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if (x) it is a
“Subsidiary” for the purpose of the First Lien Credit Agreement (or any
equivalent provision under any documentation governing any First Lien Facility),
(y) it is a “restricted subsidiary” for the purpose of any Incremental
Equivalent Debt or any “Incremental Equivalent Debt” (as defined in the First
Lien Credit Agreement (or any equivalent provision under any documentation
governing any First Lien Facility)) or (z) the aggregate outstanding principal
amount of all Indebtedness (other than Indebtedness referenced in the foregoing
clauses (x) and (y)) as of any date for which any Unrestricted Subsidiary is
designated as a “restricted subsidiary” as of such date is in in excess of the
Threshold Amount (or any Refinancing Indebtedness in respect of any of the
foregoing), in each case where the documentation thereunder provides for the
ability to designate restricted and unrestricted subsidiaries, (iii) no
Unrestricted Subsidiary shall own any Capital Stock in the Borrowers or their
respective Subsidiaries or hold any Indebtedness of, or any Lien (other than
customary liens in favor of landlords arising under real property Leases) on any
property of the Borrowers or their respective Subsidiaries and (iv) immediately
before and after giving effect to such designation, Consolidated Adjusted EBITDA
attributable to all Unrestricted Subsidiaries shall not exceed 10.0% of total
Consolidated Adjusted EBITDA of Holdings and its Subsidiaries and, for purposes
of this Section 5.10, Consolidated Adjusted EBITDA shall include the
Consolidated Adjusted EBITDA of any Unrestricted Subsidiary.  The designation of
any subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Borrowers therein at the date of designation in an amount equal to the
portion of the fair market value of the net assets of such Subsidiary
attributable to the Borrowers’ equity interest therein as reasonably estimated
by the Borrowers (and such designation shall only be permitted to the extent
such Investment is permitted under Section 6.06).  The designation of any
Unrestricted Subsidiary as a Subsidiary shall constitute the incurrence or
making at the time of designation of any Investments, Indebtedness or Liens of
such Subsidiary existing at such time; provided that upon a re-designation of
such Unrestricted Subsidiary as a Subsidiary, the Borrowers shall be deemed to
continue to have an Investment in a Subsidiary in an amount (if positive) equal
to (a) the Borrowers’ “Investment” in such

91

--------------------------------------------------------------------------------

 

Subsidiary at the time of such re-designation, less (b) the portion of the fair
market value of the net assets of such Subsidiary attributable to the Borrowers’
equity therein at the time of such re-designation.  For the avoidance of doubt,
Unrestricted Subsidiaries shall not be subject to Section 2.12(b), Article 3,
Article 5, Article 6 and Article 7 so long as they are designated as such.  

Section 5.11. Use of Proceeds.  The Borrowers shall use proceeds of the Initial
Loans solely to finance a portion of the Transactions (including working
capital, payment of Transaction Costs and/or purchase price adjustments under
the Acquisition Agreement).  No part of the proceeds of any Loan will be used
for any purpose that would entail a violation of Regulation T, U or X or result
in a violation of Sanctions or the Anti-Corruption Laws.  

Section 5.12. Additional Collateral; Further Assurances.  

(a) The Borrowers and each other Loan Party shall cause each Domestic Subsidiary
(other than any Excluded Subsidiary) formed or acquired after the date of this
Agreement to become a Loan Party on or prior to the date that is 45 days
following the date of such formation or acquisition (or such later date as may
be acceptable to the Administrative Agent in its discretion), by executing a
Joinder Agreement in substantially the form attached as Exhibit D hereto (the
“Joinder Agreement”) and a Security Agreement Joinder Agreement.  Upon execution
and delivery thereof, each such Person (i) shall automatically become a
Subsidiary Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents and
(ii) will take such actions as may be required in accordance with the terms
hereof or of the applicable Collateral Documents to grant Liens to the
Administrative Agent, for the benefit of itself and the Lenders and each other
Secured Party, in each case to the extent required by the terms thereof, in any
property (subject to the limitations set forth herein and in the other Loan
Documents) of such Loan Party which constitutes Collateral, on such terms as may
be required pursuant to the terms of the Collateral Documents and in such
priority as may be required pursuant to the terms of the Intercreditor
Agreement.

(b) Subject to Section 5.12(f), the Borrowers and each Subsidiary Guarantor will
cause all Capital Stock directly owned by them to be subject at all times to a
First Priority perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Collateral Documents; provided that in no event
will the Borrowers or any Subsidiary Guarantor be required to pledge or perfect
more than 65.0% of the voting Capital Stock of any first tier Foreign Subsidiary
that is a Controlled Foreign Corporation or any Excluded Domestic Subsidiary of
such Loan Party.

(c) Without limiting the foregoing, each Loan Party will promptly execute and
deliver, or cause to be promptly executed and delivered, to the Administrative
Agent such documents, agreements and instruments, and will take or cause to be
taken such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
such other actions or deliveries of the type), which the Administrative Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents (to the extent required herein or therein), all at the expense of the
Borrowers in accordance with Section 9.03(a).

(d) Subject to the limitations set forth or referred to in this Section 5.12, if
any Material Real Estate Asset is acquired by any Loan Party after the Closing
Date, the Borrower Representative will notify the Administrative Agent, and, if
requested by the Administrative Agent, within 90 days of such request (or such
longer period as may be acceptable to the Administrative Agent in its
discretion) the Borrowers will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause each Subsidiary that is a Loan
Party to take, such actions as shall be necessary or reasonably

92

--------------------------------------------------------------------------------

 

requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section as it relates to Material
Real Estate Assets, all at the expense of the Borrowers in accordance with
Section 9.03(a).  The Loan Parties shall within 90 days following a request by
the Administrative Agent (or such longer period as may be acceptable to the
Administrative Agent in its sole discretion) cause the Mortgages on each such
Material Real Estate Asset acquired by any Loan Party after the Closing Date to
be executed, delivered and recorded and in connection therewith deliver
corresponding UCC fixture filings, flood hazard determination forms, title
insurance policies (including any endorsements thereto), surveys, local counsel
opinions and other documentation that the Administrative Agent shall reasonably
require.

(e) After any Domestic Subsidiary ceases to constitute an Excluded Subsidiary in
accordance with the definition thereof, the Borrowers shall cause such Domestic
Subsidiary to take all actions required by this Section 5.12 (within the time
periods specified herein) as if such Domestic Subsidiary were then formed or
acquired.

(f) Notwithstanding anything to the contrary in this Section 5.12 or any other
Collateral Document, (a) the Administrative Agent shall not require the taking
of a Lien on, or require the perfection of any Lien granted in, those assets as
to which (i) the cost, burden, difficulty or consequence of obtaining or
perfecting such Lien (including any mortgage, stamp, intangibles or other tax or
expenses relating to such Lien) outweighs the benefit to the Lenders of the
security afforded thereby as reasonably determined by the Borrowers and the
Administrative Agent or (ii) the granting of a Lien on such asset would violate
any enforceable anti-assignment provisions of contracts (not entered into in
contemplation thereof) or applicable law or, in the case of assets consisting of
licenses, agreements or similar contracts, to the extent the granting of such
Lien therein would violate the terms of such license, agreement or similar
contract relating to such asset or would trigger the termination of any contract
pursuant to any “change of control” or similar provision (in each case, after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law) (other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition), (b) no Lien on Real Estate Assets shall be
required except in respect of Material Real Estate Assets (provided that if a
mortgage tax will be owed on the entire amount of the Obligations evidenced
hereby, then, to the extent permitted by, and in accordance with, applicable
law, the amount of such mortgage tax shall be calculated based on the lesser of
(x) the amount of the Obligations allocated to the applicable Mortgaged Property
and (y) the estimated fair market value of the Mortgaged Property at the time
the Mortgage is entered into and determined in a manner reasonably acceptable to
Administrative Agent and the Borrower, which in the case of clause (y) will
result in a limitation of the Obligations secured by the Mortgage to such
amount), (c) no actions shall be required to be taken in order to create, grant
or perfect any security interest in any assets located outside of the U.S.
(other than Capital Stock in accordance with and subject to Section 5.12(b)) or
owned by any Foreign Subsidiary, Immaterial Subsidiary or joint venture and no
foreign law security or pledge agreements, foreign law mortgages or deeds or
foreign intellectual property filings or searches shall be required, (d) Liens
required to be granted or perfected pursuant to this Section 5.12 shall be
subject to the Intercreditor Agreement and to exceptions and limitations
consistent with those set forth in the Collateral Documents, (e) the Loan
Parties shall not be required to seek or obtain any landlord lien waiver,
estoppel, warehousemen waiver or other collateral access or similar letter or
agreement and (f) no Loan Party shall be required to (i) grant or take any other
action with respect to a security interest in any Excluded Assets (as defined in
the Pledge and Security Agreement) or (ii) take any action with respect to
perfection of any security interest in (A) assets requiring perfection through
control agreements or other control arrangements (other than control of
promissory notes and pledged Capital Stock as provided in this Agreement and the
Pledge and Security Agreement and filing of UCC-1 financing statements), (B)
aircraft, vehicles or other assets subject to state law registration,
certificate of title or other similar statutes, (C) commercial tort claims
asserting damages of less than $2,500,000 individually, or (D) letter of credit
rights with an individual face amount of less

93

--------------------------------------------------------------------------------

 

than $2,500,000 individually, or $5,000,000 in the aggregate, to the extent a
security interest therein may not be perfected as supporting obligations by the
filing of a UCC-1 financing statement on the primary collateral.

Section 5.13. Maintenance of Ratings.  The Borrowers shall use commercially
reasonable efforts to maintain public corporate credit and public corporate
family ratings with respect to the Borrowers and a public rating of the Loans
from each of S&P and Moody’s; provided that in no event shall the Borrowers be
required to maintain any specific rating with any such agency.

Section 5.14. [Reserved].

Section 5.15. Post-Closing Matters.  Each Loan Party shall execute and deliver
the documents and complete the tasks set forth on Schedule 5.15, in each case
within the time limits specified on such schedule (or such later date as may be
agreed by the Administrative Agent), which time limits, for the avoidance of
doubt, shall supersede any other applicable time limits imposed herein for such
actions.

ARTICLE 6 NEGATIVE COVENANTS

Until the Termination Date has occurred, each of Holdings (solely with respect
to Section 6.14) and the other Loan Parties covenant and agree with the Lenders
that:

Section 6.01. Indebtedness.  The Borrowers shall not, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly, create, incur or
assume any Indebtedness, except:

(a) the Obligations (including any Additional Loans);

(b) Indebtedness of the Borrowers to any Subsidiary and of any Subsidiary to the
Borrowers or any other Subsidiary; provided that in the case of any Indebtedness
of a Subsidiary that is not a Loan Party owing to a Loan Party, such
Indebtedness shall (x) be permitted as an Investment by Section 6.06 or (y) be
of the type described in clause (ii) of the parenthetical under clause (c) of
the definition of “Investment”; provided, further, that subject to Section 5.12,
all such Indebtedness of any Loan Party owing to Holdings or any Subsidiary that
is not a Loan Party must be expressly subordinated to the Obligations of such
Loan Party pursuant to terms reasonably acceptable to the Administrative Agent;

(c) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including earn-out and
other contingent obligations) incurred in connection with any Disposition
permitted hereunder, any acquisitions or other purchases of assets or Capital
Stock permitted hereunder, and Indebtedness arising from guaranties, letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
securing the performance of the Borrowers or any such Subsidiary pursuant to
such agreements, in each case, both before and after any liability associated
therewith becomes fixed;

(d) Indebtedness which may be deemed to exist pursuant to any performance and
completion guaranties or customs, stay, performance, bid, surety, statutory,
appeal, performance and return of money bonds, tenders, statutory obligations,
leases, governmental contracts, trade contracts or other similar obligations
incurred in the ordinary course of business or in respect of any letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
to support any of the foregoing items;

94

--------------------------------------------------------------------------------

 

(e) Indebtedness in respect of commercial credit cards, purchasing cards and
treasury management services, including Banking Services Obligations (as defined
in the First Lien Credit Agreement), and other netting services, overdraft
protections, automated clearing-house arrangements, employee credit card
programs, controlled disbursement, ACH transactions, return items, interstate
depository network service, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management, and, in each case, similar arrangements and otherwise in connection
with cash management in the ordinary course of business, including cash
management arrangements among Holdings and its subsidiaries, and Deposit
Accounts;

(f) (x) Indebtedness in respect of Guarantees of the obligations of suppliers,
customers and licensees in the ordinary course of business, (y) Indebtedness
incurred in the ordinary course of business in respect of obligations of the
Borrowers or any Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services and (z)
Indebtedness in respect of any letter of credit, bankers’ acceptance, bank
guaranty or similar instrument supporting trade payables, warehouse receipts or
similar facilities entered into in the ordinary course of business;

(g) Guarantees of Indebtedness or other obligations of the Borrowers or any
Subsidiary with respect to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.01 or obligations not prohibited by this Agreement;
provided that in the case of any Guarantees by a Loan Party of the obligations
of a non-Loan Party the related Investment is permitted under Section 6.06;

(h) Indebtedness existing, or pursuant to commitments existing, on the Closing
Date and described on Schedule 6.01(h), intercompany Indebtedness outstanding on
the Closing Date and any other Indebtedness permitted to be incurred pursuant to
the Acquisition Agreement in connection with the Transactions;

(i) Indebtedness of Subsidiaries that are not Loan Parties; provided that the
aggregate principal amount at any time outstanding of such Indebtedness shall
not exceed the greater of (i) $18,000,000 and (ii) 18.0% of Consolidated
Adjusted EBITDA of Holdings and its Subsidiaries determined at the time of
incurrence of such Indebtedness (calculated on a Pro Forma Basis) as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(b) or (c), as applicable;

(j) Indebtedness consisting of obligations owing under any customer or supplier
incentive, supply, license or similar agreements entered into in the ordinary
course of business;

(k) Indebtedness consisting of (i) the financing of insurance premiums and/or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(l) Indebtedness with respect to Capital Leases and purchase money Indebtedness
incurred prior to or within 270 days of the acquisition or lease or completion
of construction, repair or replacement of, or improvement to or installation of
assets in an aggregate principal amount at any time outstanding not to exceed
the greater of (i) $60,000,000 and (ii) 36.0% of Consolidated Adjusted EBITDA of
Holdings and its Subsidiaries, determined at the time of incurrence of such
Indebtedness (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01(b) or (c), as applicable;

(m) Indebtedness of a Person that becomes a Subsidiary or Indebtedness assumed
in connection with an acquisition permitted hereunder after the Closing Date;
provided that (i) such Indebtedness (A) is only the obligation of the Person
that was acquired or of any of such Person’s Subsidiaries and (B) was not
created or incurred in connection or contemplation thereof, (ii) at the time of

95

--------------------------------------------------------------------------------

 

the execution of the definitive agreement governing such acquisition, no Event
of Default exists or would result therefrom and (iii) after giving effect to the
assumption of such Indebtedness, the Borrower shall be in compliance with the
financial covenant set forth in Section 6.15 on a Pro Forma Basis of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(b) or (c), as applicable;

(n) Indebtedness consisting of promissory notes issued to any stockholders of
any Parent Company or any current or former directors, officers, employees,
members of management, managers or consultants of any Parent Company, the
Borrowers or any subsidiary (or their respective Immediate Family Members) to
finance the purchase or redemption of Capital Stock of any Parent Company
permitted by Section 6.04(a);

(o) the Borrowers and their respective Subsidiaries may become and remain liable
for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (a), (h), (i), (l), (m), (o), (r), (t), (u), (v), or (w)
of this Section 6.01 (in any case, including any refinancing Indebtedness
incurred in respect thereof, “Refinancing Indebtedness”) and any subsequent
Refinancing Indebtedness in respect thereof; provided that (i) the principal
amount of such Indebtedness does not exceed the principal amount of the
Indebtedness being refinanced, refunded or replaced, except (A) by an amount
equal to unpaid accrued interest and premiums (including tender premiums)
thereon plus underwriting discounts, other reasonable and customary fees,
commissions and expenses (including upfront fees, original issue discount or
initial yield payments) incurred in connection with such refinancing or
replacement, (B) by an amount equal to any existing commitments unutilized
thereunder and (C) by additional amounts permitted to be incurred pursuant to
this Section 6.01 (so long as such additional Indebtedness meets the other
applicable requirements of this definition and, if secured, Section 6.02), and
the outstanding principal amount of such Refinancing Indebtedness (including
successive refinancings) with respect to (x) any Indebtedness permitted under
clauses (i), (l), (r), (t) (in the case of Refinancing Indebtedness of
Subsidiaries that are not Loan Parties), (w) and (y) shall (except to the extent
such outstanding principal amount is permitted under clause (C) above (in which
case it shall be deemed to be a utilization of the applicable other clause of
this Section 6.01 and, if secured, Section 6.02)) be deemed to be outstanding
under such clauses for purposes of determining utilization thereunder and (y)
any Incremental Facility or any Incremental Equivalent Debt, in either case to
the extent incurred in reliance on the Fixed Dollar Incremental Amount, shall be
deemed to reduce the Fixed Dollar Incremental Amount, (ii) other than in the
case of Refinancing Indebtedness with respect to Indebtedness incurred pursuant
to clause (h), (l), (m) or (v) of this Section 6.01, such Indebtedness has a
final maturity on or later than (and, in the case of revolving Indebtedness,
shall not require mandatory commitment reductions, if any, prior to) the final
maturity of the Indebtedness being refinanced, refunded or replaced and, other
than with respect to revolving Indebtedness, a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness being refinanced, refunded or replaced, (iii) the terms of such
Refinancing Indebtedness (excluding pricing, fees, premiums, rate floors,
optional prepayment or redemption terms (and, if applicable, subordination
terms) and, with respect to Refinancing Indebtedness with respect to
Indebtedness incurred pursuant to Section 6.01(a), security), are not, taken as
a whole (as reasonably determined by the Borrowers), more favorable to the
lenders providing such Indebtedness than those applicable to the Indebtedness
being refinanced, refunded or replaced (other than any covenants or any other
provisions applicable only to periods after the Latest Maturity Date as of such
date or which are on then current market terms for the applicable type of
Indebtedness), (iv) such Indebtedness is secured only by Permitted Liens at the
time of such refinancing, refunding or replacement and, in the case of
Refinancing Indebtedness with respect to Indebtedness incurred pursuant to
clause (w) or (y) of this Section 6.01, such Indebtedness is not secured by any
assets other than the Collateral (it being understood that such Indebtedness may
go from being secured to being unsecured), (v) such Indebtedness is incurred by
the obligor or obligors in respect of the Indebtedness being refinanced,
refunded or replaced, (vi) if the Indebtedness being refinanced, refunded or
replaced

96

--------------------------------------------------------------------------------

 

was originally contractually subordinated to the Obligations in right of payment
(or the Liens securing such Indebtedness were originally contractually
subordinated to the Collateral), such Indebtedness is contractually subordinated
to the Obligations in right of payment (or the Liens securing such Indebtedness
shall be subordinated to the Liens of the Secured Parties or the Collateral) on
then current market terms for the applicable type of Indebtedness or on terms
not materially less favorable, taken as a whole, to the Lenders than those
applicable to the Indebtedness (or Liens, as applicable) being refinanced,
refunded or replaced, (vii) as of the date of incurring such Indebtedness and
after giving effect thereto, no Event of Default under Section 7.01(a), Section
7.01(f) or Section 7.01(g) shall exist or have occurred and be continuing,
(viii) in the case of Refinancing Indebtedness with respect to Indebtedness
incurred pursuant to Section 6.01(a), (A) such Indebtedness shall be pari passu
or junior in right of payment and be pari passu or junior with respect to
security with the remaining Obligations hereunder or shall be unsecured;
provided that any such Indebtedness that is pari passu or junior with respect to
the Collateral shall be subject to a customary intercreditor agreement on terms
reasonably satisfactory to the Administrative Agent and the Borrowers and any
such Indebtedness that constitutes Subordinated Indebtedness shall be subject to
a customary subordination agreement on terms reasonably satisfactory to the
Administrative Agent and the Borrowers, (B) if such Indebtedness being
refinanced, refunded or replaced is secured, it shall not be secured by any
assets other than the Collateral, (C) if such Indebtedness being refinanced,
refunded or replaced is Guaranteed, it shall not be Guaranteed by any Person
other than a Loan Party and (D) if such Indebtedness shall be in the form of
notes (and not loans), it shall be incurred under (and pursuant to)
documentation other than this Agreement and (ix) in the case of Refinancing
Indebtedness with respect to clauses (i), (l), (m), (r), (t) (but only to the
extent such Refinancing Indebtedness is incurred by non-Loan Parties) and clause
(v) (but only to the extent such Refinancing Indebtedness is incurred to
refinance Indebtedness in connection with Sale and Lease-Back Transactions
permitted pursuant to clause (A) or clause (C)(3) of the proviso set forth in
Section 6.08) of this Section 6.01, the incurrence of such Refinancing
Indebtedness shall be without duplication of any amounts outstanding under such
clauses;

(p) Indebtedness in an aggregate principal amount or face amount, as applicable,
at any time outstanding not to exceed the greater of (i) $6,000,000 and (ii)
6.0% of Consolidated Adjusted EBITDA of the Borrowers, determined at the time of
incurrence of such Indebtedness (calculated on a Pro Forma Basis) as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(b) or (c), as applicable, in respect, of
letters of credit, bank guaranties, surety bonds, performance bonds and similar
instruments issued for general corporate purposes and denominated in currencies
other than Dollars;

(q) Indebtedness of the Borrowers or any Subsidiary under any Derivative
Transaction entered into in the ordinary course of business and not for
speculative purposes;

(r) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the greater of (i) $30,000,000 and (ii) 33.0% of Consolidated Adjusted
EBITDA of Holdings and its Subsidiaries determined at the time of incurrence of
such Indebtedness (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(b) or (c), as applicable;

(s) [Reserved];

(t) additional unsecured Indebtedness or unsecured Subordinated Indebtedness so
long as the Total Net Leverage Ratio would not exceed 6.75:1.00 calculated on a
Pro Forma Basis  as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c), as applicable (disregarding the Cash proceeds thereof for the purposes of
determining the Unrestricted Cash Amount in connection with calculating such
Total Net Leverage

97

--------------------------------------------------------------------------------

 

Ratio); provided that (i) such Indebtedness shall not mature or require any
scheduled amortization or scheduled payments of principal and shall not be
subject to mandatory redemption, repurchase, repayment or sinking fund
obligations (other than AHYDO, catch-up payments, customary offers to repurchase
or a change of control, Disposition or casualty event and customary acceleration
rights after an event of default), in each case, prior to the date which is 91
days after the Latest Maturity Date as of such date and (ii) the aggregate
principal amount at any time outstanding of such Indebtedness of Subsidiaries
that are non-Loan Parties incurred under this clause (t) shall not exceed the
greater of (i) $12,000,000 and 12.0% of Consolidated Adjusted EBITDA of Holdings
and its Subsidiaries determined at the time of incurrence of such Indebtedness
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(b) or (c), as applicable; provided further that in the case of
Subordinated Indebtedness of the Loan Parties incurred pursuant to this clause
(t), such Indebtedness shall be subject to a customary subordination agreement
reasonably acceptable to the Administrative Agent;

(u) Indebtedness of the Borrowers or any Subsidiary Guarantor incurred in
respect of any First Lien Facility in an aggregate principal amount that does
not exceed the Maximum First Lien Principal Amount (as defined in the
Intercreditor Agreement); provided that such Indebtedness is secured only by
Liens permitted under Section 6.02(t);

(v) Indebtedness incurred in connection with Sale and Lease-Back Transactions
permitted pursuant to Section 6.08;

(w) secured or unsecured notes and/or loans (and/or commitments in respect
thereof) issued or incurred by the Borrowers (or a co-issuer in addition
thereto) in lieu of Incremental Facilities (such notes or loans, “Incremental
Equivalent Debt”); provided that (i) the aggregate outstanding principal amount
(or committed amount, if applicable) of all Incremental Equivalent Debt,
together with the aggregate outstanding principal amount (or committed amount,
if applicable) of all Incremental Loans and Incremental Commitments provided
pursuant to Section 2.23 of each of this Agreement and the First Lien Credit
Agreement or any equivalent term under documentation governing any First Lien
Facility, respectively (other than those provided solely in reliance on Section
2.23(a)(B) of this Agreement and Section 2.23(a)(C) the First Lien Credit
Agreement, respectively), shall not exceed the Incremental Cap, (ii) any
Incremental Equivalent Debt shall be subject to the proviso to Section 2.23(a)
of this Agreement and the First Lien Credit Agreement, respectively (other than
clause (iv) thereof, except as provided therein), (iii) any such notes and/or
loans that are secured shall be secured only by the Collateral and on a pari
passu or junior basis with the Obligations and (iv) any such Indebtedness that
ranks pari passu in right of security or is junior in right of payment or
security shall be subject to intercreditor arrangements reasonably satisfactory
to the Administrative Agent;

(x) Indebtedness (including obligations in respect of letters of credit, bank
guarantees, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred in respect of workers compensation claims,
unemployment insurance (including premiums related thereto), other types of
social security, pension obligations, vacation pay, health, disability or other
employee benefits;

(y) additional Indebtedness that is secured on a junior basis to the Obligations
so long as the Secured Net Leverage Ratio would not exceed 6.25:1.00 calculated
on a Pro Forma Basis  as of the last day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01(b)
or (c), as applicable, (disregarding the Cash proceeds thereof for the purposes
of determining the Unrestricted Cash Amount in connection with calculating such
Secured Net Leverage Ratio); provided that (x) any such Indebtedness will be
subject to customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent and (y) that the aggregate principal amount at any

98

--------------------------------------------------------------------------------

 

time outstanding of such Indebtedness of Subsidiaries that are non-Loan Parties
incurred under this clause (y) shall not exceed the greater of (i) $12,000,000
and 12.0% of Consolidated Adjusted EBITDA of Holdings and its Subsidiaries
determined at the time of incurrence of such Indebtedness (calculated on a Pro
Forma Basis) as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable;

(z) Indebtedness representing (i) deferred compensation to current or former
directors, officers, employees, members of management, managers and consultants
of any Parent Company, the Borrowers or any Subsidiary in the ordinary course of
business and (ii) deferred compensation or other similar arrangements in
connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;

(aa) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that the
unfunded amounts would not be reasonably expected to cause an Event of Default
under Section 7.01(i);

(bb) Indebtedness constituting reimbursement obligations in an aggregate face
amount not to exceed $3,000,000 in respect of any letters of credit not issued
by an Issuing Bank (as defined in the First Lien Credit Agreement);

(cc) Indebtedness in respect of any letter of credit issued in favor of any
Issuing Bank (as defined in the First Lien Credit Agreement) to support any
Defaulting Lender’s (as defined in the First Lien Credit Agreement)
participation in Letters of Credit (as defined in the First Lien Credit
Agreement) as contemplated by Section 2.22(d) of the First Lien Credit
Agreement;

(dd) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business; and

(ee) to the extent constituting Indebtedness, all premium (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on Indebtedness otherwise permitted to be incurred pursuant
to this Section 6.01.

The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01.

For purposes of determining compliance at any time with this Section 6.01, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.02. Liens.  The Borrowers shall not, nor shall they permit any of
their respective Subsidiaries to, create, incur, assume or permit or suffer to
exist any Lien on or with respect to any property of any kind owned by it,
whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents securing the Obligations
(including any Additional Loans);

(b) Liens for a material amount of Taxes, assessments or other governmental
charges or levies which are (i) not yet due, remain payable without penalty, or,
if due, obligations with respect to such Taxes that are not overdue by more than
30 days, (ii) being contested in good faith and are subject to

99

--------------------------------------------------------------------------------

 

appropriate reserves to the extent required under GAAP or (iii) with respect to
which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

(c) statutory Liens (and rights of set-off) and contractual restatements thereof
of landlords, banks, carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law or contract, in each case incurred
in the ordinary course of business (i) for amounts not yet overdue by more than
30 days, (ii) for amounts that are overdue by more than 30 days and that are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts or (iii) with respect to
which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to Holdings, the
Borrowers and their respective Subsidiaries or (y) leases or licenses of
property otherwise permitted by this Agreement or (iv) to secure obligations in
respect of letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments posted with respect to the items described in clauses (i)
through (iii) above;

(e) Liens consisting of easements, rights-of-way, restrictions, encroachments,
and other minor defects or irregularities in title, in each case which do not,
in the aggregate, materially interfere with the ordinary conduct of the business
of the Borrowers and their respective Subsidiaries, taken as a whole, or the use
of the affected property for its intended purpose;

(f) Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate permitted hereunder, (ii) landlord lien permitted
by the terms of any lease, (iii) restriction or encumbrance to which the
interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);

(g) Liens solely on any Cash earnest money deposits made by the Borrowers or any
of their respective Subsidiaries in connection with any letter of intent or
purchase agreement with respect to any Investment permitted hereunder;

(h) purported Liens evidenced by the filing of UCC financing statements relating
solely to operating leases or consignment or bailee arrangements entered into in
the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens in connection with any zoning, building or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any or dimensions of real property or the structure thereon, including
Liens in connection with any condemnation or eminent domain proceeding or
compulsory purchase order;

100

--------------------------------------------------------------------------------

 

(k) Liens on assets securing Indebtedness permitted pursuant to Section 6.01(o)
(solely with respect to the permitted refinancing of Indebtedness permitted
pursuant to Sections Section 6.01(a), (i), (l), (m), (r), (w) and (y)); provided
that (i) no such Lien extends to any asset not covered by the Lien securing the
Indebtedness that is refinanced (other than the proceeds and products thereof,
accessions thereto and improvements thereon) or as otherwise permitted under
this Section 6.02 with respect to such Lien (subject to any limitations on Liens
set forth in Section 6.01(o) with respect to such Refinancing Indebtedness and
it being understood that any Liens existing in reliance on this reference to any
such other clause of this Section 6.02 shall be deemed a utilization of such
amounts under such applicable other clause of this Section 6.02) and (ii) if the
Indebtedness being refinanced was subject to intercreditor arrangements, then
any refinancing Indebtedness in respect thereof shall be subject to
intercreditor arrangements not materially less favorable (as reasonably
determined by the Borrowers), taken as a whole, than the intercreditor
arrangements governing the Indebtedness that is refinanced or shall be otherwise
reasonably acceptable to the Administrative Agent;

(l) Liens described on Schedule 6.02 and any modifications, replacements,
refinancings, renewals or extensions thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof,
accessions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(l) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its Affiliates) and (ii) such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;

(m) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08;

(n) Liens securing Indebtedness permitted pursuant to Section 6.01(l); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 6.01(l) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its Affiliates);

(o) (i) Liens securing Indebtedness permitted pursuant to Section 6.01(m) on
assets acquired or on the Capital Stock and assets of the relevant newly
acquired Subsidiary; provided that no such Lien (x) extends to or covers any
other assets (other than the proceeds or products thereof, accessions or
additions thereto and improvements thereon) and (y) was not created in
contemplation of the applicable acquisition of assets or Capital Stock;

(p) Liens (i) that are contractual rights of setoff or netting relating to (A)
the establishment of depositary relations with banks not granted in connection
with the issuance of Indebtedness, (B) pooled deposit or sweep accounts of any
Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of any Borrower or any
Subsidiary, (C) purchase orders and other agreements entered into with customers
of any Borrower or any Subsidiary in the ordinary course of business and (D)
commodity trading or other brokerage accounts incurred in the ordinary course of
business, (ii) Liens encumbering reasonable customary initial deposits and
margin deposits, and similar Liens attaching to commodity trading accounts or
other brokerage accounts and (iii) bankers Liens and rights and remedies as to
Deposit Accounts;

(q) Liens on assets and Capital Stock of Subsidiaries that are non-Loan Parties
(including Capital Stock owned by such Persons) securing Indebtedness of
non-Loan Parties permitted pursuant to Section 6.01;

101

--------------------------------------------------------------------------------

 

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrowers and their
respective Subsidiaries;

(s) Liens disclosed in the title insurance policies delivered pursuant to
Sections 5.12 with respect to any Mortgaged Property and any replacement,
extension or renewal of any such Lien; provided that no such replacement,
extension or renewal Lien shall cover any property other than the property that
was subject to such Lien prior to such replacement, extension or renewal (and
additions thereto, improvements thereon and the proceeds thereof);

(t) Liens securing Indebtedness incurred pursuant to Sections 6.01(u) and
6.01(w) and subject to the Intercreditor Agreement or another intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent;

(u) other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
(i) $30,000,000 and (ii) 33.0% of Consolidated Adjusted EBITDA of the Borrowers,
determined at the time of incurrence of such Lien (calculated on a Pro Forma
Basis) as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable, prior to the date of the applicable incurrence;

(v) Liens on assets securing judgments, awards, attachments or decrees not
constituting an Event of Default under Section 7.01(h);

(w) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business (including with respect to IP Rights) which do not interfere
in any material respect with the business of the Borrowers and their respective
Subsidiaries (other than an Immaterial Subsidiary);

(x) Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;

(y) Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under
Sections 6.01(c), (d), (f), (q) , (x), (bb) and (cc);

(z) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement or (ii) under Article 2 and
Article 4 of the UCC;

(aa) Liens (i) in favor of the Borrowers or the Loan Guarantors and (ii) granted
by any non-Loan Party in favor of any other non-Loan Party, in the case of each
of clauses (i) and (ii) above, securing intercompany Indebtedness permitted
under Section 6.01;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

102

--------------------------------------------------------------------------------

 

(dd) Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transactions permitted pursuant to Section 6.01(q) and (ii)
obligations in Section 6.01(e);

(ee) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to or obligations of such Persons and (ii)
customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly-Owned Subsidiaries;

(ff) any interest or title of a licensor, sublicensor, lessor or sublessor in
the property covered by any license or lease agreement (including with respect
to IP Rights) of any Borrower or any of their respective Subsidiaries entered
into in the ordinary course of business and not otherwise prohibited hereunder;

(gg) Liens on Cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;

(hh) undetermined or inchoate Liens, rights of distress and charges incidental
to current operations which have not at such time been filed or exercised, or
which relate to obligations not due or payable or if due, the validity of which
is being contested diligently and in good faith by appropriate proceedings;

(ii) Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;

(jj) Liens arising in connection with Sale-Leaseback Transactions permitted
under Section 6.08;

(kk) Liens or restrictions on the transfer of assets imposed by any Governmental
Authorities as presently in effect, as amended from time to time, and any
regulation thereunder; and

(ll) Liens securing Indebtedness incurred in reliance on Section 6.01(y).

For purposes of determining compliance at any time with this Section 6.02, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.03. No Further Negative Pledges.  The Borrowers shall not nor shall
they permit any of their respective Subsidiaries to enter into any agreement
prohibiting the creation or assumption of any Lien upon any of their properties
(other than Excluded Assets), whether now owned or hereafter acquired, for the
benefit of the Secured Parties with respect to the Obligations, except with
respect to:

(a) specific property to be sold pursuant to any Disposition permitted by
Section 6.07;

(b) restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Subsidiaries or the property or assets securing
such Indebtedness;

(c) restrictions imposed by any agreement governing Indebtedness entered into
after the Closing Date and permitted under Section 6.01 that are, taken as a
whole, in the good faith judgment of the Borrowers, not materially more
restrictive with respect to the Borrowers or any Subsidiary than (i)

103

--------------------------------------------------------------------------------

 

customary market terms for Indebtedness of such type, (ii) the restrictions
contained in this Agreement or (iii) restrictions in effect on the Closing Date,
so long as the Borrowers shall have determined in good faith that such
restrictions will not affect its obligation or ability to make any payments
required hereunder;

(d) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases, subleases, licenses, sublicenses or other agreements and/or
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or other agreements, as the
case may be);

(e) Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrowers or any of their respective Subsidiaries to
Dispose of, or encumber the assets subject to such Liens;

(f) provisions limiting the Disposition or distribution of assets or property in
joint venture agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements (or the Persons the Capital Stock of which is
the subject of such agreement);

(g) any encumbrance or restriction assumed in connection with an acquisition of
property or the Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in contemplation of such acquisition;

(h) restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, such partnership, limited liability company,
joint venture or similar Person;

(i) restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;

(j) restrictions set forth in documents which exist on the Closing Date;

(k) restrictions contained in documents governing Indebtedness and Liens on
Capital Stock permitted hereunder of any Subsidiary that is not a Loan Party;

(l) restrictions set forth in any Loan Document, any Hedge Agreement, any “Loan
Documents” (as defined in the First Lien Credit Agreement) and/or any agreement
relating to any Banking Services Obligation (as defined in the First Lien Credit
Agreement) or obligations permitted pursuant to Section 6.01(e); and

(m) other restrictions or encumbrances imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (l) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrowers, no more
restrictive with respect to such encumbrances and other restrictions, taken as a
whole, than those in effect prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

104

--------------------------------------------------------------------------------

 

For purposes of determining compliance at any time with this Section 6.03, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.04. Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrowers shall not pay or make, directly or indirectly, any Restricted
Payment, except that:

(i) the Borrowers may make Restricted Payments to the extent necessary to permit
any Parent Company:

(A) to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary wages, salary, bonus and other
benefits payable to directors, officers, employees, members of management,
consultants and/or independent contractors of any Parent Company), franchise
fees, franchise Taxes and similar fees, Taxes and expenses required to maintain
the organizational existence of such Parent Company, in each case, which are
reasonable and customary and incurred in the ordinary course of business, plus
any reasonable and customary indemnification claims made by current or former
directors, officers, members of management, employees or consultants of any
Parent Company, in each case, to the extent attributable to the ownership or
operations of any Parent Company (but excluding, for the avoidance of doubt, the
portion of any amount, if any, that is attributable to the ownership or
operation of any subsidiary of any Parent Company other than Holdings and/or its
subsidiaries);

(B) [Reserved];

(C) to pay audit and other accounting and reporting expenses at such Parent
Company to the extent relating to the ownership or operations of any Parent
Company (but excluding, for the avoidance of doubt, the portion of any such
expenses, if any, attributable to the ownership or operations of any subsidiary
of any Parent Company other than Holdings and/or its subsidiaries), Holdings,
the Borrowers and/or their respective Subsidiaries;

(D) for the payment of insurance premiums to the extent relating to the
ownership or operations of any Parent Company (but excluding, for the avoidance
of doubt, the portion of such premiums, if any, attributable to the ownership or
operations of any subsidiary of any Parent Company other than Holdings and/or
its subsidiaries), Holdings, the Borrowers and/or their respective Subsidiaries;

(E) pay fees and expenses related to debt or equity offerings, investments or
acquisitions permitted or not restricted by this Agreement (whether or not
consummated);

(F) to pay the consideration to finance any Investment permitted under Section
6.06 (provided that (x) such Restricted Payments under this clause (a)(i)(F)
shall be made substantially concurrently with the closing of such Investment and
(y) such Parent Company shall, promptly following the closing thereof, cause all
such property acquired to be contributed to the Borrowers or one of their
respective Subsidiaries, or the merger, consolidation or amalgamation of the
Person formed or acquired into the Borrowers or one of their respective
Subsidiaries, in order to consummate such Investment in a manner that causes
such Investment to comply with the applicable requirements of Section 6.06 as if
undertaken as a direct Investment by such Borrower or such Subsidiary) (it being
agreed that such contribution or merger,

105

--------------------------------------------------------------------------------

 

consolidation or amalgamation shall not increase the Available Amount except to
the extent in excess of such Restricted Payment made in reliance on this clause
(a)(i)(F))); and

(G) to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants (or any Immediate Family Member thereof) of any Parent
Company plus any reasonable and customary indemnification claims made by current
or former directors, officers, members of management, managers, employees or
consultants of any Parent Company, to the extent such salary, bonuses, severance
and other benefits or claims in respect of any of the foregoing) are directly
attributable and reasonably allocated to the ownership or operations of any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
amount, if any, that is attributable to the ownership or operation of any
subsidiary of any Parent Company other than Holdings and/or its subsidiaries),
Holdings, the Borrowers and/or their respective Subsidiaries, in each case, so
long as such Parent Company applies the amount of any such Restricted Payment
for such purpose;

(ii) the Borrowers may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company, any Borrower or
any Subsidiary held by any future, present or former employee, director, member
of management, officer, manager or consultant (or any Immediate Family Member
thereof) of any Parent Company, any Borrower or any Subsidiary:

(A) in accordance with the terms of notes issued pursuant to Section 6.01(n), so
long as the aggregate amount of all Cash payments made in respect of such notes,
together with the aggregate amount of Restricted Payments made pursuant to
clause (D) of this clause (ii), does not exceed $4,800,000 in any Fiscal Year,
which, if not used in any Fiscal Year, may be carried forward to the next
subsequent Fiscal Year;

(B) with the proceeds of any sale or issuance of the Capital Stock of any Parent
Company that are not otherwise applied;

(C) with the net proceeds of any key-man life insurance policies received during
such Fiscal Year; or

(D) with Cash and Cash Equivalents in an amount not to exceed, together with the
aggregate amount of all Cash payments made in respect of notes issued pursuant
to Section 6.01(n) and clause (A) of this clause (ii), $4,800,000 in any Fiscal
Year, which, if not used in any Fiscal Year, may be carried forward to the next
subsequent Fiscal Year;

(iii) so long as no Event of Default then exists or would result therefrom and,
to the extent applicable, subject to the conditions set forth in clause (a)(ii)
of the definition of Available Amount, the Borrowers may make Restricted
Payments in an amount not to exceed the portion, if any, of the Available Amount
on such date that the Borrowers elect to apply to this clause (iii);

106

--------------------------------------------------------------------------------

 

(iv) the Borrowers may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company or (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of any Borrower, any Subsidiary or Parent Company or any of their respective
Immediate Family Members and/or (B) repurchases of Capital Stock in
consideration of the payments described in clause (A) above, including demand
repurchases in connection with the exercise of stock options;

(v) the Borrowers may repurchase (or make Restricted Payments to any Parent
Company to enable it to repurchase) Capital Stock upon the exercise of options
or warrants or other securities convertible into or exchangeable for Capital
Stock if such Capital Stock represents all or a portion of the exercise price of
such options or warrants or other securities as part of a “cashless” exercise;

(vi) the Borrowers may make Restricted Payments the proceeds of which are
applied (A) on the Closing Date, solely to effect the consummation of the
Transactions and (B) on and after the Closing Date, to satisfy any payment
obligations owing under the Acquisition Agreement (as in effect on the date
hereof) and the payment of any Transaction Costs;

(vii) so long as no Event of Default shall have occurred and be continuing at
the time of the declaration thereof or would result therefrom, following the
consummation of an IPO, the Borrowers may (or may make Restricted Payments to
any Parent Company to enable it to) make Restricted Payments with respect to any
Capital Stock in an amount of up to 6.0% per annum of the net Cash proceeds
received by or contributed to the Borrowers from any such IPO;

(viii) the Borrowers may make Restricted Payments to (i) redeem, repurchase,
retire or otherwise acquire any (A) Capital Stock (“Treasury Capital Stock”) of
any Borrower or any Subsidiary or (B) Capital Stock of any Parent Company, in
the case of each of subclauses (A) and (B) above, in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to any Borrower or a
Subsidiary) of, Qualified Capital Stock of any Borrower or any Parent Company to
the extent any such proceeds are contributed to the capital of any Borrower or
any Subsidiary in respect of Qualified Capital Stock (“Refunding Capital Stock”)
and (ii) declare and pay dividends on the Treasury Capital Stock out of the
proceeds of the substantially concurrent sale (other than to any Borrower or a
Subsidiary) of the Refunding Capital Stock;

(ix) to the extent constituting a Restricted Payment, the Borrowers may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d) and (j)); and

(x) [Reserved];

(xi) the Borrowers may pay any dividend or consummate any redemption within 60
days after the date of the declaration thereof or the provision of a redemption
notice with respect thereto, as the case may be, if at the date of such
declaration or notice, the dividend or redemption notice would have complied
with the provisions hereof;

(xii) any Borrower or any Subsidiary may make additional Restricted Payments;
provided that after giving Pro Forma Effect thereto, (i) the Total Net Leverage
Ratio (calculated on a Pro Forma Basis) is not greater than 4.75:1.00 as of the
last day of the most recently ended Test Period for

107

--------------------------------------------------------------------------------

 

which financial statements have been delivered pursuant to Section 5.01(b) or
(c), as applicable, on or prior to the making of such Restricted Payment and
(ii) no Event of Default shall have occurred and be continuing or would result
therefrom;

(xiii) the Borrowers may make Restricted Payments to the extent necessary to
make Tax Distributions; and

(xiv) so long as no Event of Default then exists or would result therefrom, any
Borrower or any Subsidiary may make additional Restricted Payments up to an
amount equal to the greater of $6,000,000 and 6.0% of Consolidated Adjusted
EBITDA at the time such payment is made less the aggregate amount previously or
concurrently used to make Investments pursuant to Section 6.06(q)(iii) or
Restricted Debt Payments pursuant to Section 6.04(b)(viii)(B); and

(b) The Borrowers shall not, nor shall they permit any Subsidiary to, make any
payment in Cash, securities or other property on or in respect of principal of
or interest on any Junior Indebtedness (such Indebtedness, the “Restricted
Debt”), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Restricted Debt (collectively, “Restricted Debt Payments”), except:

(i) the purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement of any Restricted Debt made by exchange for, or out of
the proceeds of the substantially concurrent incurrence of, Refinancing
Indebtedness permitted by Section 6.01;

(ii) payments as part of an “applicable high yield discount obligation” catch-up
payment;

(iii) payments of regularly scheduled interest and payments of fees, expenses
and indemnification obligations as and when due in respect of any Restricted
Debt (other than payments with respect to Subordinated Indebtedness prohibited
by the subordination provisions thereof);

(iv) payments with respect to intercompany Indebtedness permitted under Section
6.01, subject to the subordination provisions applicable thereto;

(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of Capital Stock of any Parent Company or Qualified Capital Stock of
any Borrower or any Subsidiary Guarantor (other than issuances to any Borrower
or any Subsidiary), and/or any capital contribution in respect of Qualified
Capital Stock of any Borrower, (B) Restricted Debt Payments as a result of the
conversion of all or any portion of Restricted Debt into Qualified Capital Stock
of any Parent Company, any Borrower or any Subsidiary and (C) to the extent
constituting a Restricted Debt Payment, payment-in-kind interest with respect to
any Restricted Debt that is permitted under Section 6.01;

(vi) so long as no Event of Default then exists or would result therefrom and,
to the extent applicable, subject to the conditions set forth in clause (a)(ii)
of the definition of Available Amount, Restricted Debt Payments in an aggregate
amount not to exceed the portion, if any, of the Available Amount on such date
that the Borrowers elect to apply to this clause (vi);

(vii) so long as no Event of Default then exists or would result therefrom,
additional Restricted Debt Payments provided that the Total Net Leverage Ratio
would not exceed 4.75:1.00 calculated on a Pro Forma Basis as of the last day of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(b) or (c), as applicable, prior to the date
of delivery of irrevocable notice with respect thereto; and

108

--------------------------------------------------------------------------------

 

(viii) so long as no Event of Default then exists or would result therefrom,
additional Restricted Debt Payments up to an amount equal to the greater of
$6,000,000 and 6.0% of Consolidated Adjusted EBITDA at the date of delivery of
irrevocable notice with respect thereto less the aggregate amount previously or
concurrently used to make an Investment pursuant to Section 6.06(q)(iii) plus,
if the Borrowers so elect, amounts in lieu of any amounts permitted to be made
as Restricted Payments under Section 6.04(a)(xiv) at such time.

For purposes of determining compliance at any time with this Section 6.04, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.05. Restrictions on Subsidiary Distributions.  Except as provided
herein or in any other Loan Document or the First Lien Credit Agreement (or any
documentation with respect to any First Lien Facility), any document with
respect to any “Incremental Equivalent Debt” (as defined in the First Lien
Credit Agreement or any equivalent term under any documentation governing any
First Lien Facility) or, in each case, in any agreements with respect to
refinancings, renewals or replacements of such Indebtedness permitted by Section
6.01, the Borrowers shall not, nor shall they permit any of their respective
Subsidiaries to enter into or cause to exist any agreement restricting the
payment of dividends or other distributions or the making of Cash loans or
advances by any Subsidiary to any Borrower or any other Loan Party that is a
Subsidiary of any Borrower, except:

(a) in any agreement evidencing (x) Indebtedness of a Subsidiary that is not a
Loan Party permitted by Section 6.01, (y) Indebtedness permitted by Section 6.01
that is secured by a Permitted Lien if such encumbrance or restriction applies
only to the Person obligated under such Indebtedness and its Subsidiaries or the
property or assets intended to secure such Indebtedness and (z) Indebtedness
permitted pursuant to clauses (l), (o) (as it relates to Indebtedness in respect
of clauses (a), (r), (w) and (y) of Section 6.01) (r), (w) and (y) of Section
6.01);

(b) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business;

(c) that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;

(d) assumed in connection with an acquisition of property or the Capital Stock
of any Person, so long as such encumbrance or restriction relates solely to the
Person and its Subsidiaries (including the Capital Stock of such Person) and/or
property so acquired and was not created in connection with or in anticipation
of such acquisition;

(e) in any agreement for the Disposition of a Subsidiary (or all or
substantially all of the property and/or assets thereof) that restricts the
payment of dividends or other distributions or the making of loans or advances
by that Subsidiary pending such Disposition;

(f) in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;

109

--------------------------------------------------------------------------------

 

(g) imposed by customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person;

(h) on Cash or other deposits imposed by Persons under contracts entered into in
the ordinary course of business or for whose benefit such Cash or other deposits
exist;

(i) set forth in documents which exist on the Closing Date;

(j) customary net worth or similar provisions contained in leases, contracts or
other documents entered into by any Borrower or any Subsidiary so long as such
Borrower or such Subsidiary has determined in good faith that such net worth or
similar provisions could not reasonably be expected to impair the ability of
such Borrower or such Subsidiary to meet its ongoing obligations;

(k) (A) those arising under or as a result of applicable law, rule, regulation
or order or the terms of any license, authorization, concession or permit and
(B) those arising in any Hedge Agreement or any agreement relating to any
Banking Services Obligation (as defined in the First Lien Credit Agreement) or
obligations of the type set forth in Section 6.01(e); and

(l) restrictions of the types referred to in the first paragraph of this Section
6.05 above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (a) through (k)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrowers, no more restrictive with respect to such
restrictions taken as a whole than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

For purposes of determining compliance at any time with this Section 6.05, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.06. Investments.  The Borrowers shall not, nor shall it permit any of
their respective Subsidiaries to make any Investment in any other Person except:

(a) Cash or Investments that were Cash Equivalents at the time made;

(b) (i) Investments existing on the Closing Date in the Borrowers or any
Subsidiary, (ii) Investments made after the Closing Date among the Borrowers and
their respective Subsidiaries that are Loan Parties and (iii) Investments by a
Loan Party in a non-Loan Party consisting of the contribution or Disposition of
the Capital Stock of any Person which is not a Loan Party;

(c) Investments (i) constituting deposits, prepayments and other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business or, in the case of clause (iii), to the extent necessary to
maintain the ordinary course of supplies to any Borrower or any Subsidiary;

(d) Investments made (x) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party and (y) by any Loan Party in any Subsidiary
that is not a Loan Party so

110

--------------------------------------------------------------------------------

 

long as, in the case of this clause (y), the aggregate amount of any such
Investments outstanding at any time does not exceed the greater of $18,000,000
and 18.0% of Consolidated Adjusted EBITDA of the Borrowers, determined at the
time of making such Investment (calculated on a Pro Forma Basis) as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(b) or (c), as applicable;

(e) (i) Permitted Acquisitions and (ii) Investments in any Subsidiary that is
not a Loan Party in an amount required to permit such Subsidiary to consummate a
Permitted Acquisition, but only to the extent such Subsidiary actually
consummates such Permitted Acquisition;

(f) Investments existing on, or contractually committed to as of, the Closing
Date and described on Schedule 6.06 or consisting of intercompany Investments
outstanding on the Closing Date and any modification, replacement, renewal or
extension thereof so long as such modification, renewal or extension thereof
does not increase the amount of such Investment except by the terms thereof or
as otherwise permitted by this Section 6.06;

(g) Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07;

(h) loans or advances to present or former employees, directors, members of
management, officers, managers or consultants, independent contractors or other
service providers (or their respective Immediate Family Members) of any Parent
Company, the Borrowers or their respective Subsidiaries to the extent permitted
by Requirements of Law, in connection with such Person’s purchase of Capital
Stock of any Parent Company or Subsidiary, (i) in an aggregate principal amount
not to exceed $3,000,000 at any one time outstanding or (ii) so long as the
proceeds of such Capital Stock are substantially contemporaneously contributed
to such Borrower or such Subsidiary (it being agreed that, to the extent of any
Investment made in reliance on this clause (ii), such contribution shall not
increase the Available Amount and shall be disregarded in any other basket under
Section 6.04 or this Section 6.06 that, in the absence of this clause, would
have provided availability thereunder as a result thereof);

(i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(j) Investments consisting of Indebtedness permitted under Section 6.01 (other
than Indebtedness permitted under Sections 6.01(b) and (g)), Permitted Liens,
Restricted Payments permitted under Section 6.04 (other than Section
6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04 and mergers,
consolidations, amalgamations, liquidations, winding up, dissolutions or
Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made in
reliance on sub‑clause (ii)(y)), Section 6.07(b) (if made in reliance on
clause (ii)), Section 6.07(c)(i) (if made in reliance on the proviso therein)
and Section 6.07(g));

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;

111

--------------------------------------------------------------------------------

 

(m) loans and advances of payroll payments or other compensation, or for moving,
entertainment and travel expenses, drawing accounts and similar expenditures, in
each case, to present or former employees, directors, members of management,
officers, managers or consultants of any Parent Company (to the extent such
payments or other compensation relate to services provided to such Parent
Company (but excluding, for the avoidance of doubt, the portion of any such
amounts, if any, attributable to the ownership or operation of any subsidiary of
any Parent Company other than Holdings and/or its subsidiaries)) or any Loan
Party in the ordinary course of business;

(n) Investments to the extent that payment for such Investments is made solely
with Capital Stock of any Parent Company or Qualified Capital Stock of Holdings,
any Parent Company or any Subsidiary or, following an IPO, the Borrowers, in
each case, to the extent not resulting in a Change of Control;

(o) (i) Investments of a Subsidiary acquired after the Closing Date, or of any
Person acquired by, or merged into or consolidated or amalgamated with, any
Borrower or any Subsidiary after the Closing Date, in each case pursuant to an
Investment otherwise permitted by this Section 6.06 after the Closing Date to
the extent that such Investments of such Person were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this Section 6.06(o) so long as any
such modification, replacement, renewal or extension thereof does not increase
the amount of such Investment except as otherwise permitted by this Section
6.06;

(p) the Transactions and Investments made to effect the Transactions;

(q) Investments made after the Closing Date by the Borrowers and/or any of their
respective Subsidiaries in an aggregate amount at any time outstanding not to
exceed (i) the greater of $30,000,000 and 33.0% of Consolidated Adjusted EBITDA
of the Borrowers as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c), as applicable, plus (ii) in the event that (A) any Loan Party makes any
Investment after the Closing Date in any Person that is not a Subsidiary and (B)
such Person subsequently becomes a Subsidiary, an amount equal to 100% (or, if
such Person becomes a Subsidiary that is not a Wholly Owned Subsidiary, a
percentage equal to the percentage of the total voting power of Capital Stock
issued by such Subsidiary that is owned by such Loan Party) of the fair market
value of such Investment as of the date on which such Person becomes a
Subsidiary plus (iii) if the Borrowers so elect, amounts in lieu of any amounts
permitted to be made as Restricted Payments under Section 6.04(a)(xiv) or
Restricted Debt Payments pursuant to Section 6.04(b)(viii) at such time (after
giving effect to any concurrent Restricted Payments or Restricted Debt Payments
to be made at such time);

(r) so long as no Event of Default under Section 7.01(a), Section 7.01(f) or
Section 7.01(g) then exists or would result therefrom, Investments made after
the Closing Date by the Borrowers and their respective Subsidiaries in an
aggregate outstanding amount not to exceed the portion, if any, of the Available
Amount on such date that the Borrowers elect to apply to this clause (r);

(s) (i) Guarantees of leases (other than Capital Leases) or of other obligations
not constituting Indebtedness and (ii) Guarantees of the lease obligations of
suppliers, customers, franchisees and licensees of the Borrowers and their
respective Subsidiaries, in each case in the ordinary course of business;

112

--------------------------------------------------------------------------------

 

(t) Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to Holdings are permitted under Section 6.04(a); provided
that any such Investments made as provided above in lieu of such Restricted
Payments shall reduce availability under the applicable Restricted Payment
basket under Section 6.04(a);

(u) Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are made with the proceeds received by such Subsidiary from an
Investment made by a Loan Party in such Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (ii) of Section 6.06(e));

(v) Investments under any Derivative Transactions permitted to be entered into
under Section 6.01;

(w) Investments in any Subsidiary in connection with reorganizations and related
activities related to tax planning; provided that, after giving effect to any
such reorganization and related activities, the security interest of the
Administrative Agent in the Collateral, taken as a whole, is not materially
impaired and after giving effect to such Investment, the Borrowers and their
respective Subsidiaries shall otherwise be in compliance with Section 5.12;

(x) Investments in joint ventures, or in a Subsidiary to enable such Subsidiary
to make Investments in joint ventures or in Unrestricted Subsidiaries, in an
aggregate outstanding amount not to exceed the greater of $12,000,000 and 12.0%
of Consolidated Adjusted EBITDA of the Borrowers, determined at the time of
making such Investment (calculated on a Pro Forma Basis) as of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 5.01(b) or (c), as applicable;

(y) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;

(z) Investments in Holdings, any Borrower or any Subsidiary in connection with
intercompany cash management arrangements and related activities in the ordinary
course of business;

(aa) [Reserved];

(bb) the purchase of Loans by the Borrowers or any of their respective
Subsidiaries pursuant to Dutch Auctions permitted hereunder or the purchase of
“Term Loans” by the Borrowers or any of their respective Subsidiaries pursuant
to Dutch Auctions, as defined in and to the extent permitted under the First
Lien Credit Agreement;

(cc) so long as no Event of Default under Section 7.01(a), Section 7.01(f) or
Section 7.01(g) then exists or would result therefrom, additional Investments;
provided that the Total Net Leverage Ratio would not exceed 5.00:1.00 calculated
on a Pro Forma Basis as of the last day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01(b)
or (c), as applicable, prior to making such Investment; and

(dd) Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons in the ordinary
course of business.

For purposes of determining compliance at any time with this Section 6.06, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

113

--------------------------------------------------------------------------------

 

Section 6.07. Fundamental Changes; Disposition of Assets.  The Borrowers shall
not, nor shall they permit any of their respective Subsidiaries to, enter into
any transaction of merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or make any
Disposition having a fair market value in excess of $1,200,000, in a single
transaction or in a related series of transactions, except:

(a) (i) any Borrower may be merged, consolidated or amalgamated with or into any
Person (including another Borrower), convey, sell, transfer or otherwise dispose
of all or substantially all of its business, assets or property to another
Person (including another Borrower), or be converted into another Person;
provided that a Borrower shall be the surviving Person and (ii) any Subsidiary
may be merged or consolidated or amalgamated with or into, converted into, or
convey, sell, transfer or otherwise dispose of all or substantially all of its
business, assets or property to, any Borrower, any other Subsidiary or any other
Person; provided that (x) in the case of such a transaction involving any
Borrower, such Borrower shall be the continuing or surviving Person, (y) in the
case of such a transaction involving any Subsidiary Guarantor, either (A) a
Subsidiary Guarantor shall be the continuing or surviving Person or the
continuing or surviving Person shall expressly assume all of the obligations of
such Subsidiary Guarantor under this Agreement and the other Loan Documents to
which such Subsidiary Guarantor is a part of pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent or (B) such
transaction shall be treated as an Investment and shall comply with Section 6.06
(other than in reliance on clause (j) thereof) and (z) in the case of such a
transaction involving a Subsidiary, either (A) a Subsidiary shall be the
continuing or surviving Person or (B) such transaction shall be treated as an
Investment and shall comply with Section 6.06 (other than in reliance on clause
(j) thereof);

(b) Dispositions (including of Capital Stock) among the Borrowers and their
respective Subsidiaries (upon voluntary liquidation or otherwise); provided that
any such Disposition by a Loan Party to a Person that is not a Loan Party shall
be (i) for fair market value (as reasonably determined by such Person) and at
least 75.0% of the consideration for such Disposition consists of Cash or Cash
Equivalents or Designated Non-Cash Consideration at the time of such Disposition
(provided, that, any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (b)
that is at that time outstanding, not in excess of the greater of $6,000,000 and
0.42% of Consolidated Total Assets of the Borrowers, determined at the time of
such Disposition (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(b) or (c), as applicable, in each case, shall
be deemed to be Cash) or (ii) treated as an Investment and otherwise made in
compliance with Section 6.06 (other than in reliance on clause (j) thereof);

(c) (i) the liquidation or dissolution of any Subsidiary (other than Netsmart
Technologies) or change in form of entity of any Borrower or any Subsidiary if
the Borrowers determine in good faith that such liquidation, dissolution or
change in form, as applicable, (x) is in the best interests of the Borrowers and
(y) is not materially disadvantageous to the Lenders and, in the case of a
liquidation or dissolution of any such Subsidiary either the Borrowers or a
Subsidiary receives any assets of such dissolved or liquidated Subsidiary;
provided that in the case of a dissolution or liquidation of a Loan Party that
results in a distribution of assets to a Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 6.06 (other than Section 6.06(j)) and (ii) any merger, amalgamation,
dissolution, liquidation or consolidation, the purpose of which is to effect (A)
a Disposition otherwise permitted under this Section 6.07 (other than clause
(a), clause (b) or this clause (c)) or (B) an Investment permitted under Section
6.06 (other than in reliance on clause (j) thereof); provided, further, in the
case of a change in the form of entity of any Borrower or any Subsidiary that is
a Loan Party, the security interests in the Collateral of such Loan Party shall
remain in full force and effect and perfected to the same extent as prior to
such change;

114

--------------------------------------------------------------------------------

 

(d) (x) Dispositions of inventory or equipment in the ordinary course of
business (including on an intercompany basis) and (y) the leasing or subleasing
of real property in the ordinary course of business;

(e) (x) Dispositions of surplus, obsolete, used or worn out property or other
property (including intellectual property) that, in the reasonable judgment of
the Borrowers, is (A) no longer useful in its business (or in the business of
any of their respective Subsidiaries) or (B) otherwise economically
impracticable to maintain and (y) any assets acquired in connection with the
acquisition of another Person or a division or line of business of such Person
which the Borrowers reasonably determines are surplus assets;

(f) Dispositions of Cash Equivalents or other assets that were Cash Equivalents
when the original Investment was made (in each case, for the fair market value
thereof);

(g) Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than Section
6.06(j)), Permitted Liens, Restricted Payments permitted by Section 6.04(a)
(other than Section 6.04(a)(ix)), Restricted Debt Payments permitted by
Section 6.04(b) and Sale and Lease-back Transactions permitted by Section 6.08;

(h) Dispositions for fair market value; provided that with respect to any such
Disposition (in a single transaction or in a series of related transactions)
with a purchase price in an aggregate amount in excess of the greater of
$3,000,000 and 3.0% of Consolidated Adjusted EBITDA of the Borrowers, as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(b) or (c), as applicable, at least
75.0% of the consideration for such Disposition shall consist of Cash or Cash
Equivalents (provided that for purposes of the 75.0% Cash consideration
requirement (w) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities (I) that are contractually subordinated in
right of payment or security to the Obligations or (II) that are owed to
Holdings, the Borrowers or a Subsidiary) of the Borrowers or any applicable
Subsidiary (as shown on such Person’s most recent balance sheet or in the notes
thereto) that are assumed by the transferee of any such assets and for which the
Borrowers and their respective Subsidiaries shall have been validly released by
all relevant creditors in writing, (x) the amount of any trade-in value applied
to the purchase price of any replacement assets acquired in connection with such
Disposition, (y) any Securities received by the Borrowers or any Subsidiary from
such transferee that are converted by such Person into Cash or Cash Equivalents
(to the extent of the Cash or Cash Equivalents received) within 180 days
following the closing of the applicable Disposition and (z) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (z) that is at that time
outstanding, not in excess of the greater of $6,000,000 and 0.42% of
Consolidated Total Assets of the Borrowers, determined at the time of such
Disposition (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01(b) or (c), as applicable, in each case, shall be deemed
to be Cash); provided, further, that (i) (A) on the date of the execution the
agreement governing such Disposition, no Event of Default under Sections
7.01(a), 7.01(f) or 7.01(g) shall then exist or would result therefrom and (B)
immediately prior to and after giving effect to the consummation of such
Disposition, no Event of Default shall then exist or would result therefrom and
(ii) the Net Proceeds of such Disposition shall be applied and/or reinvested as
(and to the extent) required by Section 2.12(b)(iii);

(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;

115

--------------------------------------------------------------------------------

 

(j) Dispositions of Investments in joint ventures or any Subsidiary that is not
a Wholly-Owned Subsidiary to the extent required by, or made pursuant to,
buy/sell arrangements between the joint venture or similar parties set forth in
joint venture arrangements and similar binding arrangements;

(k) Dispositions, discounting or forgiveness of accounts receivable in the
ordinary course of business or in connection with the collection or compromise
thereof;

(l) Dispositions and/or terminations of leases, subleases, licenses or
sublicenses, which (i) in the good faith determination of the Borrower do not
materially interfere with the business of the Borrowers and their respective
Subsidiaries or (ii) relate to closed branches or manufacturing facilities or
the discontinuation of any product or service line;

(m) (i) termination of leases in the ordinary course of business, (ii) the
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims (including in
tort) in the ordinary course of business;

(n) Dispositions of property subject to casualty, foreclosure, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);

(o) Disposition or consignment, license, sublicense, conveyance of equipment,
inventory or other assets (including fee and leasehold interests in real
property) with respect to facilities that are not in use, held for sale or
closed; provided that the Net Proceeds of any such Disposition of fee owned Real
Estate Assets shall be applied and/or reinvested as (and to the extent) required
by Section 2.12(b)(iii);

(p) Dispositions in connection with the Transactions that are contemplated by
the Acquisition Agreement;

(q) Dispositions of non-core assets acquired in connection with an acquisition
permitted hereunder and sales of Real Estate Assets acquired in an acquisition
permitted hereunder which, within 90 days of the date of the acquisition, are
designated in writing to the Administrative Agent as being held for sale and not
for the continued operation of the Borrowers or any of their respective
Subsidiaries or any of their respective businesses; provided that (i) the Net
Proceeds received in connection with any such Dispositions shall be applied
and/or reinvested as (and to the extent) required by Section 2.12(b)(iii) and
(ii) no Event of Default shall have occurred and be continuing on the date on
which the definitive agreement governing the relevant Disposition is executed;

(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as the exchange or swap is made for fair value (as reasonably
determined by the Borrowers) for like property or assets; provided that (i)
within 90 days of any such exchange or swap, in the case of any Loan Party and
to the extent such property does not constitute an “Excluded Asset” (as defined
in the Pledge and Security Agreement), the Administrative Agent has a perfected
Lien having the same priority as any Lien held on the Real Estate Assets so
exchanged or swapped and (ii) any Net Proceeds received as “cash boot” in
connection with any such transaction shall be applied and/or reinvested as (and
to the extent) required by Section 2.12(b)(iii);

(s) [Reserved];

(t) (i) Dispositions, licensing, sublicensing and cross-licensing arrangements
involving any technology, intellectual property or IP Rights of the Borrowers or
any Subsidiary in the ordinary

116

--------------------------------------------------------------------------------

 

course of business, and (ii) the Disposition, abandonment, cancellation or lapse
of IP Rights, or any issuances or registrations, or applications for issuances
or registrations, of any IP Rights, which, in the reasonable good faith
determination of the Borrowers are not material to the business and operations
of the Borrowers and/or their respective Subsidiaries;

(u) terminations of Derivative Transactions;

(v) Dispositions of Capital Stock of, or sale of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w) [Reserved];

(x) any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. or (ii) any Foreign Subsidiary in the U.S. or any other
jurisdiction;

(y) Dispositions of assets in connection with the closing or sale of an office
in the ordinary course of business of the Borrowers and their respective
Subsidiaries, which consist of leasehold interests in the premises of such
office, the equipment and fixtures located at such premises and the books and
records relating exclusively and directly to the operations of such office;
provided that as to each and all such sales and closings, (i) (x) on the date on
which the agreement governing such Disposition is executed, no Event of Default
shall then exist or result therefrom and (y) immediately prior to and after
giving effect to the consummation of such Disposition, no Event of Default under
Section 7.01(a), (f) or (g) shall then exist or result therefrom and (ii) such
sale shall be on commercially reasonable prices and terms in a bona fide
arm’s-length transaction;

(z) the sale of motor vehicles, aircraft and information technology equipment
purchased at the end of an operating lease and resold thereafter; and

(aa) Dispositions of letters of credit and/or bank guarantees (and/or the rights
thereunder) to banks or other financial institutions in the ordinary course of
business in exchange for Cash and/or Cash Equivalents.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, the Liens on such Collateral
created by the Loan Documents shall be automatically released in accordance with
Section 8.10(a)(i)(y) and the applicable provisions of the Pledge and Security
Agreement, and the Administrative Agent shall be authorized to take, and shall
take, any actions deemed appropriate in order to effect the foregoing.

For purposes of determining compliance at any time with this Section 6.07, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.08. Sales and Lease-Backs.  The Borrowers shall not, nor shall they
permit any of their respective Subsidiaries to, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which any Borrower or any such Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrowers or any of their respective Subsidiaries) and (b) intends to use for
substantially the same purpose as the property which has been or is to be sold
or transferred by any Borrower or Subsidiary to any Person (other than the
Borrowers or any of their respective Subsidiaries) in connection with such lease
(such a transaction described herein, a “Sale and

117

--------------------------------------------------------------------------------

 

Lease-Back Transaction”); provided that any Sale and Lease-Back Transaction
shall be permitted so long as such Sale and Lease-Back Transaction is either (A)
permitted by Section 6.01(l) (or which otherwise constitutes a Capital Lease or
purchase money Indebtedness permitted by Section 6.01), (B) existing on the
Closing Date and described on Schedule 6.08 hereto or (C)(1) made solely for
Cash consideration, (2) the Borrowers or their applicable Subsidiaries would
otherwise be permitted to enter into, and remain liable under, the applicable
underlying lease and (3) the aggregate fair market value of the assets sold
subject to all Sale and Lease-Back Transactions under this clause (C) shall not
exceed the greater of $6,000,000 and 0.42% of Consolidated Total Assets of the
Borrowers determined at the time of consummating such Sale and Lease-Back
Transaction (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01(b) or (c), as applicable.

For purposes of determining compliance at any time with this Section 6.08, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.09. Transactions with Affiliates.  The Borrowers shall not, nor shall
they permit any of their respective Subsidiaries to, enter into any single
transaction or series of transactions (including the purchase, sale, lease or
exchange of any property or the rendering of any service) having a fair market
value in excess of $1,200,000 with any of their Affiliates on terms that are
less favorable to the Borrowers or any Subsidiary, as the case may be (as
reasonably determined by the Borrowers), than those that might be obtained at
the time in a comparable arm’s-length transaction from a Person who is not an
Affiliate; provided that the foregoing restriction shall not apply to:

(a) any transaction between or among the Borrowers and/or one or more
Subsidiaries (or any entity that becomes a Subsidiary as a result of such
transaction) to the extent permitted or not restricted by this Agreement;

(b) any issuance, sale or grant of securities or other payments, awards or
grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrowers or any Subsidiary;

(c) (i) any collective bargaining agreements, employment agreements or
arrangements, severance agreements or compensatory (including profit sharing)
arrangements entered into by the Borrowers or any of their Subsidiaries with
their respective current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or those of any
Parent Company, (ii) any subscription agreement or similar agreement pertaining
to the repurchase of Capital Stock pursuant to put/call rights or similar rights
with current or former officers, directors, members of management, managers,
employees, consultants or independent contractors and (iii) transactions
pursuant to any employee compensation arrangement, benefit plan, stock option
plan or arrangement, any health, disability or similar insurance plan which
covers current or former officers, directors, members of management, employees,
consultants or independent contractors;

(d) (i) transactions permitted by Sections 6.01(c), (n), (z) and (aa), 6.02(aa),
6.04 , 6.05, and 6.06(d), (e), (h), (m), (o), (p), (q), (r), (t), (v), (w), (x),
(y), (z), (bb), (cc), (dd) and (ii) issuances of Capital Stock and debt
securities not restricted by this Agreement;

(e) transactions in existence on the Closing Date and described on Schedule 6.09
and any amendment, modification or extension thereto to the extent such
amendment, modification or extension,

118

--------------------------------------------------------------------------------

 

taken as a whole, is not (i) adverse to the Lenders in any material respect or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date in any material respect;

(f) (x) so long as no Event of Default under Sections 7.01(a), 7.01(f) or
7.01(g) then exists or would result therefrom, transactions pursuant to the
Sponsor Management Agreement and (y) the payment of all indemnities and expenses
owed to the parties to the Sponsor Management Agreement pursuant thereto and
their respective directors, officers, members of management, managers, employees
and consultants, in each case of clauses (x) and (y) whether currently due or
paid in respect of accruals from prior periods;

(g) the Transactions, including the payment of Transaction Costs;

(h) customary compensation to Affiliates in connection with any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the boards of directors (or similar
governing body) or a majority of the disinterested members of the boards of
directors (or similar governing body) of the Borrowers in good faith;

(i) Guarantees permitted by Section 6.01 or Section 6.06;

(j) loans and advances to the extent permitted under Section 6.06;

(k) the payment of customary fees, reasonable out of pocket costs to and
indemnities provided on behalf of, current or former members of the board of
directors (or similar governing body), officers, employees, members of
management, managers, consultants and independent contractors of the Borrowers
and their respective Subsidiaries in the ordinary course of business and, in the
case of payments to such Person in such capacity on behalf of any Parent
Company, to the extent attributable to the operations of the Borrowers and their
respective Subsidiaries;

(l) transactions with customers, clients, suppliers or joint ventures
purchasers, sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are fair to the
Borrowers and/or their applicable Subsidiary in the good faith determination of
the boards of directors (or similar governing body) of the Borrowers or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;

(m) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;

(n) (i) any purchase by Holdings of the Capital Stock of (or contribution to the
equity capital of) the Borrowers and (ii) the making of any intercompany loans
by Holdings to the Borrowers or any Subsidiary;

(o) any transaction in respect of which the Borrowers deliver to the
Administrative Agent a letter addressed to the boards of directors (or
equivalent governing body) of the Borrowers from an accounting, appraisal or
investment banking firm of nationally recognized standing stating that such
transaction is on terms that are no less favorable to the Borrowers or the
applicable Subsidiary than might be obtained at the time in a comparable arm’s
length transaction from a Person who is not an Affiliate;

(p) any issuance, sale or grant of securities or other payments, awards or
grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock

119

--------------------------------------------------------------------------------

 

ownership plans approved by a majority of the members of the boards of directors
(or similar governing body) or a majority of the disinterested members of the
boards of directors (or similar governing body) of the Borrowers in good faith;

(q) other transactions to the extent that the amount of any such transaction
does not exceed $3,000,000 and the aggregate amount of all such transactions
during any Fiscal Year does not exceed $6,000,000; and

(r) transactions in the ordinary course of business (i) between Joint Venture
Partner and its subsidiaries and (ii) between Holdings and its Subsidiaries,
including the transactions contemplated by the Transition Services Agreement.

For purposes of determining compliance at any time with this Section 6.09, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.10. Conduct of Business.  From and after the Closing Date, the
Borrowers shall not, nor shall they permit any of their respective Subsidiaries
to, engage in any material line of business other than the businesses engaged in
by Henderson, the Company or their Subsidiaries on the Closing Date and similar,
complementary, ancillary or related businesses.

Section 6.11. Amendments or Waivers of Organizational Documents.  The Borrowers
shall not, nor shall they permit any of their respective Subsidiaries to, amend
or modify, in each case in a manner that is materially adverse to the Lenders
(in their capacities as such) such Person’s Organizational Documents without
obtaining the prior written consent of the Administrative Agent; provided that,
for purposes of clarity, it is understood and agreed that the Borrowers and any
of their respective Subsidiaries may effect a change to their respective
organizational forms to the extent permitted under Section 6.07.

Section 6.12. Amendments of or Waivers with Respect to Restricted Debt;
Transition Services Agreement.  The Borrowers shall not, nor shall they permit
any of their respective Subsidiaries to, (i) amend or otherwise change the terms
of any Restricted Debt (or the documentation governing the foregoing) if the
effect of such amendment or change, together with all other amendments or
changes made, is materially adverse to the interests of the Lenders (in their
capacities as such); provided that, for purposes of clarity, it is understood
and agreed that the foregoing limitation shall not otherwise prohibit (a) any
Refinancing Indebtedness or any other replacement, refinancing, amendment,
supplement, modification, extension, renewal, restatement or refunding of any
Restricted Debt, in each case, that is permitted under Section 6.01 in respect
thereof or (b) any amendment or change to the terms of any agreement governing
any First Lien Facility that is permitted under the Intercreditor Agreement and
(ii) amend or otherwise change the terms of the Transition Services Agreement if
the effect of such amendment or change, together with all other amendments or
changes made, is materially adverse to the Lenders (in their capacities as
such).

Section 6.13. Fiscal Year.  The Borrowers shall not change their Fiscal
Year-end; provided that the Borrowers may, upon written notice to the
Administrative Agent, change their Fiscal Year-end to another date, in which
case the Borrowers and the Administrative Agent will, and are hereby authorized
to, make any adjustments to this Agreement that are necessary to reflect such
change in Fiscal Year.

Section 6.14. Permitted Activities of Holdings.  Holdings shall not (a) incur
any Indebtedness for borrowed money other than (i) the Guarantees of
Indebtedness under the Loan Documents or any First Lien Facility and (ii) 
Guarantees of Indebtedness of the Borrowers and their respective Subsidiaries
permitted hereunder; (b) create or suffer to exist any Lien upon any property or
assets now owned or hereafter

120

--------------------------------------------------------------------------------

 

acquired by it other than (i) the Liens created under the Collateral Documents
and, subject to the Intercreditor Agreement, the collateral documents relating
to any First Lien Facility to which it is a party, (ii) Permitted Liens on the
Collateral that are secured on a pari passu or junior basis with the
Obligations, so long as such Permitted Liens secure Guarantees permitted under
clause (a)(ii) above and the underlying Indebtedness subject to such Guarantee
is permitted to be secured on the same basis pursuant to Section 6.02 and (iii)
Liens of the type permitted under Section 6.02 (other than in respect of debt
for borrowed money); (c) engage in any business activity or own any material
assets other than (i) holding the Capital Stock of the Borrowers and,
indirectly, any other subsidiary of the Borrowers; (ii) performing its
obligations under the Loan Documents, any First Lien Facility and other
Indebtedness, Liens (including the granting of Liens) and Guarantees permitted
hereunder; (iii) issuing its own Capital Stock (including, for the avoidance of
doubt, the making of any dividend or distribution on account of, or any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value of, any shares of any class of Capital Stock); (iv) filing
Tax reports and paying Taxes and other customary obligations related thereto in
the ordinary course (and contesting any Taxes); (v) preparing reports to
Governmental Authorities and to its shareholders; (vi) holding director and
shareholder meetings, preparing organizational records and other organizational
activities required to maintain its separate organizational structure or to
comply with applicable Requirements of Law; (vii) effecting an IPO and/or any
transaction in connection therewith; (viii) holding Cash, Cash Equivalents and
other assets received in connection with Restricted Payments received from, or
Investments made by the Borrowers and their respective Subsidiaries or
contributions to the capital of, or proceeds from the issuance of, Capital Stock
of Holdings, in each case, to the extent expressly permitted hereunder and only
to the extent pending the application thereof; (ix) providing indemnification
for its current or former officers, directors, members of management, managers,
employees and advisors or consultants; (x) participating in tax, accounting and
other administrative matters; (xi) performing its obligations under the Sponsor
Management Agreement, the Acquisition Agreement and the other documents and
agreements, Investments contemplated by the Transactions and transactions with
respect to Holdings that are otherwise specifically permitted or expressly
contemplated by Article 6; (xii) complying with applicable Requirements of Law
(including with respect to the maintenance of its existence); and (xiii)
performing activities incidental to any of the foregoing; or (d) consolidate or
amalgamate with, or merge with or into, any Person; provided that, so long as no
Default or Event of Default exists or would result therefrom, (A) Holdings may
merge or consolidate or amalgamate with or into any other Person (other than the
Borrowers and any of their respective Subsidiaries except as provided below) so
long as Holdings shall be the continuing or surviving Person.

Section 6.15. Financial Covenant.  The Borrowers shall not permit the Total Net
Leverage Ratio, as of the last day of any Test Period (commencing with the Test
Period ending on or about September 30, 2016) to exceed the ratio set forth
below opposite such Test Period:

 

Last Day of Test Period

Total Net Leverage Ratio

September 30, 2016

9.75 to 1.00

December 31, 2016

9.75 to 1.00

March 31, 2017

9.50 to 1.00

June 30, 2017

9.50 to 1.00

September 30, 2017

9.00 to 1.00

December 31, 2017

8.50 to 1.00

March 31, 2018

8.25 to 1.00

June 30, 2018

8.25 to 1.00

September 30, 2018

8.00 to 1.00

December 31, 2018

8.00 to 1.00

March 31, 2019, and each Test Period ending thereafter

7.75 to 1.00

121

--------------------------------------------------------------------------------

 

For purposes of determining compliance with the financial covenant set forth in
this Section 6.15, any Cash sale or issuance of, or contributions in respect of,
Capital Stock (which shall be in the form of or in respect of common equity,
preferred equity that is not Disqualified Capital Stock or other Capital Stock
on terms reasonably acceptable to the Administrative Agent) of the Borrowers
during the applicable Fiscal Quarter and on or prior to the day that is fifteen
(15) Business Days after the day on which financial statements are required to
be delivered pursuant to Section 5.01(b) or (c), as applicable with respect to
such Fiscal Quarter (the “Cure Expiration Date”), shall, at the request of the
Borrowers, be included in the calculation of Consolidated Adjusted EBITDA for
the purposes of determining compliance with the financial covenant set forth in
this Section 6.15 for such Fiscal Quarter and any Test Period including such
Fiscal Quarter (any such equity contribution so included in the calculation of
Consolidated Adjusted EBITDA, a “Specified Equity Contribution”); provided that
(a) in each four consecutive Fiscal Quarter-period, the Specified Equity
Contribution shall not be exercised more than twice and there shall not be more
than five Specified Equity Contributions during the term of this Agreement, (b)
the amount of any Specified Equity Contribution shall be no greater than the sum
of the amount required to cause the Borrowers to be in compliance with the
financial covenant set forth in this Section 6.15 plus $1,000,000, (c) all
Specified Equity Contributions shall be counted only as Consolidated Adjusted
EBITDA solely for the purpose of compliance with the financial covenant set
forth in this Section 6.15 and shall be disregarded for all other purposes of
this Agreement, including for all other purposes of Article 6, during the period
included in the calculation of Consolidated Adjusted EBITDA and (d) no actual or
pro forma effect shall be given during such Fiscal Quarter for any reduction in
Indebtedness made with the proceeds of such Specified Equity
Contribution.  Notwithstanding the provisions of Article 7, neither the
Administrative Agent nor any Lender may exercise any remedies specified in this
Agreement (or any other Loan Document) arising solely from an Event of Default
resulting from a breach of this Section 6.15 for a period commencing upon
receipt of notice from the Borrowers that it intends to cure non-compliance with
the financial covenant set forth in this Section 6.15 by a Specified Equity
Contribution through the Cure Expiration Date.

ARTICLE 7 EVENTS OF DEFAULT

Section 7.01. Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur:

(a) Failure To Make Payments When Due.  Failure by the Borrowers to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) any interest on any Loan or any fee due hereunder within five
Business Days after the date due; or (iii) any other amount due hereunder within
30 days after the due date; or

(b) Default in Other Agreements.  (i) Failure of any Loan Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in clause (a) above) with an aggregate outstanding principal amount
exceeding the Threshold Amount, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Loan Party with respect to
any other term of (A) one or more items of Indebtedness with an aggregate
outstanding principal amount exceeding the Threshold Amount or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness (other than, with respect to Indebtedness consisting of Hedge
Agreements, termination events or equivalent events pursuant to the terms of
such Hedge Agreements and which is not as a result of any default thereunder by
any Loan Party or any Subsidiary), in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, that Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the

122

--------------------------------------------------------------------------------

 

stated maturity of any underlying obligation, as the case may be; provided that
with respect to any breach, default, event or condition referred to in clause
(i) or (ii) above with respect to the obligations under the First Lien Credit
Agreement (or documentation governing any First Lien Facility), such breach,
default, event or condition shall only constitute an Event of Default under this
Agreement if such breach, default, event or condition results in the
acceleration of the obligations, demand for repayment and, if applicable, the
termination of the commitments thereunder; provided, further, clause (ii) of
this paragraph (b) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property securing such
Indebtedness if such sale or transfer is permitted hereunder; or

(c) Breach of Certain Covenants.  Failure of any Borrower or any other Loan
Party, as required by the relevant provision, to perform or comply with any term
or condition contained in Section 5.01(e)(i), Section 5.02 (as it applies to the
preservation of the existence of Holdings and the Borrowers), Section 5.08 (as
it relates to compliance with any Sanctions, USA PATRIOT Act and the
Anti-Corruption Laws) or Article 6; or

(d) Breach of Representations, Etc.  (i) On the Closing Date, (x) any Specified
Acquisition Agreement Representation shall be untrue in any material respect as
of the Closing Date or (y) any Specified Representation shall be untrue in any
material respect as of the Closing Date or (ii) any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate or document required to be delivered in connection herewith or
therewith shall be untrue in any material respect as of the date made or deemed
made; or

(e) Other Defaults Under Loan Documents.  Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, and such default shall not have been remedied or waived within
30 days following the earlier of (x) the date the Borrower Representative or
such Loan Party is notified of such Default by the Administrative Agent in
writing and (y) the date any Loan Party obtains actual knowledge of such
Default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings, the Borrowers or any of their respective Subsidiaries (other than an
Immaterial Subsidiary) in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Holdings, the Borrowers or any of their
respective Subsidiaries (other than an Immaterial Subsidiary) under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Holdings, the Borrowers or any of their respective Subsidiaries (other than its
Immaterial Subsidiaries), or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Holdings, the
Borrowers or any of their respective Subsidiaries (other than its Immaterial
Subsidiaries) for all or a substantial part of its property; and any such event
described in this clause (ii) shall continue for 60 consecutive days without
having been dismissed, vacated, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Holdings, the
Borrowers or any of their respective Subsidiaries (other than any Immaterial
Subsidiary) shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a

123

--------------------------------------------------------------------------------

 

voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or (ii) Holdings, the Borrowers or any of
their respective Subsidiaries (other than any Immaterial Subsidiary) shall make
a general assignment for the benefit of creditors; or (iii) Holdings, the
Borrowers or any of their respective Subsidiaries (other than any Immaterial
Subsidiary) shall admit in writing its general inability to pay its debts as
such debts become due; or

(h) Judgments and Attachments.  Any one or more final money judgments, writs or
warrants of attachment or similar process involving in the aggregate at any time
an amount in excess of the Threshold Amount (in either case to the extent not
adequately covered by indemnity, self-insurance (if applicable) or by insurance
as to which a third party insurance company has been notified and not denied
coverage) shall be entered or filed against the Borrowers or any of their
respective Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed pending appeal for a period of 60
days; or

(i) Employee Benefit Plans.  There shall occur one or more ERISA Events, which
individually or in the aggregate results in liability of the Borrowers or any of
their respective Subsidiaries in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect; or

(j) Change of Control.  A Change of Control shall occur; or

(k) Guaranties, Collateral Documents and Other Loan Documents.  At any time
after the execution and delivery thereof, (i) any material Loan Guaranty for any
reason, other than the occurrence of the Termination Date, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Loan Guarantor shall repudiate in writing
its obligations thereunder (other than as a result of the discharge of such Loan
Guarantor in accordance with the terms thereof), (ii) this Agreement, the
Intercreditor Agreement or any material Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the occurrence of the Termination Date or
any other termination of such Collateral Document in accordance with the terms
thereof) or shall be declared null and void, (iii) the Administrative Agent
shall not have or shall cease to have a valid and perfected Lien in any material
portion of the Collateral purported to be covered by the Collateral Documents
with the priority required by and subject to such limitations and restrictions
as are set forth by the relevant Collateral Document (except to the extent (x)
any such loss of perfection or priority results from the failure of the
Administrative Agent or any Secured Party to take any action within its control,
(y) such loss is covered by a lender’s title insurance policy as to which the
insurer has been notified of such loss and does not deny coverage or (z) such
loss of perfected security interest may be remedied by the filing of appropriate
documentation without the loss of priority) or (iv) any Loan Party shall contest
the validity or enforceability of any material provision of any Loan Document in
writing or deny in writing that it has any further liability (other than by
reason of the occurrence of the Termination Date), including with respect to
future advances by the Lenders, under any Loan Document to which it is a party.

Section 7.02. Remedies.

(a) Upon the occurrence of any Event of Default (other than an event with
respect to the Borrowers described in clause (f) or (g) of Section 7.01), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower Representative, take any of the following actions, at the same or
different times: (i) terminate any Commitments and thereupon such Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and

124

--------------------------------------------------------------------------------

 

thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; provided that upon the occurrence of an event
with respect to the Borrowers described in clause (f) or (g) of Section 7.01,
any such Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers, in each case without
further action of the Administrative Agent or any Lender; provided, further,
that after the occurrence of an Event of Default under Section 7.01(c) with
respect to a breach of the financial covenant set forth in Section 6.15 (a
“Financial Covenant Event of Default”), if the Borrower Representative has given
the Administrative Agent notice as and when contemplated by Section 6.15 that
the Borrowers intend to cure such breach with the proceeds of a Specified Equity
Contribution, neither the Lenders nor the Administrative Agent shall accelerate
the Loans, or take any other remedy set forth in this Agreement solely as a
result of such Financial Covenant Event of Default for a period commencing upon
the Administrative Agent’s receipt of such notice through the Cure Expiration
Date.  Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE 8 THE ADMINISTRATIVE AGENT

Section 8.01. Appointment and Authority.  Each Lender hereby irrevocably
appoints the Administrative Agent and the Collateral Agent (for purposes of this
Article 8, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent, and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article 8 are solely for
the benefit of the Agents and the Lenders, and neither the Borrowers nor any
other Loan Party shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “Agent” or
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to an Agent, is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used as a matter of market custom, and is intended
to create or reflect only an administrative relationship between the contracting
parties.  Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Collateral Documents and (ii) negotiate, enforce or
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

Section 8.02. Rights as a Lender.  The institution serving as the Administrative
Agent and/or the Collateral Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender, and may exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with Holdings, any Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.

Section 8.03. Exculpatory Provisions.  Neither Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents, and its
duties hereunder shall be administrative in

125

--------------------------------------------------------------------------------

 

nature.  Without limiting the generality of the foregoing, (i) neither Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default or an Event of Default has occurred and is continuing, (ii) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), provided that no
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any
Loan Document or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law and (iii) except as
expressly set forth in the Loan Documents, neither Agent shall have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity.  Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders, or such other number or percentage of the
Lenders as shall be necessary or as such Agent shall in good faith believe to be
necessary under the circumstances as provided in Section 9.02, or in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  Neither Agent shall
be deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to such Agent by Holdings, the Borrower
Representative or a Lender, and neither Agent shall be responsible for or have
any duty to ascertain or inquire into (1) any statement, warranty or
representation made in or in connection with any Loan Document, (2) the contents
of any certificate, report or other document delivered thereunder or in
connection therewith, (3) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (4) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (5) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

Section 8.04. Reliance by Administrative Agent.  Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Each Agent may also rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.05. Delegation of Duties.  Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
subagents appointed by it.  Each Agent and any such subagent may perform any and
all its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such subagent and to the Related Parties of each Agent and any such
subagent, and shall apply to their respective activities in connection with the
syndication of the Credit Facilities as well as activities as Agent.  No Agent
shall be responsible for the negligence or misconduct of any subagents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such subagents.

126

--------------------------------------------------------------------------------

 

Section 8.06. Resignation of the Administrative Agent.  Subject to the
appointment and acceptance of a successor Agent as provided below, either Agent
may resign at any time by notifying the Lenders and the Borrower Representative
or such Loan Party.  Upon any such resignation, the Required Lenders shall have
the right, in consultation with the Borrowers, to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  If no successor Agent has been appointed pursuant to the
immediately preceding sentence by the Resignation Effective Date, such Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and/or Collateral Agent, as the case may be.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  The Administrative Agent fees payable by
the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After an Agent’s resignation hereunder, the provisions of this
Article 8 and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its subagents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while acting as Agent.

Section 8.07. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Agents or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Section 8.08. No Other Duties, etc..  Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, each of the
Arrangers are named as such for recognition purposes only, and in their capacity
as such shall have no duties, responsibilities or liabilities with respect to
this Agreement or any other Loan Document; it being understood and agreed that
each of the Arrangers shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Loan
Documents.  Without limitation of the foregoing, the Arrangers in their
respective capacities as such shall, by reason of this Agreement or any other
Loan Document, have no fiduciary relationship in respect of any Lender, Loan
Party or any other Person.

Section 8.09. Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law, each Agent (irrespective of whether the
principal of any Loan or Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and each Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances

127

--------------------------------------------------------------------------------

 

of the Lenders and each Agent and their respective agents and counsel and all
other amounts due the Lenders and each Agent under Sections 2.13 and 9.03)
allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders, to
pay to such Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Agent and its agents and counsel, and any
other amounts due such Agent under Sections 2.13 and 9.03.

Section 8.10. Collateral and Guarantee Matters.  (a) The Lenders irrevocably
authorize the Collateral Agent, at its option and in its sole discretion:

(i) to release any Lien on any property granted to, or held by, the Collateral
Agent under any Loan Document (x) on or after the date that the Obligations
(other than contingent indemnity and expense reimbursement obligations as to
which no claim has been made) have been paid in full, and the Commitments have
been terminated, (y) with respect to any property that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents or (z), if
approved, authorized or ratified in writing by the Required Lenders (or such
other number of Lenders as shall be required hereunder);

(ii) to subordinate any Lien on any property granted to, or held by, the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02; and

(iii) to release any Subsidiary from its obligations under the Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

(b) Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing, the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Subsidiary from its obligations under the Loan Documents pursuant to this
Section 8.10.

(c) The Collateral Agent shall not be responsible for, or have a duty to,
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

128

--------------------------------------------------------------------------------

 

ARTICLE 9 MISCELLANEOUS

Section 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

(i) if to any Loan Party, to the Borrower Representative at:

Netsmart Technologies, Inc.

4950 College Blvd

Overland Park, KS  66211

Attn: Anthony Ritz, Chief Financial Officer

Email:  ARitz@ntst.com

with copies to (which shall not constitute notice):

GI Partners

188 The Embarcadero, Suite 700

San Francisco, CA  94105

Attn: Dave Kreter

Email:  dave@gipartners.com

Paul Hastings LLP

695 Town Center Drive, 17th Floor

Costa Mesa, CA 92626

Attn: William J. Simpson

Fax: (714) 979-1921

Email: billsimpson@paulhastings.com

Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart, Suite 2024

Chicago, IL  60654

Attn: Melinda Whittington, Chief Financial Officer

Email: melinda.whittington@allscripts.com

and

Sidley Austin LLP

One South Dearborn

Chicago, IL  60603

Attn: Gary Gerstman and Seth Katz

Fax: (214) 981 3400

Email: ggerstman@sidley.com;

skatz@sidley.com;

129

--------------------------------------------------------------------------------

 

(ii) if to the Administrative Agent, at:

UBS AG, Stamford Branch

Banking Products Services

Loan Administration Team

600 Washington Blvd.

Stamford, Connecticut 06901

Fax: (203) 719-3888

Email:  DL-UBSAgency@ubs.com

with a copy to (which shall not constitute notice):

Proskauer Rose LLP

2049 Century Park East

Los Angeles, California  90067-3206

Attn: Sandra Lee Montgomery

Fax:  (310) 557-2900

Email:  smontgomery@proskauer.com;

(iii) if to the Administrative Agent in its capacity as such under any
Collateral Document, at:

UBS AG, Stamford Branch

Banking Products Services

Loan Administration Team

600 Washington Blvd.

Stamford, Connecticut 06901

Fax: (203) 719-3888

Email:  DL-UBSAgency@ubs.com

with a copy to (which shall not constitute notice):

Proskauer Rose LLP

2049 Century Park East

Los Angeles, California  90067-3206

Attn: Sandra Lee Montgomery

Fax:  (310) 557-2900

Email:  smontgomery@proskauer.com; and

(iv) if to any Lender, to it at its address or facsimile number set forth in its
Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01
or (B) sent by facsimile shall be deemed to have been given when sent and when
receipt has been confirmed by telephone; provided that received notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been

130

--------------------------------------------------------------------------------

 

given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in clause (b) below shall be effective as
provided in such clause (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent.  The Administrative Agent or the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures set forth herein or otherwise approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.  All such notices and other communications (i) sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
U.S. federal and state securities laws, to make reference to the Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public
Information.  In the event that any Public Lender has determined for itself to
not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither any Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, to the extent
permitted by law, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.

131

--------------------------------------------------------------------------------

 

(b) Subject to clauses (A) and (B) below, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified, except (i) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders (or
the Administrative Agent with the consent of the Required Lenders) or (ii) in
the case of any other Loan Document (other than any such waiver, amendment or
modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Documents), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that, notwithstanding the foregoing:

(A) solely with the consent of each Lender directly and adversely affected
thereby (but without the necessity of obtaining the consent of the Required
Lenders), any such agreement may;

(1) increase the Commitment of such Lender (other than with respect to any
Incremental Facility pursuant to Section 2.23 in respect of which such Lender
has agreed to be an Additional Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment (other than scheduled amortization payments) or mandatory
reduction of the Commitments shall constitute an increase of any Commitment of
such Lender;

(2) reduce or forgive the principal amount of any Loan or any amount due on any
loan installment date;

(3) extend the scheduled final maturity of any Loan, postpone any loan
installment date or the date of any scheduled payment of interest or fees
payable hereunder or postpone the date for payment of any mandatory prepayment
of a Loan that has become payable (in each case, other than extensions for
administrative reasons agreed by the Administrative Agent); it being understood
that no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default or mandatory prepayment shall constitute an extension of the scheduled
final maturity of any Loan, a postponement of any loan installment date or the
date of any scheduled payment of interest or fees payable hereunder or a
postponement of the date for payment of any mandatory prepayment of a Loan that
has become payable;

(4) reduce the rate of interest (other than to waive any obligations of the
Borrowers to pay interest at the default rate of interest under Section 2.14(c))
or the amount of any fees owed to such Lender; it being understood that any
change in any ratio used in the calculation of any interest or fees due
hereunder (including any component definition thereof) shall not constitute a
reduction in any rate of interest or fees hereunder;

(5) extend the expiry date of such Lender’s Commitment or Additional Commitment;
it being understood that no amendment, modification or waiver of, or consent to
departure from, any condition precedent, representation, warranty, covenant,
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments or Additional Commitments shall constitute an extension of any
Commitment or Additional Commitment of any Lender; and

132

--------------------------------------------------------------------------------

 

(6) amend or modify the provisions of Sections 2.19(a) (with respect to pro rata
allocation among Lenders), 2.19(b) and 2.19(c) of this Agreement in a manner
that would by its terms alter the pro rata sharing of payments required thereby
(except in connection with transactions permitted under Sections 2.23, 2.24,
9.02(c) or 9.05(g) or as otherwise provided in this Section 9.02); and

(B) no such agreement shall:

(1) change any of the provisions of this Section or the definition of “Required
Lenders” to reduce any of the voting percentages required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the consent of each Lender;

(2) [Reserved];

(3) release all or substantially all of the Collateral from the Liens granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 10.12 hereof),
without the prior written consent of each Lender; or

(4) release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 10.12 hereof), without the prior
written consent of each Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.  The Administrative Agent may
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except as provided in Section 2.22(g).

(c) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrowers and the Lenders
providing the relevant Replacement Loans to permit the refinancing or
replacement of all or any portion of the outstanding Initial Loans, Extended
Loans, Incremental Loans or then-existing Replacement Loans under the applicable
Class (such loans, the “Replaced Loans”) with one or more replacement term loans
or one or more series of notes (“Replacement Loans”) pursuant to a Refinancing
Amendment; provided that

(i) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Replaced Loans, plus the amount of
accrued interest and premium thereon and underwriting discounts, fees,
commissions and expenses associated therewith,

(ii) such Replacement Loans have a final maturity date equal to or later than
the final maturity date of, and have a Weighted Average Life to Maturity equal
to or greater than the Weighted Average Life to Maturity of, such Replaced Loans
at the time of such refinancing,

(iii) the Replacement Loans shall be pari passu or junior in right of payment
and pari passu or junior in right of security with the remaining portion of the
relevant

133

--------------------------------------------------------------------------------

 

Initial Loans, Extended Loans, Incremental Loans or other then-existing
Replacement Loans (provided that if pari passu or junior as to payment or
Collateral, such Replacement Loans shall be subject to an intercreditor
agreement on terms reasonably satisfactory to the Administrative Agent and the
Borrowers), or be unsecured,

(iv) if any such Replacement Loans are secured, they shall not be secured by any
assets other than the Collateral (or any portion thereof),

(v) if any such Replacement Loans are guaranteed, they shall not be guaranteed
by any Person other than one or more Loan Parties,

(vi) any Replacement Loans that are pari passu in respect of payment and
security may participate on a pro rata basis or a less than pro rata basis (but
not greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments in respect of the Initial Loans (and any other Incremental Loans,
Extended Loans or Replacement Loans then subject to ratable repayment
requirements), in each case as agreed by the Borrowers and the Lenders providing
the relevant Replacement Loans,

(vii) such Replacement Loans shall have pricing (including interest, fees and
premiums) and, subject to preceding clause (vi), optional prepayment and
redemption terms as may be agreed to by the Borrowers and the lenders providing
such Replacement Loans,

(viii) no Event of Default under Section 7.01(a), (f) or (g) shall exist
immediately prior to or after giving effect to the effectiveness of such
replacement, and

(ix) the covenants, events of default and guarantees of such Replacement Loans,
subject to preceding clauses (ii) through (vii)) shall be consistent with, or
(taken as a whole) not materially more restrictive (as reasonably determined by
the Borrowers) to the Borrowers than those applicable to the Replaced Loans
(other than any covenants or other provisions applicable only to periods after
the Latest Maturity Date (in each case, as of the date of incurrence of such
Replacement Loans) or if the Lenders also receive the benefit of such more
restrictive terms) or shall be on then current market terms for such type of
Indebtedness;

provided, further, that, in respect of clause (c) above, any Non-Debt Fund
Affiliate and Debt Fund Affiliate shall be permitted (without Administrative
Agent consent) to provide such Replacement Loans, it being understood that in
connection with such Replacement Loans, any such Non-Debt Fund Affiliate or Debt
Fund Affiliate, as applicable, shall be subject to the restrictions applicable
to such Persons under Section 9.05 as if such Replacement Loans were Loans.

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be amended by the Borrowers, the
Administrative Agent and the lenders providing the relevant Replacement Loans to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Replacement Loans incurred pursuant thereto (including any amendments
necessary to treat the loans subject thereto as a separate “tranche” and “Class”
of Loans).  The Borrowers shall extend the opportunity to refinance or replace
the then outstanding Loans under the applicable Class to all applicable Lenders
on a pro rata basis pursuant to a Refinancing Amendment and in accordance with
this Section 9.02(c).  It is understood that any Lender approached to provide
all or a portion of Replacement Loans may elect or decline, in its sole
discretion, to provide such Replacement Loans.

(d) Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any other Loan Document,
(i) guarantees, collateral security agreements,

134

--------------------------------------------------------------------------------

 

pledge agreements and related documents (if any) executed by the Loan Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented and/or waived with the
consent of the Administrative Agent at the request of the Borrowers without the
input or need to obtain the consent of any Lenders to (x) comply with
Requirements of Law or advice of local counsel or (y) to cause such guarantees,
collateral security agreements, pledge agreement or other document to be
consistent with this Agreement and the other Loan Documents, (ii) the Borrowers
and the Administrative Agent may, without the input or consent of any Lender
(other than the relevant Lenders (including Additional Lenders) providing Loans
under such Sections), effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Borrowers and the
Administrative Agent to effect the provisions of Sections 2.23, 2.24 or 9.02(c)
(or any other provision specifying that any waiver, amendment or modification
may be made with only the consent or approval of the Administrative Agent),
(iii) if the Administrative Agent and the Borrowers have jointly identified any
ambiguity, mistake, defect, inconsistency, obvious error or any error or
omission of a technical nature or any necessary or desirable technical change,
in each case, in any provision of the Loan Documents, then the Administrative
Agent and the Borrowers shall be permitted to amend such provision without the
requirement to obtain the input or consent of the Required Lenders or any Lender
if the same is not objected to in writing by the Required Lenders to the
Administrative Agent within five Business Days following receipt of notice
thereof and (iv) the Administrative Agent and the Borrowers shall be permitted
to enter into one or more amendments to incorporate the provisions of any
Incremental Facility made available without any Lender’s consent so long as the
purpose of such amendment is solely to incorporate the appropriate provisions of
such Incremental Facility into the Loan Documents.  

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each Arranger, the Administrative Agent and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one firm of outside counsel to all such Persons taken as a whole and,
if reasonably necessary, of one local counsel in any relevant jurisdiction to
such Persons, taken as a whole) in connection with the syndication and
distribution (including via the Internet or through a service such as Intralinks
or Debt Domain) of the Credit Facilities, the preparation, execution, delivery
and administration of the Loan Documents and related documentation, including in
connection with any amendments, modifications or waivers of the provisions of
any Loan Documents (whether or not the transactions contemplated thereby shall
be consummated, but only to the extent such amendments, modifications or waivers
were requested by the Borrowers to be prepared) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers or the Lenders and each of their respective Affiliates (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if reasonably necessary, of
one local counsel in any relevant jurisdiction to such Persons, taken as a
whole, and, solely in the case of an actual or potential conflict of interest,
one additional counsel to each group of similarly affected Indemnitees, taken as
a whole, and one additional local counsel to each group of similarly affected
Indemnitees, taken as a whole, in each such relevant jurisdiction) in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder.  Other than to the extent required to be paid on
the Closing Date, all amounts due under this paragraph (a) shall be payable by
the Borrowers within 30 days of receipt of an invoice relating thereto, setting
forth such expenses in reasonable detail and together with reasonable backup
documentation supporting such reimbursement requests.

135

--------------------------------------------------------------------------------

 

(b) The Borrowers shall indemnify each Arranger, the Administrative Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses (but
limited, in the case of legal fees and expenses, to the actual reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, solely in the case of an actual or
potential conflict of interest, one additional counsel to each group of
similarly affected Indemnitees, taken as a whole, and, if reasonably necessary,
one local counsel in any relevant jurisdiction to all Indemnitees, taken as a
whole and, solely in the case of an actual or potential conflict of interest,
one additional local counsel to each group of similarly affected Indemnitees,
taken as a whole, in each such relevant jurisdiction), incurred by or asserted
against any Indemnitee directly or indirectly arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby (except
for any Taxes (which shall be governed by Section 2.18), other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim),
(ii) the use or the proposed use of the proceeds of the Loans, (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrowers, any other
Loan Party or any of their respective Affiliates) or (iv) any actual or alleged
presence or Release or threat of Release of Hazardous Materials on, at, to or
from any Mortgaged Property or other property currently or formerly owned,
leased or operated by any Loan Party or any Subsidiary, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (i) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or of any Affiliate of such Indemnitee or, to the extent such
judgment finds such losses, claims, damages, liabilities or related expenses to
have resulted from the material breach of such Indemnitee or any Affiliate of
such Indemnitee under the Loan Documents or (ii) arise out of any claim,
litigation, investigation or proceeding brought by such Indemnitee (or its
Related Parties) against another Indemnitee (or its Related Parties) (other than
any claim, litigation, investigation or proceeding brought by or against the
Administrative Agent or any Arranger, acting in its capacity as the
Administrative Agent or as an Arranger) that does not involve any act or
omission of the Sponsor, Holdings, the Borrowers or any of their respective
Subsidiaries.  Each Indemnitee shall be obligated to refund or return any and
all amounts paid by the Borrowers pursuant to this Section 9.03(b) to such
Indemnitee for any fees, expenses, or damages to the extent such Indemnitee is
not entitled to payment of such amounts in accordance with the terms
hereof.  All amounts due under this paragraph (b) shall be payable by the
Borrowers within 30 days (x) after written demand thereof, in the case of any
indemnification obligations and (y) in the case of reimbursement of costs and
expenses, after receipt of an invoice relating thereto, setting forth such
expenses in reasonable detail and together with reasonable backup documentation
supporting such reimbursement requests.  Notwithstanding anything herein to the
contrary, no Indemnitee or any other party hereto shall be liable for any
damages arising from the use by any Person (other than such Indemnitee (or its
Related Parties) or any other party hereto) of information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages arise from the gross
negligence, bad faith or willful misconduct of, or material breach of this
Agreement or the other Loan Documents by, such Indemnitee (or any of its Related
Parties) or such other party hereto, as applicable, in each case as determined
by a final non-appealable judgment of a court of competent jurisdiction.

(c) The Borrowers shall not be liable for any settlement of any proceeding
effected without its consent (which consent shall not be unreasonably withheld,
delayed or conditioned), but if settled with the Borrowers’ written consent, or
if there is a final judgment against an Indemnitee in any

136

--------------------------------------------------------------------------------

 

such proceeding, the Borrowers agree to indemnify and hold harmless each
Indemnitee to the extent and in the manner set forth above.  The Borrowers shall
not, without the prior written consent of an Indemnitee (which consent shall not
be unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened proceeding in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such proceeding and (ii) such settlement does not include
any statement as to any admission of fault or culpability of any Indemnitee.

Section 9.04. Waiver of Claim.  To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof, except, in the case of a claim by
any Indemnitee against the Borrowers or any other Loan Party, to the extent such
damages would otherwise be subject to indemnification pursuant to the terms of
Section 9.03.

Section 9.05. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as provided under Section 6.07, the
Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and the Borrowers
shall have the right to pursue any remedies available to it (whether in law or
equity) in connection with any assignment or transfer not complying with the
terms of this Section).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Arrangers, the Related Parties of each of the
Arrangers, the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments or the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower Representative; provided that the Borrower Representative shall
have been deemed to have consented to any such assignment unless it shall have
objected thereto by written notice to the Administrative Agent within 15
Business Days after written notice of such proposed assignment is received in
accordance with Section 9.01(a)(i);  provided, further, that no consent of the
Borrower Representative shall be required (x) for an assignment to another
Lender, an Affiliate of a Lender, or an Approved Fund, (y) if an Event of
Default under Section 7.01(a), Section 7.01(f) or Section 7.01(g) (solely with
respect to the Borrowers) has occurred and is continuing or (z) for assignments
made to Persons (other than Disqualified Institutions) in connection with the
primary syndication of the Credit Facilities so long as the Borrower
Representative has been consulted in connection therewith; and

137

--------------------------------------------------------------------------------

 

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans of any Class, the amount of the
Commitment or the principal amount of Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds (as defined below)) shall not be less than
$1,000,000 unless each of the Borrowers and the Administrative Agent otherwise
consent;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(D) the Eligible Assignee, if it shall not be a Lender, shall have delivered to
the Administrative Agent (1) an Administrative Questionnaire and (2) any IRS
forms required under Section 2.18.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.03 with respect to facts and circumstances occurring on
or prior to the effective date of such assignment and subject to its obligations
thereunder and under Section 9.13).  If any such assignment by a Lender holding
a Promissory Note hereunder occurs after the issuance of any Promissory Note
hereunder to such Lender, the assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender such
Promissory Note to the Administrative Agent for cancellation, and thereupon the
Borrowers shall issue and deliver a new Promissory Note, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective

138

--------------------------------------------------------------------------------

 

successors and permitted assigns, and the Commitment of, and principal amount of
and interest on the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  Failure to make any such recordation, or
any error in such recordation, shall not affect the Borrowers’ obligations in
respect of such Loans.  The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers and any Lender (but only as to its own holdings), at any reasonable
time and from time to time upon reasonable prior notice.  This Section
9.05(b)(iv) shall be construed so that the Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2), and
881(c)(2) of the Code and the Treasury Regulations promulgated thereunder.  No
assignment shall be effective until recorded in the Register.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and tax certifications required by Section
9.05(b)(ii)(D)(2) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
9.05, if applicable, and any written consent to such assignment required by
paragraph (b) of this Section 9.05, the Administrative Agent shall promptly
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Eligible Assignee thereunder shall be deemed to
confirm and agree with each other and the other parties hereto as follows: (A)
such assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that the
amount of its Commitments, and the outstanding balances of its Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Assumption, (B) except as set
forth in clause (A) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of any Borrower
or any Subsidiary or the performance or observance by any Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (C) such
assignee represents and warrants that it is an Eligible Assignee, legally
authorized to enter into such Assignment and Assumption; (D) such assignee
confirms that it has received a copy of this Agreement and the Intercreditor
Agreement, together with copies of the most recent financial statements referred
to in Section 3.04(a) or delivered pursuant to Section 5.01(b) or (c), as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (E) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (F) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent,
by the terms hereof, together with such powers as are reasonably incidental
thereto; and (G) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.  The assigning Lender shall be
entitled to rely conclusively on any representation of an assigned Lender in the
applicable Assignment and Assumption and the parties acknowledge that the
Administrative Agent shall have no responsibility for whether such
representations are true and correct.

139

--------------------------------------------------------------------------------

 

(c) (i)  Any Lender may, without the consent of the Borrowers, the
Administrative Agent or any Lender, sell participations to one or more banks or
other entities (other than to any Disqualified Institution, any natural Person
or any non-Debt Fund Affiliates (with participations to Debt Fund Affiliates
being subject to the limitations set forth in Section 9.05(g)), the Investors,
Holdings, the Borrowers and their respective Subsidiaries or any of their
respective Affiliates) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in (x) clause (A) to the first proviso to
Section 9.02(b) that directly and adversely affects the Loans or Commitments in
which such Participant has an interest and (y) clause (B) to the first proviso
to Section 9.02(b).  Subject to paragraph (c)(ii) of this Section, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.16,
2.17 and 2.18 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.19(c) as though it were a Lender.  

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.16, 2.17 and 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent expressly acknowledging such Participant may receive a
greater benefit, and in such case, the applicable Lender shall not be entitled
to receive any payment under Sections 2.16, 2.17 and 2.18 with respect to a
participation sold to a Participant.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.18
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.18(f) and that it is subject to, and will comply with,
Section 2.20 as though it were a Lender.

Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrowers, maintain at one of its offices a copy of a
register for the recordation of the names and addresses of each Participant and
their respective successors and permitted assigns, and principal amount of and
interest on the Loans (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to any Participant’s interest in any Commitment, Loan or any other obligation
under any Loan Document) to any Person except (i) to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Sections 5f.103-1(c) and 1.871-14(c) of
the Treasury Regulations or (ii) if compelled by order of the court or other
legal process.  The entries in the Participant Register shall be conclusive
absent manifest error, and each Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.  No
participation shall be effective until recorded in the Participant Register.  

140

--------------------------------------------------------------------------------

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or natural person) to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 9.05 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Sections 2.16, 2.17 and 2.18) and no SPC shall
be entitled to any greater amount under Section 2.14, 2.15 or 2.16 or any other
provision of this Agreement or any other Loan Document that the Granting Lender
would have been entitled to receive, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender) and (iii) the Granting Lender shall
for all purposes including approval of any amendment, waiver or other
modification of any provision of the Loan Documents, remain the Lender of record
hereunder.  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the U.S. or any state thereof; provided that (i)
in the case of the Borrowers, such SPC’s Granting Lender is in compliance in all
material respects with its obligations to the Borrowers hereunder and (ii) each
Lender designating any SPC hereby agrees to indemnify, save and hold harmless
each other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance.  In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower Representative or the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

(f) [Reserved].

(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Loans to an Affiliated Lender on a non-pro rata
basis (A) through Dutch Auctions open to all applicable Lenders on a pro rata
basis or (B) through open market purchases, in each case with respect to clauses
(A) and (B), without the consent of the Administrative Agent; provided that:

(i) any Loans acquired by Holdings, the Borrowers or any of their respective
Subsidiaries shall be retired and cancelled immediately upon the acquisition
thereof; provided that upon

141

--------------------------------------------------------------------------------

 

any such retirement and cancellation of Indebtedness, the aggregate outstanding
principal amount of the Loans, as applicable, shall be deemed reduced by the
full par value of the aggregate principal amount of the Loans so retired and
cancelled;

(ii) any Loans acquired by any Non-Debt Fund Affiliate may (but shall not be
required to) be contributed to Holdings, the Borrowers or any of their
Subsidiaries for purposes of cancellation of such Indebtedness (it being
understood that such Loans shall be retired and cancelled immediately upon such
contribution); provided that upon such cancellation of Indebtedness, the
aggregate outstanding principal amount of the Loans shall be deemed reduced, as
of the date of such contribution, by the full par value of the aggregate
principal amount of the Loans so contributed and cancelled, and each principal
repayment installment with respect to the Loans pursuant to Section 2.11(a)
shall be reduced pro rata by the full par value of the aggregate principal
amount of Loans so contributed and cancelled;

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Assignment and Assumption;

(iv) each Lender participating in any assignment to Affiliated Lenders
acknowledges and agrees that in connection with such assignment, (A) the
Affiliated Lenders may have, and later may come into possession of Excluded
Information, (B) such Lender has independently and, without reliance on the
Affiliated Lenders or any of their Subsidiaries, or Holdings, the Borrowers or
any of their respective Subsidiaries, the Administrative Agent, the Arrangers or
any other Related Parties, made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (C) none of the Affiliated Lenders or any of their
Subsidiaries, or Holdings, the Borrowers or any of their respective Subsidiaries
shall be required to make any representation that it is not in possession of
Excluded Information, (D) none of the Affiliated Lenders or any of their
Subsidiaries, or Holdings, the Borrowers or their respective Subsidiaries, the
Administrative Agent, the Arrangers or any other Related Parties shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Affiliated
Lenders and any of their Subsidiaries, and Holdings, the Borrowers and their
respective Subsidiaries, the Administrative Agent, the Arrangers and any other
Related Parties, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (E) that the Excluded Information
may not be available to the Administrative Agent or the Lenders;

(v) after giving effect to such assignment and to all other assignments to all
Affiliated Lenders, the aggregate principal amount of all Loans then held by all
Affiliated Lenders shall not exceed 25.0% of the aggregate principal amount of
the Loans at any time outstanding (after giving effect to any substantially
simultaneous cancellations thereof) (the “Affiliated Lender Cap”); provided that
each of the parties hereto agrees and acknowledges that the Administrative Agent
shall not be liable for any losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever incurred or suffered by any Person in connection with any
compliance or non-compliance with this clause (g)(v) or any purported assignment
exceeding such percentage (it being understood and agreed that the cap set forth
in this clause (v) is intended to apply to any Loans made available by
Affiliated Lenders, whether by formal assignment or otherwise (e.g., as a result
of an acquisition of another Lender (other than a Debt Fund Affiliate) by an
Affiliated Lender or the provision of Additional Loans by an Affiliated Lender);
provided further, except as specifically set forth in clause (f), that to the
extent that any assignment to any Affiliated Lender would result in the
aggregate principal amount of all Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap (after giving effect to any substantially simultaneous
cancellations thereof), the assignment of the relevant excess amount shall be
automatically cancelled;

142

--------------------------------------------------------------------------------

 

(vi) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by Holdings, the Borrowers or any of their
respective Subsidiaries, no Default or Event of Default shall have occurred and
be continuing at the time of acceptance of bids for the Dutch Auction or the
confirmation of such open market purchase;

(vii) in connection with each assignment pursuant to this clause (g), the
Administrative Agent shall have been provided written notice in connection with
each assignment to an Affiliated Lender or a Person that upon effectiveness of
such assignment would constitute an Affiliated Lender with respect to the
identity of such Affiliated Lender and the amount of the Loans being assigned
thereto;

(viii) by its acquisition of Loans, an Affiliated Lender shall be deemed to have
acknowledged and agreed that:

(A) the Loans held by such Affiliated Lender shall be disregarded in both the
numerator and denominator in the calculation of Required Lenders or any other
Lender vote (or the Loans held by such Affiliated Lender shall be deemed to be
voted pro rata along with the other Lenders that are not Affiliated Lenders),
except that such Affiliated Lender shall have the right to vote (and the Loans
held by such Affiliated Lender shall not be so disregarded) with respect to any
amendment, modification, waiver, consent or other action that requires the vote
of all Lenders or all Lenders directly and adversely affected thereby, as the
case may be; provided that no amendment, modification, waiver, consent or other
action shall (1) disproportionately affect such Affiliated Lender in its
capacity as a Lender as compared to other Lenders of the same Class that are not
Affiliated Lenders or (2) deprive any Affiliated Lender of its share of any
payments which the Lenders are entitled to share on a pro rata basis hereunder,
in each case without the consent of such Affiliated Lender; and

(B) Affiliated Lenders, solely in their capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender or among Lenders to which the Loan Parties or their representatives
are not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Loans required to be delivered to Lenders pursuant to
Article 2).

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Loans to a Debt Fund Affiliate, and any Debt Fund
Affiliate may, from time to time, purchase Loans (x) on a non-pro rata basis
through Dutch Auctions open to all applicable Lenders or (y) on a non-pro rata
basis through open market purchases without the consent of the Administrative
Agent, in each case, without the necessity of meeting the requirements set forth
in (or being subject to the restriction of) subclauses (i) through (viii) of
this clause (g); provided that the Loans of any Debt Fund Affiliates shall not
account for more than 49.9% of the amounts included in determining whether the
Required Lenders have (A) consented to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, or subject to the immediately
succeeding paragraph, any plan of reorganization pursuant to the Bankruptcy
Code, (B) otherwise acted on any matter related to any Loan Document or (C)
directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document.  

143

--------------------------------------------------------------------------------

 

Any Loans acquired by any Debt Fund Affiliate may (but shall not be required to)
be contributed to Holdings, the Borrowers or any of their respective
Subsidiaries for purposes of cancellation of such Indebtedness (it being
understood that such Loans so contributed shall be retired and cancelled
immediately upon such contribution); provided that upon such cancellation of
Indebtedness, the aggregate outstanding principal amount of the Loans shall be
deemed reduced, as of the date of such contribution, by the full par value of
the aggregate principal amount of the Loans so contributed and cancelled, and
each principal repayment installment with respect to the Loans pursuant to
Section 2.11(a) shall be reduced pro rata by the full par value of the aggregate
principal amount of Loans so contributed and cancelled.

Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law shall be commenced by or against any Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Loans held by such
Affiliated Lender in any manner in the Administrative Agent’s sole discretion,
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Loans held by
it as the Administrative Agent directs; provided that (a) such Affiliated Lender
shall be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) and (b) the
Administrative Agent shall not be entitled to vote on behalf of such Affiliated
Lender, in each case, in connection with any matter to the extent any such
matter proposes to treat any Obligations held by such Affiliated Lender in a
manner that is less favorable in any material respect to such Affiliated Lender
than the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrowers.  Each Affiliated Lender hereby irrevocably appoints
the Administrative Agent (such appointment being coupled with an interest) as
such Affiliated Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliated Lender and in the name of such Affiliated Lender
(solely in respect of Loans and participations therein and not in respect of any
other claim or status such Affiliated Lender may otherwise have), from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of (but subject to the limitations set forth in) this
paragraph.

Section 9.06. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect until the Termination Date.  The provisions of Sections 2.16, 2.17, 2.18,
9.03 and 9.13 and Article 8 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments, the
occurrence of the Termination Date or the termination of this Agreement or any
provision hereof but in each case, subject to the limitations set forth in this
Agreement; provided that the provisions of Section 9.13 shall cease to apply and
be of no further force or effect on the date occurring 18 months following the
termination of this Agreement pursuant to its terms.

Section 9.07. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
agreement among the parties relating to the subject

144

--------------------------------------------------------------------------------

 

matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by Holdings, the Borrowers, the Subsidiaries of the Borrowers party
hereto and the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or by email as a “.pdf” or “.tif” attachment shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 9.08. Severability.  To the extent permitted by law, any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 9.09. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, upon the written consent of the Administrative Agent, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
but excluding any Excluded Assets) at any time held and other obligations at any
time owing by the Administrative Agent or such Lender or Affiliate (including by
branches and agencies of the Administrative Agent or such Lender, wherever
located) to or for the credit or the account of any Borrower or any Loan
Guarantor against any of and all the Obligations due, owing and held by the
Administrative Agent or such Lender or Affiliate.  Any applicable Lender or
Affiliate shall promptly notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section.  The rights of each Lender,
Administrative Agent and Affiliate under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender,
Administrative Agent or Affiliate may have.  NOTWITHSTANDING THE FOREGOING, AT
ANY TIME THAT ANY OF THE OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED
IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF
THIS AGREEMENT OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE
PROMISSORY NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY
ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS
REQUIRED ABOVE, SHALL BE NULL AND VOID.  THIS PARAGRAPH SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM,

145

--------------------------------------------------------------------------------

 

CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS),
WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL
COURT; PROVIDED THAT WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THE ACQUISITION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY AND WHICH DO NOT INVOLVE ANY CLAIMS AGAINST THE ARRANGERS OR THE
LENDERS, THIS SENTENCE SHALL NOT OVERRIDE ANY JURISDICTION PROVISION IN THE
ACQUISITION AGREEMENT.  THE PARTIES HERETO AGREE THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS
RETAIN THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY COLLATERAL DOCUMENT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR
PROCEEDING IN ANY SUCH COURT.  

(d) TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE.  NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

146

--------------------------------------------------------------------------------

 

Section 9.11. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12. Headings.  Article and Section headings and the table of contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13. Confidentiality.  The Administrative Agent, each Lender and each
Arranger agrees (and each Lender agrees to cause its SPC, if any) to maintain
the confidentiality of the Confidential Information (as defined below), except
that Confidential Information may be disclosed (a) to its and its Affiliates’
directors (or equivalent managers), officers, employees, independent auditors,
or other agents, experts and advisors, including accountants, legal counsel and
other advisors (including service providers providing administrative and
ministerial services solely in connection with the syndication and
administration of the Credit Facilities) (collectively, the “Representatives”)
on a “need to know” basis solely in connection with the transactions completed
hereby and who are informed of the confidential nature of such Confidential
Information and are or have been advised of their obligation to keep such
Confidential Information of this type confidential; provided that such Person
shall be responsible for its Affiliates’ and their Representatives’ compliance
with this paragraph, (b) upon the demand or request of any regulatory (including
any self-regulatory body, such as the National Association of Insurance
Commissioners), governmental or administrative authority purporting to have
jurisdiction over such Person or its Affiliates or to any pledgee referred to in
Section 9.05 (in which case such Person shall (i) except with respect to any
audit or examination conducted by bank accountants or any Governmental Authority
exercising examination or regulatory authority, to the extent permitted by law,
inform the Borrowers promptly in advance thereof and (ii) use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (c) to the extent compelled by legal process in, or
reasonably necessary to, the defense of such legal, judicial or administrative
proceeding, in any legal, judicial or administrative proceeding or otherwise as
required by applicable Requirements of Law, rule or regulation (in which case
such Person shall (i) to the extent permitted by law, inform the Borrowers
promptly in advance thereof and (ii) use commercially reasonable efforts to
ensure that any such information so disclosed is accorded confidential
treatment), (d) in connection with the exercise of any remedies hereunder or
under any other Loan Document or the enforcement of rights hereunder or
thereunder, (e) to any other party to this Agreement, (f) subject to an
acknowledgment and agreement by such recipient that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to the Borrowers, to (i)
any Eligible Assignee of or Participant in, or any prospective Eligible Assignee
of or Participant in, any of its rights or obligations under this Agreement,
including any SPC (in each case other than a Disqualified Institution) or (ii)
any actual or prospective, direct or indirect contractual counterparty (or its
advisors) to any Derivative Transaction (including any credit default swap) or
similar derivative product relating to the Loan Parties and their obligations
subject to acknowledgment and agreement by such recipient that such information
is being disseminated on a confidential basis (on substantially the terms set
forth in this paragraph or as is otherwise reasonably acceptable to the
Borrowers), (g) with the prior written consent of

147

--------------------------------------------------------------------------------

 

the Borrowers, (h) to Moody’s or S&P in connection with obtaining ratings for
the Borrowers or the Loans provided hereby, (i) to the extent applicable and
reasonably necessary or advisable, for purposes of establishing a “due
diligence” defense and (j) to the extent such Confidential Information (X)
becomes publicly available other than as a result of a breach of this Section by
such Person, its Affiliates or their respective Representatives or (Y) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
other than as a result of a breach of this Section from a source other than a
Loan Party.  For the purposes of this Section, “Confidential Information” means
all information received relating to the Loan Parties and/or any of their
subsidiaries and their respective businesses, the Sponsor or the Transactions
(including any information obtained by the Administrative Agent, any Lender or
any Arranger, or any of their respective Affiliates or Representatives, based on
a review of the books and records relating to Holdings and/or any of its
subsidiaries and their respective Affiliates from time to time, including prior
to the date hereof) other than any such information that is or becomes publicly
available to the Administrative Agent, any Arranger or any Lender on a
non-confidential basis prior to disclosure by any Loan Party.  For the avoidance
of doubt, in no event shall any disclosure of such Confidential Information be
made to any Disqualified Institution (which was a Disqualified Institution at
the time such disclosure was made).

The Joint Venture Partner may disclose the existence and terms of this
Agreement, as in effect on the date hereof, and may file this Agreement, as in
effect on the date hereof, on a Current Report on Form 8-K and in other filings
made by the Joint Venture Partner with the SEC after the date of this Agreement.

Section 9.14. No Fiduciary Duty.  Each of the Administrative Agent, the
Arrangers and each Lender and their respective Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
respective Affiliates.  Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and any Loan Party, its respective stockholders or its respective
Affiliates, on the other.  The Loan Parties acknowledge and agree that:  (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and each Loan Party, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its respective stockholders or its respective Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any Loan
Party, its respective stockholders or its respective Affiliates on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of such Loan Party, its
respective management, stockholders, creditors or any other Person.  Each Loan
Party acknowledges and agrees that such Loan Party has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Loan Party agrees that it
will not claim that any Lender owes a fiduciary or similar duty to such Loan
Party in connection with such transaction or the process leading thereto.

Section 9.15. Several Obligations; Violation of Law.  The respective obligations
of the Lenders hereunder are several and not joint and the failure of any Lender
to make any Loan or perform any of its obligations hereunder shall not relieve
any other Lender from any of its obligations hereunder.

Section 9.16. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrowers and each Loan

148

--------------------------------------------------------------------------------

 

Guarantor, which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify the Loan Parties
in accordance with the USA PATRIOT Act.  This notice is given in accordance with
the requirements of the USA PATRIOT Act and is effective as to the
Administrative Agent and each Lender.  Each of the Borrowers and each Loan Party
hereby acknowledges and agrees that the Administrative Agent shall be permitted
to share any or all such information provided to the Administrative Agent
pursuant to the USA PATRIOT Act with the Lenders.

Section 9.17. Disclosure.  Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 9.18. Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof; and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

Section 9.19. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding, issuing or participating in such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans, or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 9.20. Intercreditor Agreement.  REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT.  EACH LENDER HEREUNDER (a) AGREES THAT IT WILL BE BOUND BY AND WILL
TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND
(b) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS “SECOND LIEN AGENT” AND ON BEHALF OF SUCH
LENDER.  THE PROVISIONS OF THIS SECTION 9.20 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT.  REFERENCE MUST BE MADE TO
THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF.  EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE INTERCREDITOR AGREEMENT.  THE FOREGOING PROVISIONS ARE INTENDED AS AN
INDUCEMENT TO THE LENDERS UNDER ANY FIRST LIEN FACILITY TO EXTEND CREDIT AND
SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT.

149

--------------------------------------------------------------------------------

 

Section 9.21. Conflicts.  Notwithstanding anything to the contrary contained
herein, in any other Loan Document (but excluding the Intercreditor Agreement),
in the event of any conflict or inconsistency between this Agreement and any
other Loan Document (excluding the Intercreditor Agreement), the terms of this
Agreement shall govern and control; provided that in the case of any conflict or
inconsistency between the Intercreditor Agreement and any other Loan Document,
the terms of the Intercreditor Agreement shall govern and control.

Section 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability  in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

ARTICLE 10 LOAN GUARANTY

Section 10.01. Guaranty.  Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally and irrevocably guarantees to the Administrative
Agent for the ratable benefit of the Secured Parties the full and prompt payment
upon the failure of the Borrowers to do so, when and as the same shall become
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations (collectively the “Guaranteed
Obligations”).  Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal.  If any or all of the Guaranteed
Obligations becomes due and payable hereunder, each Loan Guarantor,
unconditionally and irrevocably, promises to pay such Guaranteed Obligations to
the Administrative Agent and/or the other Secured Parties, on demand, together
with any and all expenses which may be incurred by the Administrative Agent and
the other Secured Parties in collecting any of the Guaranteed Obligations, to
the extent reimbursable in accordance with Section 9.03.  Each Loan Guarantor
unconditionally and irrevocably guarantees the payment of any and all of the
Guaranteed Obligations to the Secured Parties whether or not due or payable by
the Borrowers upon the occurrence of any Event of Default specified in Sections
7.01(f) or 7.01(g), and in such event, irrevocably and unconditionally promises
to pay such indebtedness to the Secured Parties, on demand, in lawful money of
the U.S.  For the avoidance of doubt, each Borrower hereunder agrees that it is
jointly and severally liable for the Primary Obligations of each other Borrower
hereunder.

150

--------------------------------------------------------------------------------

 

Section 10.02. Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender to sue the Borrowers, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its rights in respect of any Collateral securing all or any part of the
Guaranteed Obligations.  The Administrative Agent may enforce this Loan Guaranty
upon the occurrence and during the continuance of an Event of Default.

Section 10.03. No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional, irrevocable and absolute and not subject
to any reduction, limitation, impairment or termination for any reason (other
than as set forth in Section 10.12), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrowers or
any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or in any unrelated
transactions; (v) any direction as to application of payments by the Borrowers
or by any other party; (vi) any other continuing or other guaranty, undertaking
or maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations; (vii) any payment on or in reduction of any such other guaranty or
undertaking; (viii) any dissolution, termination or increase, decrease or change
in personnel by the Borrowers or (ix) any payment made to any Secured Party on
the Guaranteed Obligations which any such Secured Party repays to the Borrowers
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Loan Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding.

(b) Except for termination of a Loan Guarantor’s obligations hereunder or as
expressly permitted by Section 10.12, the obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent or any Secured Party to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrowers for all or any part of the Guaranteed Obligations or any obligations
of any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent or
any Secured Party with respect to any Collateral securing any part of the
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than as
set forth in Section 10.12).

151

--------------------------------------------------------------------------------

 

Section 10.04. Defenses Waived.  To the fullest extent permitted by applicable
Requirements of Law, and except for termination of a Loan Guarantor’s
obligations hereunder or as expressly permitted by Section 10.12, each Loan
Guarantor hereby waives any defense based on or arising out of any defense of
the Borrowers or any other Loan Guarantor or arising out of the disability of
the Borrowers or any other Loan Guarantor or any other party or the
unenforceability of all or any part of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrowers or any other Loan Guarantor.  Without limiting the generality of the
foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, including notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Loan Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations, as well as any requirement that at any time any action be taken by
any Person against any Obligated Party, or any other Person, including any right
(except as shall be required by applicable statute and cannot be waived) to
require any Secured Party to (i) proceed against the Borrowers, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from the Borrowers, any other Loan Guarantor or any other party or (iii) pursue
any other remedy in any Secured Party’s power whatsoever.  The Administrative
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, whether or not every aspect of any such sale
is commercially reasonable (to the extent permitted by applicable Requirements
of Law), accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any Collateral securing all or a
part of the Guaranteed Obligations, and the Administrative Agent may, at its
election, compromise or adjust any part of the Guaranteed Obligations, make any
other accommodation with any Obligated Party or exercise any other right or
remedy available to it against any Obligated Party, or any security, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except as otherwise provided in Section 10.12.  To the
fullest extent permitted by applicable Requirements of Law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable Requirements of Law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.

Section 10.05. Authorization.  The Loan Guarantors authorize the Secured Parties
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder
(except as set forth in Section 10.12), from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Loan
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against any of the Borrowers,
any other Loan Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Borrowers,
other Loan Parties or other obligors;

152

--------------------------------------------------------------------------------

 

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrowers to their creditors other than the Secured Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrowers to the Secured Parties regardless of what liability
or liabilities of the Borrowers remains unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document, any Hedge Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Loan Document, any Hedge
Agreement or any of such other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Loan Guarantors
from their respective liabilities under this Loan Guaranty.

Section 10.06. Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including a claim of subrogation, contribution or
indemnification that it has against any Loan Party in respect of this Loan
Guaranty until the occurrence of the Termination Date.

Section 10.07. Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrowers or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made.  If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrowers, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the other Loan Guarantors forthwith
on demand by the Administrative Agent.

Section 10.08. Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Lender or any other Secured Party shall
have any duty to advise any Loan Guarantor of information known to it regarding
those circumstances or risks.

Section 10.09. Maximum Liability.  It is the desire and intent of the Loan
Guarantors and the Secured Parties that this Loan Guaranty shall be enforced
against the Loan Guarantors to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is
sought.  The provisions of this Loan Guaranty are severable, and in any action
or proceeding involving any state corporate law, or any state, Federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Loan Guarantor under this Loan
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Loan Guarantor’s liability under
this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan Guarantors or the Secured Parties, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Loan Guarantor’s “Maximum Liability”).  Each Loan
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the

153

--------------------------------------------------------------------------------

 

Maximum Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Secured Parties hereunder; provided
that nothing in this sentence shall be construed to increase any Loan
Guarantor’s obligations hereunder beyond its Maximum Liability.

Section 10.10. Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any Collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article 10, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (a) such Non- Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means).  Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the Obligations until the
Termination Date.  This provision is for the benefit of the Administrative
Agent, the Lenders and the other Secured Parties and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.

Section 10.11. Liability Cumulative.  The liability of each Loan Guarantor under
this Article 10 is in addition to and shall be cumulative with all liabilities
of such Loan Guarantor to the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents to which such Loan Guarantor is a party
or in respect of any obligations or liabilities of the other Loan Guarantors,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

Section 10.12. Release of Subsidiary Guarantors.  Notwithstanding anything in
Section 9.02(b) to the contrary, a Subsidiary Guarantor (other than, for the
avoidance of doubt, Netsmart Technologies) shall automatically be released from
its obligations hereunder and its Loan Guaranty shall be automatically released
(a) upon the consummation of any transaction or related series of transactions
permitted hereunder if as a result thereof such Subsidiary Guarantor shall cease
to be a Subsidiary (or becomes an Excluded Subsidiary in a transaction that was
not entered into for the primary purpose of becoming an Excluded Subsidiary);
provided, however, that the release of any Subsidiary Guarantor from its
obligations under this Agreement if such Subsidiary Guarantor becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof shall only be permitted if at the time such Guarantor becomes an
Excluded Subsidiary of such type (1) no Default or Event of Default shall have
occurred and be outstanding, (2) after giving effect to such release and the
consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Borrowers are deemed to have made a new Investment
in such Person for purposes of Section 6.06 (as if such Person were then newly
acquired) and such Investment is permitted pursuant to Section 6.06 (other than
Section 6.06(f)) at such time and (3) a Responsible Officer of the Borrower
Representative certifies to the Administrative Agent compliance with preceding
clauses (1) and (2); provided, further, that no such release shall occur if such
Subsidiary

154

--------------------------------------------------------------------------------

 

Guarantor is an obligor hereunder or is an obligor or continues to be a
guarantor in respect of the First Lien Facility, any Incremental Equivalent Debt
or any Refinancing Indebtedness in respect of any of the foregoing, or (b) upon
the occurrence of the Termination Date; provided that, to the extent any
Subsidiary became a Subsidiary Guarantor in order to consummate a merger,
consolidation or amalgamation permitted under clause (y) (A) of the proviso to
Section 6.07(a)(ii), any such release under clause (a) hereof shall constitute
an Investment as if such merger, consolidation or amalgamation had been
consummated pursuant to clause (y) of the proviso to Section 6.07(a)(ii)(y) as
of the date of such release.  In connection with any such release, the
Administrative Agent shall promptly execute and deliver to any Subsidiary
Guarantor, at such Subsidiary Guarantor’s expense, all documents that such
Subsidiary Guarantor shall reasonably request to evidence termination or
release.  Any execution and delivery of documents pursuant to the preceding
sentence of this Section 10.12 shall be without recourse to or warranty by the
Administrative Agent (other than as to the Administrative Agent’s authority to
execute and deliver such documents).

ARTICLE 11 BORROWER REPRESENTATIVE

Section 11.01. Borrower Representative.  Each Borrower hereby irrevocably
authorizes, appoints and designates Netsmart Technologies as its contractual
representative and agent on its behalf (in such capacity, the “Borrower
Representative”) for the purposes of selecting interest rate options, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions on behalf of any Borrower or
Borrowers under the Loan Documents.  Netsmart Technologies hereby accepts such
appointment upon the express conditions contained in this Article
11.  Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower.  The Administrative Agent and the
Lenders, and their respective Related Parties, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Article
11.  Notwithstanding anything to the contrary contained in this Agreement, no
Borrower other than the Borrower Representative shall be entitled to take any of
the foregoing actions.  

Section 11.02. Powers.  The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

Section 11.03. Employment of Agents.  The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through the Responsible Officers.

Section 11.04. Notices.  The Administrative Agent and each Lender may regard any
notice or other communication pursuant to any Loan Document from the Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or all
Borrowers hereunder to the Borrower Representative on behalf of such Borrower or
all Borrowers.  Each Borrower agrees that each notice, election, representation
and warranty, covenant, agreement and undertaking made on its behalf by the
Borrower Representative shall be deemed for all purposes to have been made by
such Borrower and shall be binding upon and enforceable against such Borrower to
the same extent as if the same had been made directly by such Borrower.  Each
Borrower shall immediately notify the Borrower Representative of the occurrence
of any Default hereunder referring to this Agreement describing such Default and
stating that such notice is a “notice of

155

--------------------------------------------------------------------------------

 

default.”  In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders.  Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

Section 11.05. Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative.  The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

Section 11.06. Execution of Certain Documents; Compliance Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders all ancillary agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the Compliance Certificate.  Each Borrower agrees
that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

Section 11.07. Reporting.  Each Borrower and each other Loan Party hereby agrees
that such Borrower or such other Loan Party shall furnish promptly after each
Fiscal Quarter to the Borrower Representative any certificate or report
requested by the Borrower Representative, on which the Borrower Representative
shall rely to prepare the Compliance Certificate required pursuant to Section
5.01(d).

[Signature Pages Follow]

 

 

 

156

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ANDREWS HENDERSON LLC,

a Delaware limited liability company, as Borrower

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

NATHAN INTERMEDIATE LLC,

a Delaware limited liability company, as Holdings

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

Prior to the consummation of the Closing Date Acquisition:

 

NATHAN MERGER CO.,

a Delaware corporation, as Borrower

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

After giving effect to the consummation of the Closing Date Acquisition:

 

NETSMART, INC.,

a Delaware corporation, as Borrower

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

NETSMART TECHNOLOGIES, INC.,

a Delaware corporation, as Borrower and Borrower Representative

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

[Signature Page to Second Lien Term Loan Agreement]

--------------------------------------------------------------------------------

 

 

NETSMART ILLINOIS, INC.,

a Delaware corporation, as Subsidiary Guarantor

NETSMART NEW YORK, INC.,

a Delaware corporation, as Subsidiary Guarantor

LWS ACQUISITION CORP.,

a Delaware corporation, as Subsidiary Guarantor

DEFRAN SYSTEMS, INC.,

a New York corporation, as Subsidiary Guarantor

SEQUEST PARENT COMPANY, INC.,

a Delaware corporation, as Subsidiary Guarantor

SEQUEST HEALTHCARE BILLING, INC.,

a Delaware corporation, as Subsidiary Guarantor

SEQUEST TECHNOLOGIES, INC.,

an Illinois corporation, as Subsidiary Guarantor

TREND ACQUISITION CORP.,

a Delaware corporation, as Subsidiary Guarantor

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

[Signature Page to Second Lien Term Loan Agreement]

--------------------------------------------------------------------------------

 

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent and Collateral Agent,

 

 

 

By:

 

/s/ Darlene Arias

Name:

 

Darlene Arias

Title:

 

Director

 

 

 

By:

 

/s/ Craig Pearson

Name:

 

Craig Pearson

Title:

 

Associate Director

 

 

 

UBS AG, STAMFORD BRANCH,

as Lender,

 

 

 

By:

 

/s/ Darlene Arias

Name:

 

Darlene Arias

Title:

 

Director

 

 

 

By:

 

/s/ Craig Pearson

Name:

 

Craig Pearson

Title:

 

Associate Director

 

[Signature Page to Second Lien Term Loan Agreement]